

Exhibit 10.1
Execution Version
NOTE PURCHASE AGREEMENT
by and among
RADISYS CORPORATION,


as Borrower,
various Guarantors from time to time party hereto,
various Purchasers from time to time party hereto,
and
HCP-FVG, LLC,
as Collateral Agent
Dated as of January 3, 2018







Article 1 DEFINITIONS
1

1.1
Definitions    1

1.2
Accounting Terms    21

Article 2 PURCHASE AND SALE OF THE NOTES
22

2.1
Purchase and Sale of the Notes    22

2.2
Fees Payable.    22

2.3
Closing    23

Article 3 THE NOTES
23

3.1
Interest and Related Fees.    23

3.2
Redemption of Notes.    24

3.3
Manner of Payment    27

3.4
[Intentionally Omitted].    28

3.5
Taxes    28

3.6
Tax Treatment.    31

3.7
Purchase Price Allocation.    31

Article 4 CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS
31

4.1
Representations and Warranties    31

4.2
Compliance with this Agreement    31

4.3
Certificates    32

4.4
Solvency    32










--------------------------------------------------------------------------------




4.5
Financial Information    32

4.6
Documents    32

4.7
Purchase of Notes Permitted by Applicable Laws    32

4.8
Opinion of Counsel    32

4.9
Consents and Approvals    33

4.10
No Material Judgment or Order    33

4.11
Good Standing Certificates    33

4.12
No Litigation    33

4.13
Insurance Certificates and Collateral Assignment    33

4.14
Fees, Etc    33

4.15
Collateral    34

4.16
Lien Searches    34

4.17
No Material Adverse Effect    34

4.18
Structure    34

4.19
ABL Credit Agreement and ABL/Term Intercreditor Agreement.    34

4.20
Quality of Earnings Report    34

4.21
Pro Forma Coverage Ratio Report.    34

Article 5 CONDITIONS TO THE OBLIGATIONS OF THE BORROWER
35

5.1
Representations and Warranties    35

5.2
Compliance with this Agreement    35

Article 6 REPRESENTATIONS AND WARRANTIES OF THE BORROWER
35

6.1
Existence and Power    35

6.2
Authorization; No Contravention    35

6.3
Governmental Authorization; Third Party Consents    36

6.4
Binding Effect    36

6.5
No Legal Bar    36

6.6
Litigation    36

6.7
Compliance with Laws.     36

6.8
No Default or Breach    37

6.9
Title to Properties    37

6.10
Real Property    37

6.11
Taxes.    37

6.12
Financial Condition; SEC Filings; Contingent Obligations    38

6.13
Absence of Certain Changes or Events    39

6.14
Environmental Matters.    39

6.15
Investment Company/Government Regulations    40










--------------------------------------------------------------------------------




6.16
Subsidiaries    40

6.17
Capitalization    40

6.18
Private Offering    41

6.19
Broker’s, Finder’s or Similar Fees    41

6.20
Labor Relations    41

6.21
Employee Benefit Plans.    42

6.22
Patents, Trademarks, Etc    43

6.23
Potential Conflicts of Interest    44

6.24
Trade Relations    44

6.25
Indebtedness    44

6.26
Material Contracts    44

6.27
Insurance    45

6.28
Solvency    45

6.29
Licenses and Approvals    45

6.30
Change of Control and Similar Payments    45

6.31
OFAC; Anti-Terrorism; Patriot Act.    46

6.32
Disclosure.    46

6.33
Customers and Suppliers.    46

6.34
Passive Foreign Investment Company.    47

6.35
Absence of Certain Practices.     47

6.36
Internal Controls.    47

6.37
Accounts and Notes Receivable; Accounts and Notes Payable.    47

Article 7 REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS
48

7.1
Authorization; No Contravention    48

7.2
Binding Effect    48

7.3
No Legal Bar    48

7.4
Securities Laws.    48

7.5
Governmental Authorization; Third Party Consent    50

7.6
Broker’s, Finder’s or Similar Fees    50

Article 8 AFFIRMATIVE COVENANTS
50

8.1
Delivery of Financial and Other Information    50

8.2
Use of Proceeds.    55

8.3
Notice of Default or Material Adverse Effect    55

8.4
Conduct of Business    55

8.5
Taxes and Claims    56

8.6
Insurance.    56










--------------------------------------------------------------------------------




8.7
Compliance with Laws and Material Agreements    57

8.8
Maintenance of Properties    57

8.9
Audits and Inspection    57

8.10
Issue Taxes    58

8.11
Employee Benefit Plans    58

8.12
Environmental Covenants    58

8.13
[Reserved]    59

8.14
Further Assurances    59

8.15
Board Observation    59

8.16
Intellectual Property    59

8.17
Replacement of Notes    60

8.18
Landlord and Bailee Agreements.     61

8.19
Foreign Pension Plans and Benefit Plans.    61

8.20
Cash Collateral Account..    61

8.21
Post-Closing Obligations.    61

Article 9 NEGATIVE COVENANTS
62

9.1
Distributions    62

9.2
Indebtedness    62

9.3
Mergers    64

9.4
Sales of Assets    65

9.5
Investments and Acquisitions    66

9.6
Liens    67

9.7
Capital Expenditures; Operating Leases.    69

9.8
Licenses    69

9.9
Affiliates    69

9.10
Permitted Hedging Arrangements    69

9.11
Sale and Leaseback Transactions and Other Off-Balance Sheet Liabilities    69

9.12
Contingent Obligations    70

9.13
Subsidiaries.    70

9.14
Real Property    70

9.15
Modifications of Charter Documents    71

9.16
Fiscal Year    71

9.17
Reserved    71

9.18
Restrictive Agreements    71

9.19
Use of Purchasers’ Names    71

9.20
Financial Covenants    71










--------------------------------------------------------------------------------




9.21
Management Fees; Board Fees    73

9.22
Deposit Accounts    73

9.23
Modifications of the ABL Credit Agreement.     73

9.24
No Negative Pledges.    73

9.25
Accounts Payable.     74

9.26
Passive Foreign Investment Company.     74

9.27
Issuances of Equity. .    74

9.28
Foreign Subsidiaries.     74

Article 10 EVENTS OF DEFAULT
74

10.1
Events of Default    74

10.2
Acceleration    77

10.3
Set-Off    77

10.4
Suits for Enforcement    78

10.5
License    78

Article 11 INDEMNIFICATION
78

11.1
Indemnification    78

11.2
Procedure; Notification    79

Article 12 MISCELLANEOUS
80

12.1
Survival of Representations and Warranties    80

12.2
Notices    80

12.3
Successors and Assigns    82

12.4
Amendment and Waiver.    83

12.5
Signatures; Counterparts    83

12.6
Headings    84

12.7
GOVERNING LAW    84

12.8
JURISDICTION, JURY TRIAL WAIVER, ETC.    84

12.9
Severability    84

12.10
Rules of Construction    85

12.11
Entire Agreement    85

12.12
Certain Expenses    85

12.13
Publicity    85

12.14
Further Assurances    86

12.15
No Strict Construction    86

12.16
[Reserved]    86

12.17
Confidential Information    86

Article 13 COLLATERAL AGENT
87










--------------------------------------------------------------------------------




13.1
Appointment of Agent; No Effect on Borrower’s Obligations    87

13.2
Powers and Duties    87

13.3
Collateral Matters.    87

13.4
Actions with Respect to Defaults    89

13.5
Successor Collateral Agent    89


























































--------------------------------------------------------------------------------






SCHEDULES:
Schedule 1.1    Immaterial Subsidiaries
Schedule 2.1    Allocations
Schedule 6.1    Jurisdictions of Organization and Qualification
Schedule 6.3    Consents and Approvals
Schedule 6.6    Litigation
Schedule 6.7    Investigations, Etc.
Schedule 6.9    Exceptions to Title, Etc.
Schedule 6.10    Real Property Owned and Leased
Schedule 6.11    Taxes
Schedule 6.12    Financial Condition and Liabilities; SEC Documents
Schedule 6.16    Subsidiaries
Schedule 6.17    Capitalization, Etc.
Schedule 6.19    Broker Fees, Etc.
Schedule 6.20    Employment Agreements, Employment Matters
Schedule 6.21    ERISA Plans
Schedule 6.22    Licenses, Etc. Related to Intellectual Property
Schedule 6.23    Conflicts of Interest
Schedule 6.25    Existing Indebtedness & Liens
Schedule 6.26    Material Contracts
Schedule 6.27    Insurance
Schedule 6.33    Customers & Suppliers
Schedule 6.35    Absence of Certain Practices
Schedule 6.37(a)    Accounts and Notes Receivable
Schedule 6.37(b)    Accounts and Notes Payable
Schedule 8.1(r)    Collateral Reporting
Schedule 8.6    Minimum Insurance
Schedule 8.19    Foreign Pension Plans and Benefit Plans
Schedule 9.2    Existing Indebtedness
Schedule 9.5    Investments
Schedule 9.6    Liens
Schedule 9.24    Negative Pledges
Schedule 9.25    Accounts Payable and Receivable


EXHIBITS:


exhibit A    Form of Note
Exhibit B    Form of Certificate Regarding Non-Bank Status
Exhibit C    Form of Compliance Certificate























--------------------------------------------------------------------------------






NOTE PURCHASE AGREEMENT
THIS NOTE PURCHASE AGREEMENT, dated as of January 3, 2018 (as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, this “Agreement”), by and among RADISYS CORPORATION, an Oregon
corporation (the “Borrower”), the Guarantors from time to time party hereto, the
Purchasers from time to time party hereto, and HCP-FVG, LLC, a Delaware limited
liability company (“Hale Capital”) as collateral agent for itself and the
Purchasers party hereto (in such capacity and together with its successors and
assigns, the “Collateral Agent”).
STATEMENT OF PURPOSE:
WHEREAS, the Borrower wishes to sell to the Purchasers, and the Purchasers wish
to purchase on the terms and conditions set forth herein, senior secured
promissory notes issued by the Borrower on the Closing Date in an aggregate
original principal amount of $17,000,000, each substantially in the form of
Exhibit A hereto (as amended, restated, supplemented or otherwise modified from
time to time in accordance with the terms hereof, each a “Note” and collectively
the “Notes”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
adequacy of which is hereby acknowledged, the parties hereto agree as follows:
Article 1
DEFINITIONS
1.1 Definitions
As used in this Agreement, and unless the context requires a different meaning,
the following terms have the meanings indicated:
“ABL Credit Agreement” shall mean the “ABL Credit Agreement” under and as
defined in the ABL/Term Intercreditor Agreement.
“ABL Debt” shall mean the “ABL Obligations” under and as defined in the ABL/Term
Intercreditor Agreement.
“ABL/Term Intercreditor Agreement” shall mean that certain Intercreditor
Agreement, dated as of the date hereof, by and among ABL Lender and the
Collateral Agent, as may be amended, amended and restated or otherwise modified
from time to time in accordance with the terms thereof.
“ABL Lender” shall mean the “ABL Lender” under and as defined in the
Intercreditor Agreement.
“ABL Loans” shall mean the “Loans” under and as defined in the ABL Credit
Agreement.
“ABL Priority Collateral” shall mean “ABL Priority Collateral” under and as
defined in the ABL/Term Intercreditor Agreement.
“Account Debtor” has the meaning given to that term in the UCC.
“Account or Accounts” has the meaning given to that term in the UCC.
“Accounts Receivable Insurance Policy” has the meaning given to that term in
Section 4.13.
“Acquisition” means any transaction or series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
Subsidiary, directly or indirectly, (a) acquires any going concern business or
all (or substantially all) of the assets of any firm, corporation, limited
liability company or other entity, or division









--------------------------------------------------------------------------------




thereof, whether through purchase of assets, merger or otherwise or (b) acquires
at least a majority (in number of votes) of the securities of an entity which
have ordinary voting power for the election of directors or managers or a
majority (by percentage or voting power) of the outstanding Capital Stock of any
other Person.
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of Capital Stock, by contract or otherwise; provided
that in no event shall any Purchaser, the Collateral Agent or any of their
respective Affiliates, on the one hand, and the Borrower and any of its
Subsidiaries, on the other hand, be deemed to be “Affiliates” of one another.
“Agreement” has the meaning given to that term in the introductory paragraph.
“Anti-Terrorism Laws” has the meaning given to that term in Section 6.31(b).
“Anti-Terrorism Order” has the meaning given to that term in Section 6.31(b).
“Applicable Insolvency Laws” means all applicable laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the Bankruptcy Code, as amended
or supplemented).
“Applicable Law” shall mean all laws, rules and regulations applicable to the
Person, conduct, transaction, covenant, document or contract in question,
including all applicable common law and equitable principles, all provisions of
all applicable state, federal and foreign constitutions, statutes, rules,
regulations, treaties, directives and orders of any Governmental Authority, and
all orders, judgments and decrees of all courts and arbitrators.
“Applicable Rate” means the Prime Rate plus five and three quarters percent
(5.75%) per annum.
“Approved Fund” means (i) any Person (other than a natural person) engaged in
making, purchasing, holding, or investing in commercial loans and similar
extensions of credit and that is advised, administered, or managed by a
Purchaser, an Affiliate of a Purchaser (or an entity or an Affiliate of an
entity that administers, advises or manages a Purchaser); (ii) with respect to
any Purchaser that is an investment fund, any other investment fund that invests
in loans and that is advised, administered or managed by the same investment
advisor as such Purchaser or by an Affiliate of such investment advisor; and
(iii) any third party which provides “warehouse financing” to a Person described
in the preceding clause (i) or (ii) (and any Person described in said clause (i)
or (ii) shall also be deemed an Approved Fund with respect to such third party
providing such warehouse financing).
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Board” has the meaning set forth in Section 8.15.
“Borrower” has the meaning given to that term in the introductory paragraph.
“Business Combination” has the meaning set forth in the definition of “Change of
Control” below.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York are authorized or required by law or executive
order to close.
“Capital Expenditure” means any expenditure (whether paid in cash or accrued as
a liability) for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a balance sheet prepared in accordance
with GAAP, including the cost of assets acquired pursuant to Capital Leases and
payments in respect of









--------------------------------------------------------------------------------




Capital Leases but excluding (a) expenditures of insurance proceeds to rebuild
or replace any capital or fixed asset after a casualty loss, (b) leasehold
improvement expenditures for which the Person is reimbursed promptly by the
lessor, and (c) expenditures made in connection with any Investment permitted
pursuant to Section 9.5.
“Capital Lease” of a Person means any lease of Property by such Person as lessee
which would be classified as a capital lease on a balance sheet of such Person
prepared in accordance with GAAP.
“Capital Lease Obligations” of any Person means all obligations (including sales
tax obligations) of such Person under Capital Leases.
“Capitalized Software Costs” means all costs for the development of software
that are appropriately capitalized in accordance with GAAP.
“Capital Stock” means (a) any capital stock, partnership, membership, limited
liability company, joint venture or other ownership or equity interest or other
equivalent, participation or securities (whether voting or non-voting, whether
preferred, common or otherwise, whether certificated or uncertificated, and
however designated), and (b) any option, warrant, security, appreciation right,
profits interests or other right (including Indebtedness securities or other
evidence of Indebtedness) directly or indirectly convertible into or exercisable
or exchangeable for, or otherwise to acquire directly or indirectly, any capital
stock, partnership, membership, limited liability company, joint venture or
other ownership or equity interest, participation or security described in
clause (a) above.
“Cash Collateral Account” has the meaning set forth in Section 8.20.
“Cash Equivalents” means (a) short-term obligations of, or fully guaranteed by,
the United States government or issued by any agency thereof and backed by the
full faith and credit of the United States, (b) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, with a duration
of not more than nine (9) months, (c) demand deposit accounts maintained in the
ordinary course of business, (d) certificates of deposit issued by, and time
deposits, eurodollar time deposits or overnight deposits with, commercial banks
(whether domestic or foreign) having capital and surplus in excess of
$100,000,000; provided in each case that the same provides for payment of both
principal and interest (and not principal alone or interest alone) and is not
subject to any contingency regarding the payment of principal or interest, (e)
repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition, having a term of not more than thirty (30) days,
with respect to securities issued or fully guaranteed or insured by the United
States government, and (f) money market mutual or similar funds that (i) invest
exclusively in assets satisfying the requirements of clauses (a) through (e) of
this definition, (ii) comply with the criteria set forth in SEC Rule 2a-7 under
the Investment Company Act of 1940, as amended, (iii) are rated AAA by S&P and
Aaa by Moody’s and (iv) have portfolio assets of at least $5,000,000,000.
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended.
“CERCLIS” means the Comprehensive Environmental Response Compensation Liability
Information System List.
“Certificate Regarding Non-Bank Status” means a certificate in the form attached
hereto as Exhibit B.
“Certification” has the meaning set forth in Section 6.12(b).
“CFC” means a controlled foreign corporation within the meaning of Section 957
of the Code.
“CFC Holdco” means a Domestic Subsidiary (a) all or substantially all of the
assets of which consist of equity interests of one or more CFCs and (b) that
conducts no material business.









--------------------------------------------------------------------------------




“Casualty Event” shall mean, with respect to any property, any of the following:
(a) any casualty, loss, destruction, damage or taking of such property (or any
part thereof), (b) any condemnation, loss of title, seizure, or taking, by
exercise of the power of eminent domain or other similar proceeding, of such
property (or any part thereof), or confiscation of such property (or any part
thereof) or the requisition of the use of such property by any Governmental
Authority, or (c) any event that results in the receipt of business interruption
insurance.
“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines, interpretations or directives
thereunder or issued in connection therewith (whether or not having the force of
Applicable Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law) , in each case pursuant to Basel III,
shall in each case be deemed to be a Change in Law regardless of the date
enacted, adopted, issued, promulgated or implemented.
“Change of Control” means the occurrence of any of the following:
(a)The acquisition by any Person or any group of Persons of record or beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of (i) the Capital Stock of the Borrower (as determined on a
fully-diluted basis) or (ii) the combined voting power of the then-outstanding
voting securities of the Borrower (the “Outstanding Company Voting Securities”);


(b)Consummation by the Borrower or any of its Subsidiaries of a merger,
consolidation, combination, reorganization, or sale of Capital Stock, or an
exchange of the Capital Stock of the Borrower for the Capital Stock of any other
Person or Persons whether in one or a series of related transactions (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 80% of the then outstanding shares of voting Capital Stock
of the purchasing or surviving entity in such Business Combination, in
substantially the same proportions as its ownership immediately prior to such
Business Combination, of the Outstanding Company Voting Securities and (ii) at
least a majority of the members of the board of directors (or equivalent
governing body) of the purchasing or surviving entity in such Business
Combination were members of the Borrower’s or such Subsidiary’s board of
directors (or equivalent governing body) at the time of the execution of the
initial agreement, or of the action of the Borrower’s or such Subsidiary’s board
of directors (or equivalent governing body), providing for such Business
Combination;


(c)A sale, assignment, lease, conveyance, exchange, transfer, sale-leaseback or
other Disposition of more than 50% of the assets of the Borrower or any
Guarantor, whether in one or a series of related transactions (excluding normal
inventory sales and financing arrangements associated with inventory or
receivables);


(d)The Borrower ceases to own and control, directly or indirectly, free and
clear of all Liens (other than in favor of the Purchasers) 100% of the Capital
Stock of each Guarantor (other than directors’ qualifying shares, as may be
required by law, and other than as a result of a Disposition permitted by
Section 9.4);


(e)Approval by the board of directors (or equivalent governing body) of the
Borrower or any Guarantor of:
(i)a liquidation or dissolution of the Borrower or any Guarantor;
(ii)the sale or Disposition of all or substantially all of the assets of the
Borrower or any Guarantor; or
(iii)the merger of consolidation of the Borrower with or into another Person
unless permitted by Section 9.3;











--------------------------------------------------------------------------------




(f)During any period of twelve (12) consecutive months, a majority of the
members of the Board of the Borrower cease to be composed of individuals (i) who
were members of such Board on the first (1st) day of such period, (ii) whose
election or nomination to such Board was approved by individuals referred to in
clause (i) above constituting at the time of such election or nomination at
least a majority of such Board or (iii) whose election or nomination to such
Board was approved by individuals referred to in clauses (i) and (ii) above
constituting at the time of such election or nomination at least a majority of
such Board (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
such Board occurs as a result of an actual or threatened solicitation of proxies
or consents for the election or removal of one or more directors by any Person
or group other than a solicitation for the election of one or more directors by
or on behalf of such Board); or


(g)The occurrence of a “change of control” (or any comparable term) as defined
in the ABL Credit Agreement.


“Charter Documents” means the articles or certificate of incorporation or
formation (as applicable), the bylaws or operating or limited liability company
agreement (as applicable), and other similar organizational and governing
documents of any Person, as amended, restated, supplemented or otherwise
modified from time to time.
“Closing” has the meaning given to that term in Section 2.3.
“Closing Date” has the meaning given to that term in Section 2.3.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral Agent” has the meaning given to it in the introductory paragraph of
this Agreement.
“Collateral Access Agreement” has the meaning assigned thereto in the Guaranty
and Collateral Agreement.
“Collateral Documents” means the Guaranty and Collateral Agreement, the
Collateral Access Agreements, the Deposit Account Control Agreements, and each
other agreement or writing pursuant to which the Borrower or any Subsidiary
purports to pledge or grant a security interest in any property or assets
securing the Obligations or any of such Borrower or Subsidiary purports to
guarantee the payment and/or performance of the Obligations, in each case, as
amended, restated, supplemented or otherwise modified from time to time.
“Compliance Certificate” means a Compliance Certificate in the form attached
hereto as Exhibit C.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take or pay contract or the obligations of any such Person as general
partner of a partnership with respect to the liabilities of the partnership. For
purposes of clarity, operating leases shall not be considered Contingent
Obligations.
“Contractual Obligations” means as to any Person, any provision of any security
issued by such Person or of any agreement, undertaking, contract, indenture,
mortgage, deed of trust or other instrument or arrangement (whether in writing
or otherwise) to which such Person is a party or by which it or any of such
Person’s property is bound.
“Coverage Ratio” means the ratio of (a) Qualified Assets to (b) Funded
Indebtedness.
“CWA” has the meaning set forth in the definition of “Environmental Laws.”
“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.









--------------------------------------------------------------------------------




“Default Rate” has the meaning given to that term in Section 3.1(b).
“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among any Loan Party, the Collateral Agent and the applicable depository bank,
as amended, restated, modified, or supplemented from time to time.
“Disposition” has the meaning given to that term in Section 9.4.
“Distributions” by a Person means (a) the declaration or payment of dividends or
other distributions (whether in cash, securities or other property or assets) on
any now or hereafter outstanding Capital Stock of such Person; (b) any payment
(whether in cash, securities or other property or assets) on account of the
redemption, repurchase, defeasance, sinking fund or other retirement or
acquisition of such Capital Stock or of warrants, rights or other options to
purchase such Capital Stock made either directly or indirectly; (c) any loans or
advances (other than salaries or advances to, or reimbursement of, directors or
employees for travel, entertainment, relocation or other business expenses in
the ordinary course of business), to any stockholder(s), partner(s) or member(s)
of such Person; (d) any payment or prepayment of principal or premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to any Indebtedness that is subordinated to the
Obligations; and (e) setting aside funds for any of the foregoing.
“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security or other equity interests into which it is convertible
or for which it is exchangeable or exercisable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Capital Stock which are not otherwise Disqualified Capital Stock), pursuant
to a sinking fund obligation or otherwise, (b) is redeemable or subject to
mandatory repurchase, in either case, at the option of the holder thereof (other
than solely for equity interests which are not otherwise Disqualified Capital
Stock), in whole or in part, (c) provides for scheduled payments, dividends or
distributions in cash or (d) is or becomes convertible into or exchangeable or
exercisable for indebtedness or any other equity interests that would constitute
Disqualified Capital Stock, in each case, prior to the date that is ninety-one
(91) days after the Maturity Date.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.
“Eligible Accounts” shall have the meaning set forth in the ABL Credit Agreement
(as in effect on the date hereof) and, solely to the extent that Marquette
Business Credit, LLC is no longer the ABL Lender, shall also not include any
accounts that the Collateral Agent, in its sole and absolute discretion, has
determined to be ineligible.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, Licenses, concessions, grants, franchises,
agreements and other governmental restrictions relating to (a) the protection of
the environment, (b) the effect of the environment on human health, (c)
emissions, discharges or releases of pollutants, contaminants, hazardous
substances or wastes into surface water, ground water, air or land, or (d) the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of pollutants, contaminants, hazardous substances or
wastes or the clean-up or other remediation thereof, including, without
limitation, the Clean Air Act, 42 U.S.C. § 7401 et seq., the Clean Water Act, 33
U.S.C. § 1251 et seq. (“CWA”), the Solid Waste Disposal Act (as amended by the
Resource Conservation and Recovery Act), 42 U.S.C. § 6901 et seq. (“RCRA”), and
CERCLA.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means a corporation that is or was a member of a controlled
group of corporations with the Borrower within the meaning of Section 4001(a) or
(b) of ERISA or Section 414(b) of the Code, a trade or business (including a
sole proprietorship, partnership, trust, estate or corporation) that is under
common control with the Borrower within the meaning of Section 414(m) of the
Code, or a trade or business which together with the Borrower is treated as a
single employer under Section 414(o) of the Code.









--------------------------------------------------------------------------------




“Event of Default” has the meaning given to that term in Section 10.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC thereunder.
“Excluded Account” has the meaning assigned thereto in the Guaranty and
Collateral Agreement.
“Excluded Taxes” shall mean, with respect to any Purchaser, or any other
recipient of any payment to be made by or on account of any Obligations, (a)
Taxes imposed on or measured by its net income (however denominated) and
franchise Taxes, (i) imposed by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office or applicable lending office is located or (ii) that are Other
Connection Taxes, (b) any branch profits Taxes imposed by the United States or
any similar Tax imposed by any other jurisdiction in which the applicable
Purchaser or recipient is located, (c) in the case of a Purchaser, any U.S.
federal withholding Tax that is imposed on amounts payable to such Purchaser
pursuant to a law in effect at the time such Purchaser becomes a party hereto
(or designates a new lending office , receives an assignment or participation
interest), except to the extent that such Purchaser (or its assignor or seller
of a participation, if any) was entitled, at the time of designation of a new
lending office (or assignment or sale of a participation), to receive additional
amounts from Borrower with respect to such withholding Tax pursuant to
Section 3.5(a), (d) Taxes resulting from the failure to comply with Section
3.5(e) or (e) any U.S. federal withholding Taxes imposed under FATCA.
“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations promulgated thereunder or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b)(1) of the Code, and any
applicable intergovernmental agreements with respect thereto and any fiscal or
regulatory legislation, rules, practices, or laws adopted pursuant to such
intergovernmental agreements.
“Fee Letter” means that certain Fee Letter, dated as of January 3, 2018, between
the Collateral Agent and the Borrower, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.
“Financial Statements” has the meaning given to that term in Section 6.12.
“Fiscal Quarter” means a fiscal quarter of the Borrower and its Subsidiaries,
ending on March 31, June 30, September 30, and December 31 of each year.
“Fiscal Year” means a fiscal year of the Borrower and its Subsidiaries, ending
on December 31 of each year.
“Foreign Benefit Plan” means each material plan, fund, program or policy
established under the law of a jurisdiction other than the United States (or a
state or local government thereof), whether formal or informal, funded or
unfunded, insured or uninsured, providing employee benefits, including medical,
hospital care, dental, sickness, accident, disability, life insurance, pension,
retirement or savings benefits, under which one or more of the Loan Parties or
their Subsidiaries have any liability with respect to any employee or former
employee, but excluding any Foreign Pension Plan and further excluding any
governmental plan or program requiring the mandatory payment of social
insurances taxes or similar contributions to a governmental fund with respect to
the wages of an employee.
“Foreign Pension Plan” means a pension plan required to be registered under the
law of a jurisdiction other than the United States (or a state or local
government thereof), that is maintained or contributed to by one or more of the
Loan Parties or their Subsidiaries for their employees or former employees, but
excluding any governmental plan or program requiring the mandatory payment of
social insurances taxes or similar contributions to a governmental fund with
respect to the wages of an employee.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Funded Indebtedness” means, as of any date of determination, all then
outstanding Obligations and all then outstanding ABL Debt.









--------------------------------------------------------------------------------




“GAAP” means generally accepted accounting principles in effect within the
United States from time to time, consistently applied. If there are any changes
to GAAP during the term of this Agreement, the parties shall continue to
determine compliance with the financial covenants, and make all other financial
determinations hereunder, without giving effect to any such changes until such
time that the parties hereto can agree to amend the financial covenants and
other provisions requiring financial determinations hereunder to take into
account the effect of such changes to GAAP in a mutually acceptable manner.
“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, regulation or compliance, including, without
limitation, any federal, state or local public utility commission, and any
corporation or other entity owned or controlled, through stock or capital
ownership or otherwise, by any of the foregoing.
“Guarantor” or “Guarantors” means each Person that guarantees all or any portion
of the Obligations. Each of the Subsidiaries of the Borrower on the Closing Date
(other than Immaterial Subsidiaries) and each other Subsidiary of the Borrower
(other than Immaterial Subsidiaries) required to guarantee all or any portion of
the Obligations after the Closing Date (in each case, other than CFCs, CFC
Holdcos or Subsidiaries of CFCs) shall be a Guarantor.
“Guaranty and Collateral Agreement” means that certain Guaranty and Collateral
Agreement, dated as of the Closing Date, made by the Loan Parties in favor of
the Collateral Agent, as amended, restated, modified, or supplemented from time
to time.
“Hazardous Materials” means (a) any “hazardous substance”, as defined by CERCLA,
(b) any “hazardous waste”, as defined by RCRA, (c) any petroleum product, (d)
any “pollutant,” as defined by the CWA, or (c) contaminant or hazardous,
dangerous or toxic chemical, material or substance within the meaning of any
other Environmental Law.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Hedging Agreement” means any rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging agreement.
“Immaterial Subsidiary” means as of any date of determination, any Subsidiary of
the Borrower designated as such; provided that, if at any time and from time to
time after the Closing Date, (1) Immaterial Subsidiaries comprise in the
aggregate more than five percent (5.0%) of the consolidated total assets (as
determined in accordance with GAAP) of the Borrower and its Subsidiaries as of
the end of the most recently ended calendar month of Borrower for which
financial statements have been delivered to the Collateral Agent pursuant to
Section 8.1(c) or more than five percent (5.0%) of the consolidated total
revenues of the Borrower and its Subsidiaries for such applicable period or (2)
any individual Immaterial Subsidiary comprise in the aggregate more than two and
one half percent (2.5%) of the consolidated total assets (as determined in
accordance with GAAP) of the Borrower and its Subsidiaries as of the end of the
most recently ended calendar month of Borrower for which financial statements
have been delivered to the Collateral Agent pursuant to Section 8.1(c) or more
than two and one half (2.5%) of the consolidated total revenues of the Borrower
and its Subsidiaries for such applicable period, then the Borrower shall (i)
designate in writing to Collateral Agent one or more of such Immaterial
Subsidiary(ies) as no longer an Immaterial Subsidiary(ies) to the extent
required such that the foregoing condition ceases to be true and (ii) comply
with the provisions of Section 9.13 applicable to any such designated Subsidiary
(in each case, in the time periods applicable as if such Immaterial
Subsidiary(ies) had become Guarantors at such time); provided, further, that no
Immaterial Subsidiary shall own any Intellectual Property that is material to
the Loan Parties. As of the Closing Date, the entities listed on Schedule 1.1
are Immaterial Subsidiaries.









--------------------------------------------------------------------------------




“Indebtedness” means, with respect to any Person, without duplication, such
Person’s (a) obligations for borrowed money, (b) obligations representing the
deferred purchase price of Property or services (other than accounts payable
arising in the ordinary course of such Person’s business payable on terms
customary in the trade and not outstanding more than 90 days past the date of
invoice or otherwise subject to an ongoing good faith dispute or contest), (c)
obligations, whether or not assumed, secured by Liens or payable out of the
proceeds or production from Property now or hereafter owned or acquired by such
Person, (d) obligations which are evidenced by bonds, debentures, notes,
acceptances, or other similar instruments, (e) obligations of such Person to
purchase securities or other Property arising out of or in connection with the
sale of the same or substantially similar securities or Property, (f) Capital
Lease Obligations and obligations created or arising under any conditional sale
or other title retention agreement, (g) Contingent Obligations, (h) net
obligations under or relating to Hedging Agreements, (i) Off-Balance Sheet
Liabilities, (j) attributable indebtedness related to Sale and Leaseback
Transactions, (k) the aggregate undrawn face amount of all letters of credit
issued for the account and/or upon the application of such Person together with
all unreimbursed drawings with respect thereto, (l) any obligation to repurchase
or redeem Disqualified Capital Stock of such Person other than at the sole
option of such Person, (m) “earnouts” and similar payment obligations of such
Person to the extent such obligations become fixed or are considered liabilities
under GAAP, (n) any obligation guaranteeing or intended to guarantee (whether
directly or indirectly guaranteed, endorsed, co-made, discounted, or sold with
recourse) any obligation of any other Person that constitutes Indebtedness under
any of clauses (a) through (m), and (o) any other obligation for borrowed money
or other financial accommodation which, in accordance with GAAP, would be shown
as a liability on the balance sheet of such Person. The amount of Indebtedness
under any Hedging Agreement on any date shall be deemed to be the swap
termination value thereof as of such date.
“Indemnified Party” has the meaning given to that term in Section 11.1.
“Indemnified Taxes” shall mean (a) any Taxes, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Note Document and (b) to the extent not otherwise described
in (a), Other Taxes.
“Intellectual Property” means all intellectual and similar property of a Person,
including inventions, designs, patents, copyrights, trademarks, service marks,
trade names, trade secrets, confidential or proprietary information, customer
lists, know-how, software and databases.
“Intellectual Property License” has the meaning assigned thereto in the Guaranty
and Collateral Agreement.
“Intellectual Property Security Agreement” means a collateral assignment or
security agreement pursuant to which the Borrower or any of its Subsidiaries
assigns or grants a security interest in its interests in Intellectual Property
to the Collateral Agent, as security for the Obligations, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Interest Expense” means, for any period, the net interest expense of the
Borrower and its Subsidiaries for the period in question, determined on a
consolidated basis and in accordance with GAAP (including, without limitation,
all commissions, discounts and/or related amortization and other fees and
charges owed by the Borrower and its Subsidiaries with respect to letters of
credit or bankers’ acceptances, the net costs associated with any Hedging
Agreement of the Borrower and its Subsidiaries, capitalized interest expense,
the interest portion of Capital Lease Obligations and the interest portion of
any deferred payment obligation).
“Interest Payment Date” has the meaning given to that term in Section 3.1(c).
“Inventory” means all of the “inventory” (as that term is defined in the UCC) of
the Borrower and its Subsidiaries, whether now existing or hereafter acquired or
created.
“Investment” means any direct or indirect purchase, acquisition or other
investment (including, without limitation, any loan or advance or capital
contribution) in or to any Person, whether payment therefor is made in cash or
Capital Stock or otherwise, and whether such investment is by acquisition of
Capital Stock or Indebtedness, or by loan, advance, transfer of property out of
the ordinary course of business, capital contribution (excluding (a) commission,









--------------------------------------------------------------------------------




travel, and similar advances to officers and employees of such Person made in
the ordinary course of business, and (b) bona fide Accounts arising in the
ordinary course of business consistent with past practice), equity or profit
sharing interest, extension of credit on terms other than those normal in the
ordinary course of business or otherwise. The amount of any Investment shall be
the original cost of such Investment plus the cost of all additions thereto,
without any adjustments for increases or decreases in value, or write downs or
write offs with respect to such Investment.
“IP Rights” has the meaning given to that term in Section 6.22.
“IRS” means the United States Internal Revenue Service.
“Knowledge of the Borrower” or “Knowledge of a Loan Party”, or any similar
phrases, means the actual knowledge of any director or executive officer of the
Borrower or such Loan Party, as applicable, or knowledge that such person would
have reasonably obtained in the performance of such person’s duties as a
director or executive officer of the Borrower or such Loan Party, as applicable.
“Liabilities” has the meaning given to that term in Section 11.1.
“Licenses” means all licenses, permits, authorizations, determinations, and
registrations issued by any Governmental Authority to the Borrower or any
Subsidiary in connection with the conduct of its business.
“Lien” means any lien (statutory or otherwise), security interest, mortgage,
pledge, hypothecation, deed of trust, assignment, deposit arrangement,
encumbrance, or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capital Lease, or
other title retention agreement (and any lease in the nature thereof)) and any
agreement to give any of the foregoing.
“Loan Party” means the Borrower and each Guarantor.
“Material Adverse Effect” means individually or in the aggregate (a) a material
adverse condition, event, occurrence or development related to, or material
adverse change or effect on, the assets, business, properties, liabilities,
results of operations, cash flows, condition (financial or otherwise), or
prospects of the Borrower and its Subsidiaries (taken as a whole), (b) a
material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any of its Subsidiaries of any Note
Document, (ii) a significant portion of the Collateral or the validity,
perfection or priority of the Collateral Agent’s Liens on a significant portion
of the Collateral or (iii) the rights, remedies and benefits (taken as a whole)
available to, or conferred upon, the Collateral Agent or any Purchaser under any
Note Document, or (c) a material adverse effect on the ability of the Borrower
or any of its Subsidiaries to perform its obligations under any Note Document.
“Material Contract” means any contract, agreement, instrument, permit, lease or
License of the Borrower or its Subsidiaries (other than this Agreement and the
Note Documents) (i) not made in the ordinary course of business, or involving a
commitment to pay an amount, by any Loan Party or any of its Subsidiaries in
excess of $250,000 in any twelve-month period following the Closing Date
(whether or not in the ordinary course of business) or where any Loan Party or
any of its Subsidiaries actually paid in excess of $250,000 during the twelve
month period preceding the Closing Date; (ii) for a partnership or a joint
venture or for the acquisition, sale or lease of any assets or Capital Stock of
any Loan Party, its Subsidiaries or any other Person or involving a sharing of
profits; (iii) that is a mortgage, pledge, hypothec, conditional sales contract,
security agreement, factoring agreement or other similar Contractual Obligations
with respect to any tangible and/or intangible personal property of any Loan
Party or its Subsidiaries (other than in connection with trade payables incurred
in the ordinary course of business); (iv) that is a loan agreement, credit
agreement, promissory note, guarantee, subordination agreement, letter of credit
or any other similar type of Contractual Obligations (other than this Agreement
and the Note Documents or in connection with trade payables incurred in the
ordinary course of business); (v) with any Governmental Authority other than in
the ordinary course of business; (vi) which contain any provision that may
terminate such contract or require payments to be made by any Loan Party or any
of its Subsidiaries upon or following a “change of control”, if such
terminations or payments under such Contractual Obligations could individually
or in the aggregate have a Material Adverse Effect; (ix) with respect to
Hazardous









--------------------------------------------------------------------------------




Materials Activity; or (vii) that is a material binding commitment or agreement
to enter into any of the foregoing types of agreements.


“Maturity Date” has the meaning given to that term in Section 3.2(a).


“Maximum Rate” has the meaning given to that term in Section 3.1(d).
“Multiemployer Plan” means a multiemployer plan within the meaning of Section
3(37) or 4001(a)(3) of ERISA or Section 414(f) of the Code.
“Net Cash Proceeds” means, with respect to:
(a)     any voluntary or involuntary sale or Disposition (other than a Casualty
Event or a sale or Disposition permitted under Section 9.4), the cash proceeds
received (directly or indirectly) from time to time in respect thereof,
including any cash received in respect of any non-cash proceeds (including,
without limitation, the monetization of notes receivables), but only as and when
received, net of (i) reasonable fees and out-of-pocket expenses (including
reasonable broker’s fees or commissions and attorney fees), (ii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by the asset sold in such sale
or Disposition and which is required to be repaid with such proceeds (other than
the Notes and any such Indebtedness assumed by the purchaser of such asset) and
(iii) Taxes paid or payable to any taxing authorities in connection with such
sale or Disposition, including the amount of any reserves reasonably established
by the Borrower for the purpose of funding any liabilities that are incurred in
connection with the sale or Disposition (including pension and other
post-employment benefit obligations associated with such disposition), in each
case during the Fiscal Year that such event occurred or the next succeeding
Fiscal Year and that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer of the Borrower;
(b)     any Casualty Event, the amount of any insurance proceeds or condemnation
awards received, in each case net of all reasonable fees and out-of-pocket
expenses (including appraisals, and brokerage, legal, advisory, banking, title
and recording tax expenses and commissions) paid by any Loan Party to third
parties (other than Affiliates) in connection with such Casualty Event; or
(c)    the issuance of any Capital Stock, the aggregate amount of cash received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) in connection with
such issuance, after deducting therefrom only (i) reasonable fees, commissions,
and expenses related thereto and required to be paid by the applicable Loan
Party in connection with such issuance and (ii) Taxes paid or payable to any
taxing authorities by such Loan Party in connection with such issuance, in each
case to the extent, but only to the extent, that the amounts so deducted are
actually paid to a Person that is not an Affiliate of such Loan Party, and are
properly attributable to such transaction.
“Net Income” means the net income (or loss) of the Borrower and its Subsidiaries
for the period in question, determined on a consolidated basis and in accordance
with GAAP; provided that, to the extent that any amount of income is
attributable to a Foreign Subsidiary, such income shall be excluded for the
purpose of calculating Net Income for such period.
“Non-US Purchaser” shall have the meaning set forth in Section 3.5(e)(ii).
“Note Documents” means this Agreement, the Notes, the Collateral Documents, the
Fee Letter, the Warrants, and each other agreement, document, form or
certificate delivered pursuant to this Agreement or any other Note Document, in
each case, as amended, restated, modified or supplemented from time to time.
“Note” or “Notes” has the meaning set forth in the Statement of Purpose and
shall include any Note issued under this Agreement, including, without
limitation, any Note issued pursuant to Section 2.1.









--------------------------------------------------------------------------------




“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Notes, and (b) the
Prepayment Fee and all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by Borrower and each of its Subsidiaries
to the Purchasers or the Collateral Agent under any Note Document of every kind,
nature and description, direct or indirect, absolute or contingent, due or to
become due, contractual or tortious, liquidated or unliquidated, and whether or
not evidenced by any note and including interest and fees that accrue after the
commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any federal bankruptcy laws (as now or hereafter in effect) or
under any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or adjustment of debts, naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Observer” shall have the meaning set forth in Section 8.15.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
similar liability of such Person with respect to accounts or notes receivable
sold by such Person, (b) any liability under any Sale and Leaseback Transaction
which is not a Capital Lease, (c) any liability under any so-called “synthetic
lease” transaction entered into by such Person, or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheets of such Person.
“Other Connection Taxes” shall mean any Taxes imposed as a result of a former or
present connection between the recipient of a payment hereunder and the
jurisdiction imposing such Taxes (other than a connection arising from
executing, delivering, becoming a party to, the performance of an obligation
under, receiving payments under, perfecting a security interest under, or
engaging in any other transaction pursuant to, or enforcing, this Agreement or
selling or assigning any interest in the Notes).
“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes or any other excise or property
Taxes, charges or similar levies arising from any payment made hereunder or
under any Note Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, this Agreement or any Note
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment in accordance with the terms hereof.
“Outstanding Company Voting Securities” has the meaning set forth in the
definition of “Change of Control”.
“Participant Register” has the meaning given to that term in Section 12.3(c).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, P.L.
107-56, as amended.
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” has the meaning given to that term in Section 6.21(b).
“Permitted Liens” has the meaning given to that term in Section 9.6.
“Permitted Refinancing Indebtedness” means, solely with respect to the
Indebtedness set forth on Schedule 9.2, Indebtedness of any Person (“Refinancing
Indebtedness”) issued or incurred by such Person (including by means of the
extension or renewal of existing Indebtedness) to refinance, refund, extend,
renew or replace the existing Indebtedness of such Person set forth on Schedule
9.2 (“Refinanced Indebtedness”); provided that (a) the principal amount of such
Refinancing Indebtedness is not greater than the principal amount of such
Refinanced Indebtedness plus the amount of any premiums or penalties and accrued
and unpaid interest paid thereon and reasonable fees and









--------------------------------------------------------------------------------




expenses, in each case associated with such Refinancing Indebtedness, (b) such
Refinancing Indebtedness has a final maturity that is no sooner than, and a
weighted average life to maturity that is no shorter than, such Refinanced
Indebtedness, (c) if such Refinanced Indebtedness or any guarantee thereof or
any security therefor are subordinated to the Obligations, such Refinancing
Indebtedness and any guarantee thereof and any security therefor remain so
subordinated on terms no less favorable, in any material respect, to the
Purchasers, (d) the obligors in respect of such Refinanced Indebtedness
immediately prior to such refinancing, refunding extension, renewal or
replacement are the only obligors on such Refinancing Indebtedness and (e) any
guarantees which constitute all or a portion of such Refinancing Indebtedness,
taken as a whole, are determined in good faith by an authorized officer of such
Person to be no less favorable, in any material respect, to such Person and the
Purchasers in any material respect than the covenants and events of default or
guarantees, if any, applicable to such Refinanced Indebtedness.
“Person” means any individual, firm, corporation, limited liability company,
partnership, trust, incorporated or unincorporated association, joint venture,
joint stock company, Governmental Authority or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.
“Plans” has the meaning given to that term in Section 6.21(a).
“Prepayment Date” has the meaning given to that term in Section 3.2(b).
“Prepayment Fee” means an amount determined by multiplying the percentage set
forth below corresponding to the date on which the prepayment is, or is required
to be, made by the amount of such prepayment (including any prepayment of
deferred interest accruing on the Notes):
Periods of Prepayment
Percentage
Closing Date to January 3, 2020
5%
January 4, 2020 to January 2, 2021
3%



“Prepayment Fee Trigger Event” means
(a)    any prepayment, redemption or repurchase by any Loan Party of all, or any
part, of the principal balance of the Notes for any reason whether in whole or
in part, and whether before or after (i) the occurrence of an Event of Default,
or (ii) the commencement of any case or other proceeding by any Loan Party
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar Applicable Law now
or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or such Loan Party shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or such Loan Party shall make a
general assignment for the benefit of creditors, or formally admits in writing
its inability or shall fail generally to pay its debts as they become due, or
such Loan Party shall take any corporate action to authorize any of the
foregoing (any of the forgoing items set forth in this clause (ii), an
“Insolvency Proceeding”), and notwithstanding any acceleration (for any reason)
of the Obligations; provided that any payment required to be made pursuant to
Section 3.2(a), 3.2(c)(iii) shall not constitute a Prepayment Fee Trigger Event;
(b)    the acceleration of the Obligations for any reason, including, but not
limited to, acceleration in accordance with Section 10.1(f) or (g), including
without limitation as a result of the commencement of an Insolvency Proceeding;
(c)    the satisfaction, release, payment, restructuring, reorganization,
replacement, reinstatement, defeasance or compromise of any of the Obligations
in any Insolvency Proceeding, foreclosure (whether by power of judicial
proceeding or otherwise) or deed in lieu of foreclosure or the making of a
distribution of any kind in any Insolvency Proceeding to the Collateral Agent,
for the account of the Purchasers in full or partial satisfaction of the
Obligations; or









--------------------------------------------------------------------------------




(d)    the termination of this Agreement for any reason.
For purposes of the definition of the term Prepayment Fee, if an Prepayment Fee
Trigger Event occurs under clause (b), (c) or (d), the entire outstanding
principal amount of the Term Loan shall be deemed to have been prepaid on the
date on which such Prepayment Fee Trigger Event occurs.
“Prime Rate” means, for any day, the greater of (i) the rate of interest in
effect for such day equal to the prime rate in the United States as reported
from time to time in The Wall Street Journal (or other authoritative source
selected by the Collateral Agent in its sole discretion), or as Prime Rate is
otherwise determined by the Collateral Agent in its reasonable discretion if a
prime rate or range or prime rates are not available through The Wall Street
Journal) and (ii) 4.50%. The Collateral Agent’s determination of the Prime Rate
shall be conclusive, absent manifest error. Any change in such rate of interest
shall take effect at the opening of business on the day of such change. In the
event The Wall Street Journal (or such other authoritative source) publishes a
range of “prime rates”, the Prime Rate shall be the highest of the “prime
rates”.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased,
or operated by such Person.
“Public Purchaser” has the meaning given to that term in Section 8.1.
“Purchase Price” has the meaning given to that term in Section 2.1.
“Purchaser” and “Purchasers” means HCP-FVG, LLC and CIDM LendCo, LLC, each other
purchaser that becomes a party to this Agreement as a Purchaser, and each of
their respective successors and assigns hereunder or under the Notes.
“Qualified Assets” means (a) domestic restricted or unrestricted cash and Cash
Equivalents recorded on the balance sheet of the Loan Parties, plus (b) Eligible
Accounts.
“Qualifying Revenue” means the sum of revenues from Media Engine Product,
Mobility Engine Product and software maintenance (each of which shall be
consistent with the breakout for such line item provided in that certain model
dated as of December 29, 2017 and delivered to the Purchasers prior to the
Closing Date).
“RCRA” has the meaning set forth in the definition of “Environmental Laws.”
“Register” has the meaning given to that term in Section 12.3(b).
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC has by regulation waived
the requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event; provided, however, that a failure to
meet the minimum funding standard of Section 412 of the Code and of Section 302
of ERISA shall be a Reportable Event regardless of the issuance of any such
waiver of the notice requirement in accordance with either Section 4043(a) of
ERISA or Section 412(d) of the Code.
“Required Purchasers” means the Purchasers holding more than 50% of the
aggregate outstanding principal balance of the Notes.
“Requirements of Law” means as to any Person, provisions of the Charter
Documents of such Person, or any law, treaty, code, rule, regulation, right,
privilege, qualification, License or franchise, or any determination of an









--------------------------------------------------------------------------------




arbitrator or a court or other Governmental Authority, in each case applicable
to such Person or any of such Person’s property or to which such Person or any
of such Person’s property is subject or pertaining to any or all of the
Transactions or other transactions contemplated or referred to in the Note
Documents.
“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc. (or any successor thereto).
“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.
“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in a
country that is subject to a sanctions program identified on the list maintained
by OFAC and available at http://www.treas.gov/offices/enforcement/ofac/programs,
or as otherwise published from time to time as such program may be applicable to
such agency, organization or person.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
“SEC” means the United States Securities and Exchange Commission or any other
governmental authority then having jurisdiction to enforce the Securities Act
and/or the Exchange Act, as applicable.
“SEC Documents” has the meaning set forth in Section 6.12(b).
“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations thereunder as the same shall be
in effect at the time.
“Single Employer Plan” means a Plan maintained by the Borrower, its Subsidiaries
or any member of a controlled group of corporations with the Borrower, within
the meaning of Section 4001(a) or (b) of ERISA or Section 414(b) of the Code,
for employees of the Borrower, any of its Subsidiaries or any of its respective
ERISA Affiliates.
“Solvent” means, with respect to any Person that (a) the fair value of the
assets and the property of such Person exceeds the fair value of the aggregate
liabilities (including contingent and unliquidated liabilities) of such Person,
(b) after giving effect to the transactions contemplated by this Agreement and
the other Note Documents, such Person will not be left with unreasonably small
capital, and (c) after giving effect to the transactions contemplated by this
Agreement and the other Note Documents, such Person is able to both service and
pay its liabilities as they mature. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities will be computed as the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that is likely to become an actual or matured liability.
“Subsidiary” means, with respect to any Person, a corporation or other entity of
which more than fifty percent (50%) of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.
“Tax” means any present or future United States federal, state, local or foreign
income, gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including taxes under Code
§59A), customs duties, capital stock, franchise profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or
add-on-minimum, estimated, or other taxes, levies, assessments, fees or other
charges imposed by any Governmental Authority, including any interest, penalty,
or addition thereto, whether disputed or not.
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.









--------------------------------------------------------------------------------




“Total Liquidity” means (i) domestic unrestricted cash and Cash Equivalents
recorded on the balance sheet of the Loan Parties (in each case to the extent
subject to a perfected security interest, in favor of the Collateral Agent
arising under a Deposit Account Control Agreement or securities account control
agreement in favor of the Collateral Agent or held in accounts at UMB Bank, n.a.
and governed by the ABL/Term Intercreditor Agreement, but excluding any cash or
Cash Equivalents subject to Liens permitted by Section 9.6 (other than Section
9.6(k) and Section 9.6(q)) and any cash or cash Equivalents contained in the
Cash Collateral Account) plus Availability (as defined in the ABL Credit
Agreement).
“Transactions” means the issuance of the Notes hereunder, the disbursement of
the ABL Loans and the repayment of certain existing Indebtedness of the
Borrower, each on the Closing Date.
“UCC” has the meaning set forth in the Guaranty and Collateral Agreement.
“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under a Pension Plan subject to Title
IV of ERISA exceeds the fair market value of all such Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plans using actuarial assumptions used in determining the Plan’s normal cost for
purposes of Section 412(b)(2)(A) of the Code. In each case, the foregoing
determination shall be made as of the most recent date prior to the filing of
said annual report as of which such actuarial present value of accumulated Plan
benefits is determined.
“Warrants” mean, collectively, that certain Warrant dated January 3, 2018 by and
between the Borrower and HCP-FVG, LLC (as the same may be amended, restated,
amended and restated or otherwise modified from time to time in accordance with
the terms thereof) and that certain Warrant dated January 3, 2018 by and between
the Borrower and CIDM LendCo, LLC (as the same may be amended, restated, amended
and restated or otherwise modified from time to time in accordance with the
terms thereof).
“Wholly-owned” means, with respect to a Subsidiary, that all of the Capital
Stock of such Subsidiary is, directly or indirectly, owned or controlled by the
Borrower and/or one or more of its Wholly-owned Subsidiaries.
1.2 Accounting Terms
All accounting terms used herein and not expressly defined in this Agreement
shall have the respective meanings given to them in conformance with GAAP. Where
the character or amount of any asset or liability or item of income or expense
is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, this
shall be done in accordance with GAAP, consistently applied, to the extent
applicable, except as otherwise expressly provided in this Agreement. If any
changes in accounting principles from those in effect on the date hereof are
hereafter occasioned by promulgation of rules, regulations, pronouncements or
opinions by or are otherwise required by the Financial Accounting Standards
Board or the American Institute of Certified Public Accountants (or successors
thereto or agencies with similar functions), and any of such changes results in
a change in the method of calculation of, or affects the results of such
calculation of, any of the financial covenants, standards or terms found herein,
then the parties hereto agree upon the request of any Loan Party or Purchaser to
enter into and diligently pursue negotiations in order to amend such financial
covenants, standards or terms so as to equitably reflect such changes, with the
desired result that the criteria for evaluating financial condition and results
of operations of the Borrower and its Subsidiaries shall be the same after such
changes as if such changes had not been made; provided that until any such
amendments have been agreed upon by the Required Purchasers, the provisions in
this Agreement shall be calculated as if no such changes in accounting
principles had occurred. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios shall be made, without giving effect
to any election under Accounting Standards Codification 825-10 (or any other
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of any Loan Party at “fair value.”
Notwithstanding any accounting change after the Closing Date that would require
lease obligations that would be treated as operating leases as of the Closing
Date to be classified and accounted for as capital leases or otherwise reflected
on the Borrower’s and its Subsidiaries’ consolidated balance sheet, for the
purposes of determining compliance with any covenant contained herein, such
obligations shall be treated in the same manner as operating leases are treated
as of the Closing Date.









--------------------------------------------------------------------------------




Article 2
PURCHASE AND SALE OF THE NOTES


2.1 Purchase and Sale of the Notes. Subject to the terms and conditions herein
set forth, on the Closing Date, the Borrower will issue and sell to the
Purchasers, and the Purchasers severally and not jointly will acquire from the
Borrower, on the Closing Date, the Notes in an aggregate principal amount (and
for an aggregate purchase price) of $17,000,000 (the “Purchase Price”),
allocated among the Purchasers as set forth on Schedule 2.1.


2.2 Fees Payable.


(a) Fee Letter. The Borrower shall pay to the Collateral Agent such fees as are
specified as owing in the Fee Letter at the times and in the manner and amounts
as are set forth therein.
(b) Reimbursement of Expenses. At the Closing, the Borrower shall reimburse all
of the Collateral Agent’s and the Purchasers’ reasonable and documented
out-of-pocket fees and expenses (including, without limitation, fees, charges
and disbursements of outside counsel and other out-of-pocket expenses such as
consultant fees, travel expenses, background checks and other expenses) incurred
in connection with (i) the negotiation and execution and delivery of this
Agreement and the Note Documents, (ii) the Purchasers’ due diligence
investigation, (iii) the quality of earnings report and (iv) the other
transactions contemplated by this Agreement and the Note Documents (including
filings or other actions required to perfect the security interests granted
under the Collateral Documents); provided that the Borrower shall not be
obligated to pay, without its prior written approval (such approval not to be
unreasonably withheld or delayed), any out-of-pocket fees, costs and expenses
incurred in excess of (x) $10,000 for due diligence expenses, (y) $265,000 for
travel expense and the fees, disbursements and other charges of legal counsel to
the Purchasers and (z) $65,000 for expenses and fees incurred in connection with
the quality of earnings report, each incurred prior to the Closing. Subject to
the foregoing limitations, the Borrower agrees to promptly pay all reasonable
and documented out-of-pocket fees, costs and expenses (including external
attorneys’ fees and expenses) incurred by the Purchasers in connection with any
action to enforce this Agreement or the Note Documents or to collect any
payments due from the Borrower or any of the Guarantors. All fees, costs, and
expenses for which the Borrower is responsible under this Section 2.2(b) shall
be deemed part of the Obligations when incurred.


2.3 Closing. The purchase and issuance of the Notes shall take place at the
closing (the “Closing”) on the date hereof (the “Closing Date”), subject to the
satisfaction or waiver of the conditions to closing set forth in Article 4. At
the Closing, the Borrower shall deliver the Notes to the Purchasers against
delivery by the Purchasers of the Purchase Price, which is payable by wire
transfer of immediately available funds.


Article 3
THE NOTES


Interest and Related Fees.


(a) Interest. Except as provided in Section 3.1(b), interest shall accrue and
shall be calculated daily on the basis of the actual number of days elapsed and
a 360-day year on the unpaid principal amount of the Notes outstanding from time
to time and on all other Obligations at the lesser of (i) the Applicable Rate
and (ii) the Maximum Rate (as defined below).


(b) Default Rate of Interest. Automatically upon the occurrence of and during
the continuance of any Event of Default and for so long as such Event of Default
continues, the unpaid principal amount of the Notes outstanding from time to
time and the other Obligations shall bear interest at a rate per annum of five
percent (5%) (the “Default Rate”) in excess of the rates otherwise payable under
this Agreement or the Note Documents (but not in any event in excess of the
Maximum Rate). The Default Rate shall apply retroactively to the date of
occurrence of such Event of Default. All Default Rate interest shall be paid in
cash on demand of the Collateral Agent. If, pursuant to the terms of this
Agreement or the Note Documents such other Obligations do not bear interest,
after the occurrence of an Event of Default and for so long as it continues,
such Obligations shall bear interest at the rate per annum from time to time
borne by the Notes.











--------------------------------------------------------------------------------




(c) Payment of Interest and Related Fees. Subject to Section 3.1(c) below, the
Borrower shall pay accrued interest in arrears on the last day of each calendar
month (each such date being an “Interest Payment Date”). In addition, accrued
and unpaid interest shall be payable on the maturity of the Notes, whether by
acceleration or otherwise, and on the date of any prepayment (with respect to
the amount prepaid).
(d) Excess Interest. It is the intention of the parties to comply strictly with
applicable usury laws. Accordingly, notwithstanding any provision to the
contrary in this Agreement or any other Note Document or any of the Obligations,
in no event shall any Obligations require the payment or permit the payment,
taking, reserving, receiving, collection or charging of any sums constituting
interest under Applicable Law that exceed the maximum amount permitted by such
laws, as the same may be amended or modified from time to time (the “Maximum
Rate”). If any such excess interest is called for, contracted for, charged,
taken, reserved or received in connection herewith or therewith, or in any
communication by any Purchasers or any other Person to the Borrower or any other
Person, or in the event that all or part of the principal or interest hereof or
thereof shall be prepaid or accelerated, so that under any of such circumstances
or under any other circumstance whatsoever the amount of interest contracted
for, charged, taken, reserved or received on the amount of principal actually
outstanding from time to time under any Obligations shall exceed the Maximum
Rate, then in such event it is agreed that: (i) the provisions of this paragraph
shall govern and control; (ii) neither the Borrower nor any other Person or
entity now or hereafter liable for the payment of any Obligations shall be
obligated to pay the amount of such interest to the extent it is in excess of
the Maximum Rate; (iii) any such excess interest which is or has been received
by any Purchasers, notwithstanding this paragraph, shall be credited against the
then unpaid principal balance of the Obligations (or, if the principal amount of
the Obligations shall have been paid in full, refunded by the Purchasers to the
party primarily liable on such Obligation); and (iv) the provisions of this
Agreement and the Obligations, and any other communication to the Borrower,
shall immediately be deemed reformed and such excess interest reduced, without
the necessity of executing any other document, to the Maximum Rate. The right to
accelerate the maturity of the Obligations does not include the right to
accelerate, collect, or charge unearned interest, but only such interest that
has otherwise accrued as of the date of acceleration. Without limiting the
foregoing, all calculations of the rate of interest contracted for, charged,
taken, reserved or received in connection with any of the Obligations which are
made for the purpose of determining whether such rate exceeds the Maximum Rate
shall be made to the extent permitted by Applicable Laws by amortizing,
prorating, allocating and spreading during the period of the full term of such
Obligations, including all prior and subsequent renewals and extensions hereof
or thereof, all interest at any time contracted for, charged, taken, reserved or
received by any Purchaser. The terms of this paragraph shall be deemed to be
incorporated into each of the other Note Documents.


(e) PIK Interest. Notwithstanding any other provision hereof, on any Interest
Payment Date occurring (i) on or prior to August 31, 2018 shall be paid-in-kind
and (ii) thereafter, in cash; provided that with respect to the foregoing
clauses (i) and (ii), after the occurrence and during the continuance of any
Event of Default, all interest shall be paid in cash. Any such paid-in-kind
interest shall be capitalized to the principal amount of the Notes on such
Interest Payment Date and shall be considered principal of the Notes for all
purposes, including, without limitation, for the calculation of interest on
subsequent Interest Payment Dates and of any Prepayment Fee.


3.2     Redemption of Notes.
(a) Scheduled Redemptions of Notes. (i) The Borrower shall redeem the Notes
issued by it on January 3, 2021 (the “Maturity Date”) by payment in cash in full
of the entire outstanding principal balance thereof (including all interest that
has been added to the outstanding principal amount of such Notes pursuant to
Section 3.1(e)), plus all unpaid interest accrued thereon through the date of
redemption, plus all outstanding and unpaid Obligations to the Purchasers of the
Notes under the Note Documents through the date of redemption and pay to the
Collateral Agent all other outstanding Obligations payable to the Collateral
Agent under the Note Documents. (ii) The Borrower shall redeem the Notes issued
by it in principal installments of (w) $1,500,000 payable on August 31, 2018,
(x) $1,750,000 payable on the last day of the Fiscal Quarter ending September
30, 2018 (y) $1,250,000 payable on the last day of the Fiscal Quarter ending
December 31, 2018 and (z) $1,500,000 payable on the last day of each Fiscal
Quarter beginning with the Fiscal Quarter ending March 31, 2019 and continuing
through the last full Fiscal Quarter prior to the Maturity Date (and on such
other date(s) and in such other amounts as may be required from time to time
pursuant to this Agreement).









--------------------------------------------------------------------------------






(b) Optional Redemption Initiated by the Borrower. The Borrower shall have the
right, at its sole option and election, at any time or from time to time prior
to the Maturity Date, to redeem the Notes issued by the Borrower, in whole or in
part on not less than five (5) Business Days’ prior written notice of the date
of redemption, which shall be a Business Day (any such date, a “Prepayment
Date”), by payment of an amount equal to the unpaid principal balance thereof to
be redeemed, plus all unpaid interest accrued thereon through the Prepayment
Date, plus all outstanding and unpaid fees and expenses payable to the
Purchasers of each Note under the Note Documents through the Prepayment Date,
plus the Prepayment Fee.


(c) Mandatory Redemptions.


(i)Change of Control. Upon the occurrence of a Change of Control, the Borrower
shall purchase all Notes issued by it in full by payment of an amount equal to
(x) the unpaid principal balance thereof plus (y) all other outstanding
Obligations payable to the Purchasers of each Note under the Note Documents
through the Prepayment Date and all other outstanding Obligations payable to the
Collateral Agent under the Note Documents plus (z) the Prepayment Fee. The
provisions of this Section 3.2(c)(i) shall not be deemed to be implied consent
to any such Change of Control otherwise prohibited by the terms of this
Agreement.


(ii)Dispositions. Promptly, and in any event within two (2) Business Days of
receipt by the Borrower of the proceeds of any voluntary or involuntary sale or
Disposition by the Borrower or any Subsidiary of assets (excluding sales or
Dispositions which are permitted under Section 9.4 or any sale or Disposition of
any ABL Priority Collateral to the extent that the ABL Credit Agreement requires
the proceeds of such sales or Dispositions to prepay (or cash collateralize) the
obligations outstanding under the ABL Credit Agreement), the Borrower shall be
required to prepay the Notes issued by it in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection with such sales or
Dispositions plus the Prepayment Fee; provided that, so long as (A) no Default
or Event of Default shall have occurred and is continuing or would result
therefrom, (B) the Borrower shall have given the Purchasers prior written notice
of the Borrower’s intention to apply such monies to the costs of replacement of
the properties or assets that are the subject of such sale or Disposition or the
cost of purchase or construction of other assets useful in the business of the
Borrower or its Subsidiaries, (C) the monies are held in a deposit account in
which the Purchasers have a perfected security interest (subject only to
Permitted Liens) and (D) the Borrower or its Subsidiaries, as applicable,
complete such replacement, purchase, or construction within 180 days after the
initial receipt of such monies, then the Borrower whose assets were the subject
of such Disposition shall have the option to apply such monies in an amount not
to exceed $500,000 (with any Net Cash Proceeds in excess of $500,000 to be
applied to prepay the Notes) to the costs of replacement of the assets that are
the subject of such sale or Disposition or the costs of purchase or construction
of other assets useful in the business of the Borrower unless and to the extent
that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the deposit account referred to in clause (C) above shall be
immediately paid to the Purchasers and applied in prepayment of the Notes in
accordance with Section 3.3. Nothing contained in this Section 3.2(c) shall
permit the Borrower or any Subsidiary to sell or otherwise dispose of any assets
other than in accordance with Section 9.4.


(iii)Casualty Events. Promptly, and in any event within two (2) Business Days of
receipt by the Borrower of the proceeds of any Net Cash Proceeds from any
Casualty Event (other than Net Cash Proceeds arising from or constituting Net
Cash Proceeds of any ABL Priority Collateral (to the extent that the ABL Credit
Agreement requires such Net Cash Proceeds to prepay (or cash collateralize) the
obligations outstanding under the ABL Credit Agreement), the Borrower shall be
required to prepay the Notes issued by it in an amount equal to 100% of the Net
Cash Proceeds received by such Person in connection with such Casualty Event
plus the Prepayment Fee; provided that, so long as (A) no Default or Event of
Default shall have occurred and is continuing or would result therefrom, (B) the
Borrower shall have given the Purchasers prior written notice of the Borrower’s
intention to apply such monies to the costs of replacement of the properties or
assets that are the subject of such Casualty Event or the cost of purchase or
construction of other assets useful in the business of the Borrower or its
Subsidiaries, (C) the monies are held in a deposit account in which the
Purchasers have a perfected security interest (subject only to Permitted Liens)
and (D) the Borrower or its Subsidiaries, as applicable, complete such
replacement, purchase, or construction within 180 days after the initial receipt
of such monies, then the Borrower whose assets were the subject of such Casualty









--------------------------------------------------------------------------------




Event shall have the option to apply such monies in an amount not to exceed
$500,000 (with any Net Cash Proceeds in excess of $500,000 to be applied to
prepay the Notes) to the costs of replacement of the assets that are the subject
of such Casualty Event or the costs of purchase or construction of other assets
useful in the business of the Borrower unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the deposit account referred to in clause (C) above shall be immediately paid to
the Purchasers and applied in prepayment of the Notes in accordance with Section
3.3. Nothing contained in this Section 3.2(c) shall permit the Borrower or any
Subsidiary to sell or otherwise dispose of any assets other than in accordance
with Section 9.4.


(iv)Equity. Promptly, and in any event within two (2) Business Days of the date
of the receipt by the Borrower or any of its Subsidiaries of the proceeds from
the issuance and sale of any Capital Stock of the Borrower (excluding proceeds
received from the issuance and sale of Capital Stock in connection with equity
compensation plans or arrangements with respect to the Warrants), the Borrower
shall be required to prepay the Notes in an amount equal to (a) prior to the
occurrence and continuance of any Event of Default, 33% of the Net Cash Proceeds
received by such Person in connection with such issuance plus the Prepayment Fee
or (b) after the occurrence and during the continuance of any Event of Default,
100% of the Net Cash Proceeds received by such Person in connection with such
issuance plus the Prepayment Fee. The provisions of this Section 3.2(c)(iii)
shall not be deemed to be implied consent to any such incurrence or issuance
otherwise prohibited by the terms of this Agreement.


(v)Option to Decline. Any mandatory prepayment required to be made pursuant to
Section 3.2 may be declined in whole or in part by any Purchaser without
prejudice to such Purchaser’s rights hereunder to accept or decline any future
payments in respect of any mandatory prepayments, by providing notice to the
Collateral Agent no later than 5:00 p.m. (New York City time) one (1) Business
Day (or such other date acceptable to the Collateral Agent) prior to the date of
such prepayment; provided that the Borrower shall give not less than five (5)
Business Days’ prior written notice of the date of any mandatory prepayment. If
a Purchaser chooses not to accept payment in respect of a mandatory prepayment
in whole or in part the other Purchasers that accept such mandatory prepayment
shall have the option to share such proceeds on a pro rata basis on or before
the date otherwise due hereunder; provided that, to the extent such mandatory
prepayment is declined by all the Purchasers, such prepayment may be retained by
the Borrower.


(d) Acceleration. In addition, the Notes shall be subject to acceleration as set
forth in Section 10.2 below.


(e) Prepayment Fee Trigger Event. Upon the occurrence of a Prepayment Fee
Trigger Event, the Borrower shall pay to the Collateral Agent, for the account
of the Purchasers, the Prepayment Fee. Without limiting the generality of the
foregoing Section 3.2(b), and notwithstanding anything to the contrary in this
Agreement or any other Note Document, it is understood and agreed that if the
Obligations are accelerated as a result of the occurrence and continuance of any
Event of Default (including by operation of law or otherwise), the Prepayment
Fee, if any, determined as of the date of acceleration, will also be due and
payable and will be treated and deemed as though the Notes were redeemed as of
such date and shall constitute part of the Obligations for all purposes herein.
Any Prepayment Fee payable in accordance with this Section 3.2(e) shall be
presumed to be equal to the liquidated damages sustained by the Purchasers as
the result of the occurrence of the Prepayment Fee Trigger Event, and the
Borrower and the other Loan Parties agree that it is reasonable under the
circumstances currently existing. The Prepayment Fee, if any, shall also be
payable in the event the Obligations (and/or this Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. THE BORROWER AND THE OTHER LOAN PARTIES
EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT
PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT FEE IN
CONNECTION WITH ANY SUCH ACCELERATION. The Borrower and the other Loan Parties
expressly agree that (A) the Prepayment Fee is reasonable and is the product of
an arm’s length transaction between sophisticated business people, ably
represented by counsel, (B) the Prepayment Fee shall be payable notwithstanding
the then prevailing market rates at the time payment is made, (C) there has been
a course of conduct between the Purchasers and the Loan Parties giving specific
consideration in this transaction for such agreement to pay the Prepayment Fee,
(D) the Loan Parties shall be estopped hereafter from claiming differently than
as agreed to in this Section 2.2(e), (e) their agreement to pay the Prepayment
Fee is a material inducement









--------------------------------------------------------------------------------




to the Purchasers to purchase the Notes, and (F) the Prepayment Fee represents a
good faith, reasonable estimate and calculation of the lost profits or damages
of the Purchasers and that it would be impractical and extremely difficult to
ascertain the actual amount of damages to the Purchasers or profits lost by the
Purchasers as a result of such Prepayment Fee Trigger Event.


3.3 Manner of Payment. All fees, interest, Prepayment Fee, premium, principal
and other amounts payable in cash in respect of any Note Document shall be paid
by wire transfer of immediately available funds to an account at a bank
designated in writing by the applicable Purchaser or the Collateral Agent, as
applicable. All payments made by the Borrower (excluding regular monthly
interest payments made when due under Section 3.1(a)) upon the Obligations
relating to the Notes and all net proceeds from the enforcement of the
Obligations shall be applied (a) first, to that portion of the Obligations
constituting fees, indemnities, and expenses and other amounts (including
attorneys’ fees), payable to the Collateral Agent and the Purchasers, (b)
second, to the payment of that portion of the Obligations constituting accrued
and unpaid interest on the Notes, (c) third, to the payment of that portion of
the Obligations constituting unpaid principal of the Notes, and (d) last, the
balance, if any, after all of the Obligations have been indefeasibly paid in
full, to the Borrower or as otherwise required by any Requirements of Law. All
payments made by the Borrower upon the Notes (including, without limitation,
payments of principal if prepaid or upon earlier acceleration) shall be paid
proportionally among the Purchasers of the Notes based upon the outstanding
principal amounts of such Notes held by each Purchaser. If any payment hereunder
shall be due on a day that is not a Business Day, the date for payment shall be
extended to the next succeeding Business Day.


3.4 [Intentionally Omitted]


3.5 Taxes.


(a) Any and all payments by or on account of any Obligations hereunder or under
any Note Document shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes; provided that if the applicable Loan
Party shall be required by Applicable Law to deduct or withhold any Indemnified
Taxes (as determined in the good faith discretion of the applicable Loan Party)
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all such required deductions or withholding (including
deductions or withholding applicable to additional sums payable under this
Section 3.5) a Purchaser receives an amount equal to the sum it would have
received had no such deductions or withholding been made, (ii) the applicable
Loan Party shall make such deductions or withholding and (iii) the applicable
Loan Party shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with Applicable Law.


(b) Without limiting the provisions of Section 3.5(a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with Applicable Law.


(c) The Borrower shall indemnify each Purchaser for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.5) payable or paid by any
Purchaser or required to be withheld or deducted from a payment to such
Purchaser and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis for determining the amount of such payment or
liability delivered to Borrower by any Purchaser shall be conclusive absent
manifest error. Such payment shall be due within ten (10) days of Borrower’s
receipt of such certificate.


(d) As soon as practicable after any payment of Indemnified Taxes by the
Borrower to a Governmental Authority pursuant to this Section 3.5, Borrower
shall deliver to the applicable Purchasers the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to such Purchasers.


(e) Status of Purchasers.











--------------------------------------------------------------------------------




(i) Any Purchaser that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made hereunder or under any Note
Document shall deliver to the Borrower at the time or times reasonably requested
by the Borrower such properly completed and executed documentation as reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Purchaser, if
requested by the Borrower, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower as will enable the
Borrower to determine whether or not such Purchaser is subject to backup
withholding or information reporting requirements.


(ii) Without limiting the generality of Section 3.5(e)(i), each Purchaser that
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for U.S. federal income tax purposes (a “Non-US Purchaser”) shall
deliver promptly to the Borrower, on or prior to the Closing Date (in the case
of each Purchaser listed on the signature pages hereof on or prior to the
Closing Date or, if later, on or prior to the date on which such Purchaser
becomes a party to this Agreement), and at such other times as the Borrower
reasonably requests, (i) two original copies of IRS Form W-8BEN, W-8BEN-E,
W-8ECI, W-8EXP and/or W-8IMY (or, in each case, any successor forms), properly
completed and duly executed by such Purchaser and, if applicable, the beneficial
owner(s) of payments under the Note Documents, and such other documentation
prescribed by the Code and applicable Treasury regulations or reasonably
requested by the Borrower to establish, if applicable, that such Purchaser is
not subject to (or is subject to a reduced rate of) deduction or withholding of
United States federal tax with respect to any payments to such Purchaser under
any of the Note Documents, or (ii) if such Purchaser is not a “bank” or other
Person described in Section 881(c)(3) of the Code, a Certificate Regarding
Non-Bank Status that is substantially in the form of Exhibit B together with two
original copies of IRS Form W-8BEN or W-8BEN-E or W-8IMY (or any successor
form), properly completed and duly executed by such Purchaser and, if
applicable, the beneficial owner(s) of payments under the Note Documents, and
such other documentation prescribed by the Code and applicable Treasury
regulations or reasonably requested by the Borrower to establish, if applicable,
that such Purchaser is not subject to (or is subject to a reduced rate of)
deduction or withholding of United States federal tax with respect to any
payments to such Purchaser under any of the Note Documents. Without limiting the
generality of Section 3.5(e)(i), each Purchaser that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for United States
federal income tax purposes (a “U.S. Purchaser”) shall deliver to the Borrower
on or prior to the Closing Date (or, if later, on or prior to the date on which
such Purchaser becomes a party to this Agreement) and at such other times as the
Borrower reasonably requests two original copies of IRS Form W-9 (or any
successor form), properly completed and duly executed by such Purchaser,
certifying that such U.S. Purchaser is a “United States person” and is entitled
to an exemption from United States backup withholding tax, or otherwise prove
that it is entitled to such an exemption. Each Purchaser required to deliver any
forms, certificates or other evidence with respect to United States federal tax
withholding matters pursuant to this Section 3.5(e) hereby agrees, from time to
time after the initial delivery by such Purchaser of such forms, certificates or
other evidence, whenever a lapse in time or change in circumstances renders such
forms, certificates or other evidence obsolete or inaccurate in any material
respect, that such Purchaser shall promptly deliver to the Borrower two new
original copies of IRS Form W-8BEN, W-8BEN-E, W-8ECI, W-8EXP, W-8IMY and/or W-9
(or, in each case, any successor form), or a Certificate Regarding Non-Bank
Status and two original copies of IRS Form W-8BEN, W-8BEN-E or W-8IMY (or, in
each case, any successor form), as the case may be, properly completed and duly
executed by such Purchaser and, if applicable, the beneficial owner(s) of
payments under the Note Documents, and such other documentation prescribed by
the Code and applicable Treasury regulations or reasonably requested by the
Borrower, if applicable, to confirm or establish that such Purchaser is not
subject to deduction or withholding of United States federal tax with respect to
payments to such Purchaser under the Note Documents, or promptly notify the
Borrower of its legal inability to deliver any such forms, certificates or other
evidence.
(iii) If a payment made to a Purchaser under any Note Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Purchaser were to fail
to comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Purchaser shall deliver to the Borrower at the time or times prescribed by law
and at such time or times reasonably requested by the Borrower such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower as may be necessary for the Borrower to comply with
its obligations under FATCA and to determine that such Purchaser has complied
with such Purchaser’s obligations under FATCA or to determine the amount to
deduct









--------------------------------------------------------------------------------




and withhold from such payment. Solely for purposes of this clause (iii),
“FATCA” shall include any amendments made to FATCA after the date hereof.


(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 3.5 (including additional amounts pursuant to this
Section 3.5), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section 3.5
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this Section 3.5(f) (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 3.5(f), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 3.5(f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.


(g) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower and any Purchaser
under this Section 3.5 shall survive the termination of the Note Documents and
the payment in full of the Notes or the assignment of rights by a Purchaser.


3.6    Tax Treatment. The Borrower and each Purchaser shall file all Tax Returns
consistent with the following: (i) the Notes are debt for U.S. federal and state
income tax purposes; (ii) the Notes are issued with original issue discount on
account of interest paid in kind (as provided in Section 3.1(e)) and the amount
allocated to the Warrants pursuant to Section 3.7; and (iii) the Notes are not
governed by the rules set out in the U.S. Treasury Regulations Section 1.1275-4.
The inclusion of this paragraph is not an admission by any Purchaser that it is
subject to United States taxation.


3.7    Purchase Price Allocation. The Purchasers and the Borrower agree that the
Notes and the Warrants constitute an “investment unit” for purposes of Section
1273(c)(2) of the Code. The Purchasers and the Borrower mutually agree that for
purpose of the allocation of the issue price of such investment unit among the
Notes and the Warrants in accordance with Section 1273(c)(2) of the Code and
U.S. Treasury regulation Section 1.1273-2(h) the Borrower and Purchasers shall
mutually agree on an amount to be allocated to the Warrants after the Closing
Date, and neither the Purchasers nor the Company shall take any position
inconsistent with such mutually agreed upon allocation in any Tax Return or in
any judicial or administrative proceeding in respect of Taxes.
Article 4
CONDITIONS TO THE OBLIGATIONS OF THE PURCHASERS


The obligation of the Purchasers to purchase the Notes, to pay the Purchase
Price at the Closing and to perform any obligations hereunder shall be subject
to the satisfaction as determined by, or waived by, the Purchasers of the
following conditions on or before the Closing Date; provided that any waiver of
a condition shall not be deemed a waiver of any breach of any representation,
warranty, agreement, term or covenant, as specifically set forth elsewhere in
this Agreement, or of any misrepresentation by the Borrower.
4.1    Representations and Warranties. The representations and warranties
contained in Article 6 hereof shall be true and correct at and as of the Closing
Date (except to the extent such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct as of
such earlier date) after giving effect to the Transactions, and the Purchasers
shall have received at the Closing a certificate to the foregoing effect, dated
the Closing Date, and executed by the chief executive officer or chief financial
officer of the Borrower on behalf of the Borrower.


4.2    Compliance with this Agreement. The Borrower and the Guarantors shall
have performed and complied in all material respects with all of its agreements
and conditions set forth or contemplated herein that are









--------------------------------------------------------------------------------




required to be performed or complied with by such Loan Party on or before the
Closing Date and the Purchasers shall have received at the Closing a certificate
to the foregoing effect, dated the Closing Date, and executed by the chief
executive officer or chief financial officer on behalf of the Borrower.


4.3    Certificates. The Purchasers shall have received certificates from the
Borrower and each Guarantor, dated the Closing Date and signed by a manager or
an officer of such Loan Party, certifying (i) that the attached copies of the
Charter Documents of such Loan Party, and resolutions of the board of directors
or similar governing body of such Loan Party approving the Note Documents to
which it is a party and the Transactions are all true, complete and correct and
remain unamended and in full force and effect, (ii) to the incumbency and
specimen signature of each manager or officer of such Loan Party executing any
Note Document to which it is a party or any other document delivered in
connection herewith and therewith on behalf of such Loan Party, (iii) that the
attached list of executive officers and directors or managers, as applicable, of
such Loan Party are true, complete, and correct, (iv) that, to the Knowledge of
such Loan Party, none of the executive officers and directors or managers, as
applicable, included in such attached list have been charged with, indicted for,
been part of a proceeding for, been investigated for, arrested for, or convicted
of a felony, nor are they engaged in criminal activity, nor have any of them
been an officer of a bankrupt company, and (v) that, to the Knowledge of such
Loan Party, there are no written or oral side agreements with any executive
officer whereby such Loan Party or its management has agreed to incur any
obligations other than those contained in formal written contracts or agreements
executed by or on behalf of such Loan Party.


4.4    Solvency. The Purchasers shall have received a certificate, signed by the
chief financial officer of the Borrower, certifying that the Borrower and its
Subsidiaries, on a consolidated basis, are Solvent both immediately before and
immediately after giving effect to the Transactions.
4.5    Financial Information. The Purchasers shall have received (i) a set of
projections of the Borrower for each Fiscal Year through the Maturity Date,
including projected financial statements and Capital Expenditures, and (ii) a
pro forma balance sheet of the Borrower, prepared giving effect to the
consummation of the transactions contemplated hereby, in each case in form and
substance (including as to scope and underlying assumptions) reasonably
satisfactory to the Purchasers.


4.6    Documents. The Purchasers shall have received true, complete and correct
copies of the Note Documents, and such other agreements, schedules, exhibits,
certificates, documents, financial information and filings as the Purchasers may
request in connection with or relating to the Transactions all in form and
substance reasonably satisfactory to the Purchasers, including, without
limitation, each of the Note Documents executed by the Borrower and its
Subsidiaries as and where applicable.


4.7    Purchase of Notes Permitted by Applicable Laws. The acquisition of and
payment for the Notes to be acquired by the Purchasers hereunder and the
consummation of the transactions contemplated hereby and by the Note Documents
(i) shall not be prohibited by any Requirements of Law, and (ii) shall not
subject the Purchasers to any penalty or other onerous condition under or
pursuant to any Requirements of Law.


4.8    Opinion of Counsel. The Purchasers shall have received opinions of Baker
& McKenzie LLP and Stoel Rives, LLP, counsel to the Loan Parties, dated as of
the Closing Date, relating to the Transactions, in form and substance reasonably
acceptable to the Purchasers.


4.9    Consents and Approvals. All consents, exemptions, authorizations, or
other actions by, or notices to, or filings with, Governmental Authorities and
other Persons in respect of all Requirements of Law and with respect to those
Contractual Obligations of the Borrower and each other Loan Party necessary in
connection with the execution, delivery or performance by the Borrower or such
other Loan Party, or enforcement against the Borrower, of the Note Documents to
which it is a party shall have been made or obtained and be in full force and
effect, and the Purchasers shall have been furnished with appropriate evidence
thereof.


4.10    No Material Judgment or Order. There shall not be on the Closing Date
any judgment, injunction or order of a court of competent jurisdiction or any
ruling of any Governmental Authority which, in the judgment of the Purchasers,
would prohibit the purchase of the Notes hereunder or subject the Purchasers to
any penalty or other onerous condition under or pursuant to any Requirement of
Law if the Notes were to be purchased hereunder.









--------------------------------------------------------------------------------






4.11    Good Standing Certificates. The Borrower shall have delivered to the
Purchasers as of a date not more than ten (10) Business Days before the Closing
Date good standing certificates for the Borrower and each Guarantor for its
jurisdiction of incorporation or formation and certificates of foreign
qualification for all other jurisdictions where its ownership, lease or
operation of property or the conduct of its business requires such foreign
qualification, except where the failure to be so qualified could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.
4.12    No Litigation. No arbitration, action, claim, suit, litigation or
proceeding before any court or any Governmental Authority shall have been
commenced or, to the Knowledge of the Borrower, threatened against the Borrower
or any Subsidiary (including its directors or officers), and no investigation by
any Governmental Authority shall have been commenced and no action, suit or
proceeding by any Governmental Authority shall have been, to the Knowledge of
the Borrower, threatened against any Purchaser or the Borrower (i) seeking to
restrain, prevent or change the transactions contemplated hereby or questioning
the validity or legality of any of such Transactions, (ii) in which the amount
of damages claimed is $200,000 or more or (iii) which could reasonably be
expected to have a Material Adverse Effect.


4.13    Insurance Certificates and Collateral Assignment. The Collateral Agent
shall have received (i) evidence of insurance complying with the requirements of
Section 8.6, (ii) separate certificates or policy language naming the Collateral
Agent as an additional insured on all liability policies and lenders’ loss payee
on all property policies for the business and properties of each Loan Party and
(iii) a non-cancelable credit insurance policy covering the ABL Priority
Collateral, including domestic and foreign accounts receivable (the “Accounts
Receivable Insurance Policy”) (a) having policy language agreeable to the
Collateral Agent, (b) issued by an insurer agreed to by the Collateral Agent,
and (c) having limits of liability of at least $10,000,000 million, a deductible
and co-insurance not to exceed $125,000, an endorsement listing the Collateral
Agent as an additional insured, and a collateral assignment of the rights,
claims and proceeds of that certain credit insurance policy.


4.14    Fees, Etc.. On the Closing Date, the Borrower shall have paid (i) to the
Collateral Agent, all fees due and payable pursuant to the Fee Letter and (ii)
subject to Section 2.2(b), to the Collateral Agent and the Purchasers all
reasonable and document out-of-pocket costs, fees and expenses (including,
without limitation, legal fees and expenses) then due and payable to the
Collateral Agent and the Purchasers, as applicable, hereunder.


4.15    Collateral. The Collateral Agent shall have received correct, complete
fully executed copies of each of the Collateral Documents in a form acceptable
to the Collateral Agent, together with such UCC financing statements, original
stock certificates, if any, and stock powers, original promissory notes, notices
of security interest to be filed in the United States Patent and Trademark
Office, and other instruments and documents required to be delivered under the
Collateral Documents or as the Collateral Agent may otherwise determine to be
necessary or appropriate to perfect the Liens granted thereunder, all in form
and substance acceptable to the Collateral Agent. The Collateral Agent shall
have been granted a first priority security interest in all of the collateral
(other than the ABL Priority Collateral) and a second priority security interest
in all of the ABL Priority Collateral.


4.16    Lien Searches. The Collateral Agent shall have received (i) searches of
the Uniform Commercial Code, judgment, bankruptcy and tax lien filings which may
be filed with respect to the Collateral covered by the Collateral Documents and
(ii) Lien searches of intellectual property, in each confirming that all such
Property given as collateral is subject to no Liens except Permitted Liens.


4.17    No Material Adverse Effect. There shall exist no (a) event, development,
or circumstance occurring on or after December 31, 2016, that has had or could
be expected to have, individually or in the aggregate, a Material Adverse
Effect, or (b) material disruption or material adverse change in the financial,
banking or capital markets generally affecting credit facilities similar to the
facility herein.


4.18    Structure. The legal and corporate structure of the Borrower and its
Subsidiaries, along with the form and terms of the Charter Documents of the
Borrower and its Subsidiaries, shall be satisfactory to the Collateral Agent.











--------------------------------------------------------------------------------




4.19    ABL Credit Agreement and ABL/Term Intercreditor Agreement. The
Collateral Agent shall have received a duly executed copy of the ABL Credit
Agreement, the loan documents executed in connection the ABL Credit Agreement
and the ABL/Term Intercreditor Agreement, each in form in substance satisfactory
to the Collateral Agent.


4.20    Quality of Earnings Report. The Purchasers shall have received the
Borrower’s quality of earnings report for the Borrower and its Subsidiaries, the
results of which shall be satisfactory to the Purchasers in their sole
discretion.


4.21    Pro Forma Coverage Ratio Report. The Purchasers shall have received a
report in form and substance satisfactory to the Required Purchasers and
certified by the chief financial officer of the Borrower that shows pro forma
compliance with a Coverage Ratio of 1.00: 1.00 as of the Closing Date and after
giving effect to the Transactions.




Article 5
CONDITIONS TO THE OBLIGATIONS OF THE BORROWER


The obligations of the Borrower to issue, or cause to be issued, the Notes and
to perform its other obligations hereunder shall be subject to the satisfaction
as determined by, or waived by, the Borrower of the following conditions on or
before the Closing Date:
5.1    Representations and Warranties. The representations and warranties of the
Purchasers contained in Article 7 hereof shall be true and correct in all
material respects at and as of the Closing Date as if made at and as of such
date (except to the extent such representations and warranties specifically
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date).


5.2    Compliance with this Agreement. The Purchasers shall have performed and
complied in all material respects with all of the agreements and conditions set
forth or contemplated herein that are required to be performed or complied with
by them on or before the Closing Date.


Article 6
REPRESENTATIONS AND WARRANTIES OF THE BORROWER


The Borrower hereby represents and warrants to the Purchasers as follows:
6.1    Existence and Power. The Borrower and each of its Subsidiaries: (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (b) has all requisite power and
authority to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently, or is currently
proposed to be, engaged; (c) is duly qualified as a foreign entity, licensed and
in good standing under the laws of each jurisdiction where its ownership, lease
or operation of property or the conduct of its business requires such
qualification, except where the failure to be so qualified could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect, and (d) has the power and authority to execute, deliver and perform its
obligations under each Note Document to which it is or will be a party and to
borrow hereunder. The jurisdictions in which the Borrower and each of its
Subsidiaries are organized and qualified to do business as of the Closing Date
are listed on Schedule 6.1.


6.2    Authorization; No Contravention. The execution, delivery and performance
by the Borrower and each Subsidiary of each Note Document to which it is or will
be a party and the consummation of the Transactions: (a) have been duly
authorized by all necessary organizational action; (b) do not and will not
contravene or violate the terms of the Charter Documents of the Borrower or any
of its Subsidiaries or any amendment thereto or any material Requirement of Law
applicable to the Borrower or such Subsidiary or the Borrower’s or such
Subsidiary’s assets,









--------------------------------------------------------------------------------




business or properties; (c) do not and will not (i) conflict with, contravene,
result in any violation or breach of or default under any material Contractual
Obligation of the Borrower or such Subsidiary (with or without the giving of
notice or the lapse of time or both) other than any right to consent, which
consents have been obtained, (ii) create in any other Person a right or claim of
termination or amendment of any material Contractual Obligation of the Borrower
or such Subsidiary, or (iii) require modification, acceleration or cancellation
of any material Contractual Obligation of the Borrower or such Subsidiary; and
(d) do not and will not result in the creation of any Lien (or obligation to
create a Lien) against any property, asset or business of the Borrower or such
Subsidiary (other than those securing the Notes).


6.3    Governmental Authorization; Third Party Consents. Except as set forth on
Schedule 6.3, no approval, consent, compliance, exemption, authorization, or
other action by, or notice to, or filing with, any Governmental Authority or any
other Person in respect of any Requirement of Law or Material Contract, and no
lapse of a waiting period under a Requirement of Law or Material Contract, is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of the Note Documents to which it is a
party or the consummation of the Transactions, other than filings to perfect
Liens granted under the Collateral Documents.


6.4    Binding Effect. The Borrower and its Subsidiaries have duly executed and
delivered the Note Documents to which it is a party and such Note Documents
constitute the legal, valid and binding obligations of the Borrower and such
Subsidiary enforceable against the Borrower and such Subsidiary in accordance
with its respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and by general
principles of equity.


6.5    No Legal Bar. Neither the Borrower nor any Subsidiary has previously
entered into any agreement which is currently in effect or to which the Borrower
or any of its Subsidiaries is currently bound granting any rights to any Person
which conflict with the rights to be granted by the Borrower in the Note
Documents, other than the right to consent, which consents have been obtained.


6.6    Litigation. On the Closing Date, except as set forth on Schedule 6.6, (a)
there are no legal actions, suits, proceedings, claims or disputes pending or,
to the Knowledge of the Borrower, threatened, at law, in equity, in arbitration
or before any Governmental Authority against or affecting the Borrower or its
Subsidiaries that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect; (b) there is no injunction, writ,
temporary restraining order, decree or any order or determination of any nature
by any arbitrator, court or other Governmental Authority purporting to enjoin or
restrain the execution, delivery or performance of the Note Documents or which
relates to the assets or the business of the Borrower or its Subsidiaries; and
(c) there is no litigation, claim, audit, dispute, review, proceeding or
investigation currently pending or, to the Knowledge of the Borrower, threatened
against the Borrower or its Subsidiaries for any violation or alleged violation
of any Requirements of Law, and neither the Borrower nor any Subsidiary has
received written notice of any threat of any suit, action, claim, dispute,
investigation, review or other proceeding pursuant to or involving any
Requirements of Law that could reasonably be expected to result in, individually
or in the aggregate, liability to the Borrower or any Guarantor in excess of
$250,000.


6.7    Compliance with Laws. The Borrower and its Subsidiaries are in compliance
with all Requirements of Law, except for such noncompliance that could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. On the Closing Date, except as set forth on Schedule 6.7, there
are no actual or, to the Knowledge of the Borrower, pending appeals, audits,
inquiries, investigations, proceedings or notices of intent to audit or
investigate by any Governmental Authority against the Borrower or its
Subsidiaries that could reasonably be expected to result in, individually or in
the aggregate, liability to the Borrower in excess of $250,000.


6.8    No Default or Breach. No event has occurred and is continuing or would
result from the incurring of Obligations by the Borrower under the Note
Documents which constitutes or, with the giving of notice or lapse of time or
both would constitute an Event of Default. To the Knowledge of the Borrower,
except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, neither the Borrower nor any Subsidiary is
in default with respect to any Contractual Obligation in any Material Contract.











--------------------------------------------------------------------------------




6.9    Title to Properties. Except as set forth on Schedule 6.9, the Borrower
and its Subsidiaries has good title to, or a valid leasehold interest in, all
Property used by it in its business and none of such Property is subject to any
Lien, except for Permitted Liens.


6.10    Real Property. Schedule 6.10 sets forth a correct and complete list of
all real property owned or leased by the Borrower or its Subsidiaries. Each
lease relating to such leased real property is in full force and effect and the
Borrower and its Subsidiaries enjoy peaceful and undisturbed possession
thereunder. There is no material default on the part of the Borrower or its
Subsidiaries or any event or condition which (with notice or lapse of time, or
both) would constitute a default on the part of the Borrower or its Subsidiaries
under any such lease. The Borrower and its Subsidiaries have good and marketable
title in fee simple to the real property identified on Schedule 6.10 as owned by
the Borrower or its Subsidiaries, free and clear of any Liens other than
Permitted Liens. There are no actions, suits or proceedings pending or, to the
Knowledge of the Borrower, threatened against the owned real property or the
leased real property used in connection with the business of the Borrower or its
Subsidiaries, at law or in equity, in arbitration or before any Governmental
Authority which would in any way affect title to or the right to use such owned
real property or leased real property.


6.11    Taxes.


(a) The Borrower and each of its Subsidiaries has timely filed all United States
federal and material state income and other material Tax Returns that it was
required to file, in each case with due regard for any extension of time within
which to file such Tax Return. All material Taxes due and payable by the
Borrower or its Subsidiaries have been paid, in each case with due regard for
any extension of time within which to file such Tax Return, other than any Taxes
the amount or validity of which is being actively contested by the Borrower or
its Subsidiaries in good faith and by appropriate proceedings and with respect
to which adequate reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.
There are no Liens, other than Permitted Liens, on any of the assets of the
Borrower or its Subsidiaries that arose in connection with any failure (or
alleged failure) to pay any Tax.


(b) Except as set forth on Schedule 6.11, there is no action, suit, proceeding,
investigation, examination, audit, or claim now pending or threatened in writing
by any Governmental Authority regarding any material Taxes payable or alleged to
be payable by the Borrower or any of its Subsidiaries.


6.12    Financial Condition; SEC Filings; Contingent Obligations.
  
(a) The Borrower has furnished the Purchasers with true, correct and complete
copies of (collectively, the “Financial Statements”): (i) the audited
consolidated balance sheets of the Borrower and its Subsidiaries as of December
31, 2016, 2015 and 2014, and the related audited consolidated statements of
operations and comprehensive (loss) income, shareholders’ equity and cash flows
for each of the Fiscal Years in the three-year period ended December 31, 2016,
together with the notes thereto and the reports thereon as of December 31, 2016,
certified by the Borrower’s independent certified public accountants, and (ii)
the unaudited consolidated balance sheets of the Borrower and its Subsidiaries
for the Fiscal Quarters ended as of March 31, 2017 and June 30, 2017 and the
related unaudited consolidated statements of operations and comprehensive (loss)
income, changes in shareholders’ equity and cash flows for such period. The
Financial Statements fairly present, in all material respects, the financial
position of the Borrower, as of the respective dates thereof, and the results of
operations and cash flows thereof, as of the respective dates or for the
respective periods set forth therein, and are in conformity with the past
historical practices of the Borrower, with GAAP consistently applied during the
periods involved. Except as set forth on Schedule 6.12, as of the dates of the
Financial Statements, neither the Borrower nor any Subsidiary had any known
material obligation, Indebtedness or liability (whether accrued, absolute,
contingent or otherwise, and whether due or to become due), which was not
reflected or reserved against in the balance sheets which are part of the
Financial Statements as required by GAAP, except for those incurred in the
ordinary course of business and which are fully reflected on the books of
account of the Borrower or its Subsidiaries, as applicable.


(b) Except as set forth on Schedule 6.12, all statements, reports, schedules,
forms and other documents (the “SEC Documents”) required to have been filed or
furnished by any Loan Party with or to the SEC since January









--------------------------------------------------------------------------------




1, 2016 have been so filed or furnished on a timely basis. No Subsidiary of any
Loan Party is required to file or furnish any documents with or to the SEC. As
of the time it was filed with or furnished to the SEC as of the date of filing:
(i) each of the SEC Documents complied as to form in all material respects with
the applicable requirements of the Securities Act or the Exchange Act (as the
case may be); and (ii) none of the SEC Documents contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading, except to the
extent corrected by the filing or furnishing of the applicable amending or
superseding SEC Document. Each of the certifications and statements relating to
SEC Documents required by: (1) the SEC’s Order dated June 27, 2002 pursuant to
Section 21(a)(1) of the Exchange Act (File No. 4-460); (2) Rule 13a-14 or 15d-14
under the Exchange Act; or (3) 18 U.S.C. §1350 (Section 906 of the
Sarbanes-Oxley Act) (collectively, the “Certifications”) is accurate and
complete, and complied as to form and content with all Applicable Laws in effect
at the time such Certification was filed with or furnished to the SEC.


(c) As of the Closing Date, there are no Contingent Obligations (other than
indemnities to officers and directors to the extent permitted by applicable law)
or any other contingent obligations that would be required to be disclosed on
the financial statements of any Loan Parties in accordance with GAAP, except for
Contingent Obligations (i) arising from the Collateral Documents, (ii) existing
on the Closing Date as permitted Indebtedness pursuant to Section 9.2 or (iii)
non-cancelable purchase orders for inventory purchases in an amount not to
exceed $2,000,000 at any time solely to the extent such purchase orders are
unsecured.


6.13    Absence of Certain Changes or Events. Since December 31, 2016, there has
been no development, event, circumstance, or change which could be expected to
have, either individually or in the aggregate, a Material Adverse Effect.


6.14    Environmental Matters.
(a) The Borrower and its Subsidiaries are and have been in compliance in all
material respects with all applicable Environmental Laws relating to their
Property, assets and operations; to the Knowledge of the Borrower, there are no
Hazardous Materials stored or otherwise located in, on or under any of the
Property or assets of the Borrower or its Subsidiaries, including, without
limitation, the groundwater, except in material compliance with applicable
Environmental Laws; and, to the Knowledge of the Borrower, there have been no
releases or, threatened releases of Hazardous Materials in, on or under any
property adjoining any of the Property or assets of (or used by) the Borrower or
its Subsidiaries which have not been remediated to the satisfaction of the
appropriate Governmental Authorities and in material compliance with
Environmental Laws.


(b) To the Knowledge of the Borrower, none of the Property, assets or operations
of (or used by) the Borrower and its Subsidiaries is the subject of any federal,
state or local investigation evaluating whether (i) any remedial action is
needed to respond to a release or threatened release of any Hazardous Materials
into the environment or (ii) any release or threatened release of any Hazardous
Materials into the environment is in contravention of any Environmental Law, in
ease case, that could reasonably expected to result in a material liability to
the Borrower or its Subsidiaries.


        (c) Neither the Borrower nor any Subsidiary has received any written
notice or claim, nor, to the Knowledge of the Borrower, are there any pending,
threatened, or anticipated lawsuits or proceedings against them, with respect to
violations of an Environmental Law or in connection with the presence of or
exposure to any Hazardous Materials in the environment or any release or
threatened release of any Hazardous Materials into the environment that, in each
case, could reasonably expected to result in a material liability to the
Borrower or its Subsidiaries, and, to the Knowledge of the Borrower, neither the
Borrower nor any Subsidiary is or has been the owner or operator of any property
which (i) pursuant to any Environmental Law has been placed on any list of
Hazardous Materials disposal sites, including, without limitation, the “National
Priorities List” or “CERCLIS List,” (ii) has, or had, any subsurface storage
tanks located thereon, or (iii) has ever been used as or for a waste disposal
facility, a mine, a gasoline service station or a petroleum products storage
facility, that, in ease case, could reasonably expected to result in a material
liability to the Borrower or its Subsidiaries.











--------------------------------------------------------------------------------




(d) To the Knowledge of the Borrower, neither the Borrower nor any Subsidiary
has present or contingent liability in connection with the presence either on or
off the Property or assets of, or used by, the Borrower or any Subsidiary of any
Hazardous Materials in the environment or any release or threatened release of
any Hazardous Materials into the environment that could reasonably expected to
result in a material liability to the Borrower or its Subsidiaries.


6.15    Investment Company/Government Regulations. Neither the Borrower nor any
Subsidiary is an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. Neither the Borrower nor any Subsidiary is
subject to regulation under the Public Utility Holding Company Act of 1935, as
amended, the Federal Power Act, the Interstate Commerce Act, or any federal or
state statute or regulation limiting its ability to incur Indebtedness.


6.16    Subsidiaries. Except as set forth in Schedule 6.16, the Borrower does
not (a) have any Subsidiaries or (b) own of record or beneficially, directly or
indirectly, any (i) Capital Stock issued by any other Person or (ii) equity,
voting or participating interest in any joint venture or other enterprise.


6.17    Capitalization. As of the Closing Date, after giving effect to the
transactions contemplated hereby and in the other Note Documents, the
capitalization of the Borrower and its Subsidiaries (including the maximum
amount of diluted shares) is as set forth on Schedule 6.17. All of the issued
and outstanding Capital Stock of the Borrower has been, and Capital Stock of the
Borrower issuable upon the exercise of outstanding securities when issued will
be, duly authorized and validly issued and are fully paid and nonassessable. All
outstanding Capital Stock of the Borrower’s Subsidiaries are 100% owned by the
Borrower or one of its Subsidiaries free and clear of all Liens other than
Permitted Liens. Except as set forth in the Charter Documents (as in effect on
the Closing Date), the issuance of the foregoing Capital Stock is not and has
not been subject to preemptive rights in favor of any Person other than such
rights that have been waived and will not result in the issuance of any
additional Capital Stock of the Borrower or the triggering of any anti-dilution
or similar rights contained in any options warrants, debentures or other
securities or agreements of the Borrower or any of its Subsidiaries. On the
Closing Date, except as set forth on Schedule 6.17, there are no outstanding
securities convertible into or exchangeable for Capital Stock of the Borrower or
any of its Subsidiaries or options, warrants or other rights to purchase or
subscribe for Capital Stock of the Borrower or any of its Subsidiaries, or
contracts, commitments, agreements, understandings or arrangements of any kind
to which the Borrower or any of its Subsidiaries is a party relating to the
issuance of any Capital Stock of the Borrower or any of its Subsidiaries, or any
such convertible or exchangeable securities or any such options, warrants or
rights. On the Closing Date, except as set forth on Schedule 6.17, neither the
Borrower nor any of its Subsidiaries has any obligation, whether mandatory or at
the option of any other Person, at any time to redeem or repurchase any Capital
Stock of the Borrower or any of its Subsidiaries, pursuant to the terms of their
respective Charter Documents or otherwise. On the Closing Date, except as set
forth on Schedule 6.20 and Schedule 6.21, neither the Borrower nor any of its
Subsidiaries maintains nor has any obligations under any stock option plan or
other equity compensation related plans or agreements. No issued and outstanding
shares of the Borrower’s Capital Stock are subject to a right of first refusal
or condition of forfeiture in favor of the Borrower, and no shares of the
Capital Stock of the Borrower are subject to vesting restrictions. Since January
1, 2017, the Borrower has not declared or paid, or become responsible to declare
or pay, and the Borrower is not responsible for or have any obligation to
declare or pay, a dividend or other distribution on its securities or otherwise
combined, split, recapitalized or taken similar actions with respect to its
outstanding Capital Stock. There are no voting trusts, proxies (other than
proxies granted in the ordinary course in connection with meetings of
shareholders) or other contracts or understandings to which the Borrower is a
party or is bound with respect to the voting of any shares of the Borrower’s
Capital Stock, the acquisition (including rights of co-sale, first refusal,
antidilution or pre-emptive rights), disposition, registration of securities of
the Borrower, or other rights of securityholders, or obligations of the
Borrower, with respect to the securities of the Borrower, other than
registration rights under warrants set forth on Schedule 6.17. All securities of
the Borrower and its Subsidiaries (including all shares of the Borrower’s common
stock, securities, options and warrants to purchase shares of the Borrower’s
common stock (both outstanding as well as those that are no longer
outstanding)), have been and were issued and granted pursuant to an exception
from the Securities Act and otherwise in compliance, in all material respects,
with all securities and other Applicable Laws, in compliance with the fiduciary
obligations of the board of directors of the Borrower, and in compliance with
all requirements of applicable contracts affecting, applicable to or relating
to, such issuances.











--------------------------------------------------------------------------------




6.18    Private Offering. No form of general solicitation or general advertising
was used by the Borrower or its Subsidiaries or their respective representatives
in connection with the offer or sale of the Notes to the Purchasers pursuant to
this Agreement.


6.19    Broker’s, Finder’s or Similar Fees. On the Closing Date, except as set
forth on Schedule 6.19, there are no brokerage commissions, finder’s fees or
similar fees or commissions payable by the Borrower or its Subsidiaries in
connection with the Transactions based on any agreement, arrangement or
understanding with the Borrower or its Subsidiaries or any action taken by the
Borrower or its Subsidiaries. Notwithstanding the foregoing or any other
provision herein, no Purchaser shall be liable for any brokerage commission,
finder’s fees or similar fees or commissions.


6.20    Labor Relations. Neither the Borrower nor any Subsidiary has committed
or is engaged in any unfair labor practice (as defined in the National Labor
Relations Act of 1947 and the regulations thereunder, in each case, as amended).
There is (a) no unfair labor practice complaint pending or, to the Knowledge of
the Borrower, threatened against the Borrower or any of its Subsidiaries before
the National Labor Relations Board and no grievance or arbitration proceeding
arising out of or under collective bargaining agreements is so pending or, to
the Knowledge of the Borrower, threatened, (b) no strike, labor dispute,
slowdown or stoppage pending or, to the Knowledge of the Borrower, threatened
against the Borrower or any Subsidiary, (c) no union representation question
existing with respect to the employees of the Borrower or any Subsidiary, and to
the Knowledge of the Borrower, no union organizing activities are taking place,
and (d) no employment contract with any executive officer of the Borrower or any
of its Subsidiaries except as set forth on Schedule 6.20 and the employment of
all employees of the Borrower and its Subsidiaries are terminable at will
without penalty or severance of any kind, except as set forth on Schedule 6.20.
Set forth on Schedule 6.20 is a list of all sales, personnel, executives and any
employee responsible for the creation and/or development of Intellectual
Property of the Borrowers and its Subsidiaries that have executed non-compete
agreements and/or assignment of inventions agreements, as applicable, in a form
similar to that previously provided to the Collateral Agent as of the Closing
Date (subject to applicable terms conforming non-compete agreements and/or
assignment of inventions agreements that are governed by or subject to laws
other than the U.S. or a State or territory thereof). Except as set forth on
Schedule 6.20, the Borrower and each Subsidiary is in compliance in all material
respects with all federal, state or other Applicable Laws respecting employment
and employment practices, terms and conditions of employment and wages and
hours. Neither the Borrower nor any Subsidiary is a party to any collective
bargaining agreement.


6.21    Employee Benefit Plans.


(a) Employee Benefit Plans and Liabilities. Schedule 6.21 sets forth a list of
all material Plans. “Plans” shall mean any employee benefit plan (as defined in
Section 3(3) of ERISA) or other material employee benefit arrangement maintained
or contributed to by the Borrower for the benefit of any current or former
director, officer, employee or consultant of the Borrower. At no time during the
six-consecutive-year period immediately preceding the first day of the year in
which the Closing Date has the Borrower or any ERISA Affiliate thereof
participated in or contributed to any Multiemployer Plan, nor during such period
has the Borrower or any ERISA Affiliate thereof had an obligation to participate
in or contribute to any such Multiemployer Plan. No agreement subject to Section
4204 of ERISA has been entered into in connection with Transactions. There are
no material outstanding liabilities of the Borrower or any ERISA Affiliate
thereof to any employee benefit plans previously maintained by the Borrower or
any ERISA Affiliate thereof, and, the Borrower has no Knowledge of any potential
material liabilities in connection therewith. There are no actions, suits or
claims, other than for benefits in the ordinary course, pending or, to the
Knowledge of the Borrower, threatened against the Borrower, or any of its
Subsidiaries or the Plans which might subject the Borrower or any of its
Subsidiaries to any material liability.


(b) Plan Compliance. The Borrower and its Subsidiaries, individually and
collectively, are in compliance in all material respects with all reporting,
disclosure and registration requirements applicable to it under the Code, ERISA
and all federal and state securities laws, and Department of Labor, IRS and SEC
rules and regulations promulgated thereunder, with respect to all of the Plans,
and are not subject to any material liability, whether asserted or not, for any
penalties to any Governmental Authority for late filing of any return, report or
other governmental filing. No civil or criminal action brought pursuant to the
provisions of Title I, Subtitle B, Part 5 of ERISA or any other federal









--------------------------------------------------------------------------------




or state law is pending or, to the Knowledge of the Borrower, threatened against
any fiduciary of the Plans with respect to the Plans. Except as set forth on
Schedule 6.7, no Plan, or, to the Knowledge of the Borrower, any fiduciary
thereof, has been, or is currently, the direct or indirect subject of an audit,
investigation, or examination by any Governmental Authority with respect to the
Plans. All of the Plans comply currently, and have complied at all times, both
as to form and operation, in all material respects, with its terms and with all
Requirements of Law applicable thereto. Each of the Plans maintained by the
Borrower that is an “employee benefit pension plan” (within the meaning of
Section 3(2)(a) of ERISA) (each a “Pension Plan”) either (i) has obtained a
favorable determination (covering all changes or amendments applicable under
Requirements of Law) from the IRS as to its qualification under Sections 401(a)
and 501(a) of the Code or, if the Pension Plan is maintained pursuant to a
prototype or standardized plan, is entitled to rely on an opinion letter from
the IRS, or (ii) is within the remedial amendment period (as provided in Section
401(b) of the Code) for making any required changes or amendments, and, to the
knowledge of the Borrower, nothing has occurred before or after the date of each
such determination letter as would reasonably be expected to adversely affect
such qualification. All material amounts that are currently owing to Plan
participants (including, without limitation, former Plan participants), or
contributions required to be made to the Plans have been timely paid in all
material respects, contributed or accrued in accordance with past historical
practices with respect to all periods prior to the Closing Date.


(c) Prohibited Transactions and Excise Taxes. No Plan, nor any related trust,
nor the Borrower or Subsidiary, nor any trustee, administrator or other “party
in interest” or “disqualified person” (within the meaning of Section 3(14) of
ERISA or Section 4975(e)(2) of the Code, respectively) with respect to the
Plans, has engaged in any nonexempt “prohibited transaction” (within the meaning
of Section 406 of ERISA or Section 4975(c) of the Code, respectively) with
respect to the participation of the Borrower or any Subsidiary therein, which
could subject any of the Plans or related trusts, or any trustee, administrator
or other fiduciary of any such Plan, or the Borrower or Subsidiary or any
Purchaser, or any other party dealing with the Plans, to any material penalties
or excise tax imposed on prohibited transactions by Section 502 of ERISA or
Sections 4971, 4975 or 4980B of the Code.


(d) Miscellaneous. Neither the Borrower nor any Subsidiary nor any Plan provides
for or promises retiree, medical, disability, or life insurance benefits to any
current or former employee, officer, or director of the Borrower or any
Subsidiary other than continuation coverage required by Section 4980B of the
Code. Neither the Borrower nor any Subsidiary is a party to, or obligated, under
any agreement, plan, contract or other arrangements that will result, separately
or in the aggregate, in the payment of any “excess parachute payment” within the
meaning of Section 280G of the Code as a result of the consummation of the
Transactions.


6.22    Patents, Trademarks, Etc.
 
(a) The Borrower and each Subsidiary owns and/or has the right to use all
Intellectual Property material to the conduct of its business (collectively, “IP
Rights”) without any conflict with or infringement of the IP Rights of others.
Schedule 6.22 sets forth a complete list of Licenses or other Contractual
Obligations relating to the Borrower’s and its Subsidiaries’ IP Rights (other
than off the shelf computer software and programs and Licenses and Contractual
Obligations entered in the ordinary course of business) and of registrations of
patents, trademarks, service marks and copyrights including any applications
therefor constituting such IP Rights. Except as set forth in Schedule 6.22,
neither the Borrower nor any Subsidiary has any obligation to pay any royalty
with respect to the IP Rights.


(b) Except as set forth in Schedule 6.22, no claims have been asserted by any
Person with respect to the use by the Borrower or any Subsidiary of any such IP
Rights or challenging or questioning the validity or effectiveness of any
License or agreement held by the Borrower or its Subsidiaries or to which it is
a party relating to any such IP Rights which claims could reasonably be expected
to have a Material Adverse Effect. To the Knowledge of the Borrower, the conduct
of the business of the Borrower and its Subsidiaries as conducted and as
proposed to be conducted does not and will not, in any material respect,
conflict with or infringe upon the IP Rights of others, and neither the Borrower
nor any Subsidiary has received any communication alleging any such violation.
To the Knowledge of the Borrower, no third party is infringing or violating any
of the IP Rights of the Borrower or its Subsidiaries. To the Knowledge of the
Borrower, no person employed by or affiliated with the Borrower or its
Subsidiaries has violated any confidential relationship that such person may
have had with any third party, in connection with the development or sale of any
product or service or proposed product or service of the Borrower or its
Subsidiaries.











--------------------------------------------------------------------------------




6.23    Potential Conflicts of Interest. Except as set forth on Schedule 6.23,
no executive officer, director or manager (or equivalent Person) or member of
the Borrower or any Subsidiary: (a) is an officer, director, manager, employee
or consultant of, any Person that is, or is engaged in business as, a
competitor, lessor, lessee, supplier, distributor, sales agent or customer of,
or lender to or borrower from, the Borrower or its Subsidiaries; (b) has been a
party to any material transaction with the Borrower or any Subsidiary; (c) owns,
directly or indirectly, in whole or in part, any material tangible or intangible
property that the Borrower or its Subsidiaries use or contemplate using in the
conduct of business; or (d) has any material cause of action or other material
claim whatsoever against, or owes or has advanced any amount to the Borrower or
any Subsidiary, except for advances in the ordinary course of business such as
for accrued vacation pay, accrued benefits under employee benefit plans,
customary expense reimbursements existing on the date hereof, and similar
matters and agreements.


6.24    Trade Relations. To the Knowledge of the Borrower, there exists no
present condition or state of facts or circumstances that could reasonably be
expected to have a Material Adverse Effect or prevent the Borrower or any of its
Subsidiaries from conducting its business after the consummation of the
Transactions, in substantially the same manner in which such business has
heretofore been conducted.


6.25    Indebtedness. Schedule 6.25 lists (a) the amount of all Indebtedness of
the Borrower and its Subsidiaries (other than Indebtedness under this Agreement
and the ABL Debt) that is in existence immediately before the Closing Date and
will remain outstanding after the Closing Date, (b) the Liens that relate to
such Indebtedness and that encumber the assets of the Borrower and its
Subsidiaries, (c) the name of each lender thereof, and (d) the amount of any
unfunded commitments, if any, available to the Borrower and its Subsidiaries in
connection with any such Indebtedness facilities.


6.26    Material Contracts. Schedule 6.26 lists all Material Contracts. Except
as set forth on Schedule 6.26, each of the Material Contracts is in full force
and effect. Except as set forth on Schedule 6.26, the Borrower and its
Subsidiaries has satisfied in full or provided for all of its liabilities and
obligations under each Material Contract requiring performance prior to the date
hereof in all material respects, and is not in default under any of such
Material Contracts, nor does, to the Knowledge of the Borrower, any condition
exist that with notice or lapse of time or both would constitute such a default.
To the Knowledge of the Borrower, no other party to any Material Contract is in
default thereunder, nor, to the Knowledge of the Borrower, does any condition
exist that with notice or lapse of time or both would constitute such a default.
No approval or consent of any Person is needed for the Material Contracts to
continue to be in full force and effect after giving effect to the Transactions.


6.27    Insurance. Schedule 6.27 accurately summarizes all of the insurance
policies or programs of the Borrower and its Subsidiaries as of the Closing
Date. As of the Closing Date, all such policies are in full force and effect,
are underwritten by reputable insurers, are sufficient for all applicable
Requirements of Law and otherwise are in compliance with the criteria set forth
in Section 8.6 hereof. All such policies will remain in full force and effect
and will not terminate or lapse by reason of any of the Transactions.


6.28    Solvency. Borrower and its Subsidiaries, on a consolidated basis, are
Solvent, both before and after taking into account the Transactions.


6.29    Licenses and Approvals. The Borrower and each of its Subsidiaries holds
all material Licenses that are required by any Governmental Authority to permit
it to conduct and operate the Borrower’s or its Subsidiaries’ business as now
conducted, and all such Licenses are valid and in full force and effect and will
remain in full force and effect upon consummation of the transactions
contemplated by this Agreement and the other Note Documents. The Borrower and
its Subsidiaries are in compliance in all material respects with all Licenses.
Neither the Borrower nor any Subsidiary is a party to and, to the Knowledge of
the Borrower, there is not, any investigation, notice of apparent liability,
violation, forfeiture or other order or complaint issued by or before any
Governmental Authority or any other proceedings which could in any manner
threaten or adversely affect the validity or continued effectiveness of such
material Licenses of the Borrower or its Subsidiaries, or give rise to any order
of forfeiture. There is no pending threat of cancellation, loss, termination,
modification, or nonrenewal of any such Licenses of the Borrower or its
Subsidiaries, nor any basis for such cancellation, loss, termination,
modification, or nonrenewal. The Borrower has no reason to believe that such
Licenses will not be renewed in the ordinary course. The Borrower and its
Subsidiaries have filed in









--------------------------------------------------------------------------------




a timely manner all material reports, applications, documents, instruments, and
information required to be filed pursuant to applicable rules and regulations or
requests of every regulatory body having jurisdiction over any of its Licenses.


6.30    Change of Control and Similar Payments. Neither the execution, delivery
and performance by the Borrower and the Guarantors of this Agreement, nor the
execution, delivery and performance by the Borrower and the Guarantors of any of
the other Note Documents, nor the consummation of the transactions contemplated
hereby shall require any payment by the Borrower or any Subsidiary, in cash or
kind, under any other agreement, plan, policy, commitment or other arrangement,
other than as pursuant to the terms of the Indebtedness that is being repaid on
the Closing Date in accordance with Section 8.2(a). There are no agreements,
plans, policies, commitments or other arrangements with respect to any
compensation, benefits or consideration which will be materially increased, or
the vesting of benefits of which will be materially accelerated, as a result of
this Agreement or the other Note Documents or the occurrence of any of the
transactions contemplated hereby or thereby. There are no payments or other
benefits payable by the Borrower or its Subsidiaries, the value of which will be
calculated on the basis of any of the transactions contemplated by this
Agreement or the other Note Documents.


6.31    OFAC; Anti-Terrorism; Patriot Act.


(a) Neither the Borrower nor any Subsidiary or any Affiliate of the foregoing:
(a) is a Sanctioned Person, (b) has any assets in Sanctioned Entities, or (c)
derives any operating income from Investments in, or transactions with
Sanctioned Persons or Sanctioned Entities. The proceeds of the Notes will not be
used and have not been used to fund any operations in, finance any Investments
or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity.


(b) The Borrower and its Subsidiaries are in compliance, in all material
respects, with any United States Requirements of Law relating to terrorism,
sanctions or money laundering (the “Anti-Terrorism Laws”), including the United
States Executive Order No. 13224 on Terrorist Financing (the “Anti-Terrorism
Order”) and the Patriot Act. No part of the proceeds of any Note will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or any
other Anti-Terrorism Law.


(c) No Loan Party and no Subsidiary of any Loan Party (and, to the knowledge of
each Loan Party, no joint venture or Affiliate thereof) (i) is listed in the
annex to, or is otherwise subject to the provisions of, the Anti-Terrorism
Order, (ii) is owned or controlled by, or acting for or on behalf of, any person
listed in the annex to, or is otherwise subject to the provisions of, the
Anti-Terrorism Order or (iii) commits, threatens or conspires to commit or
supports “terrorism” as defined in the Anti-Terrorism Order.


6.32    Disclosure.


(a) Agreement and Other Documents. This Agreement, together with all exhibits
and schedules hereto, the Note Documents, and the agreements, certificates and
other documents furnished to the Purchasers by the Borrower at the Closing, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained herein or therein, in
the light of the circumstances under which they were made, not misleading
provided that to the extent any such exhibit, schedule, agreement, certificate
or other document was based solely upon or constitutes a forecast or projection,
the Borrower represents only that it acted in good faith and utilized reasonable
assumptions in the preparation of such exhibit, schedule, agreement, certificate
or other document, it being understood that actual results may vary from such
forecasts and that such variations may be material.


(b) Material Adverse Effect. To the Knowledge of the Borrower, there is no fact
which the Borrower has not disclosed to the Purchasers in writing which could
reasonably be expected to have a Material Adverse Effect.


6.33    Customers and Suppliers. Schedule 6.33 sets forth the complete and
accurate list of (a) the 10 largest customers of the Loan Parties (measured by
aggregate billing) during the (i) Fiscal Year most recently ended and (ii) the
most recently closed Fiscal Quarter, indicating the amount of the existing
contractual obligations for each such









--------------------------------------------------------------------------------




customer (and noting the relevant Loan Party), and (b) the 10 largest suppliers
of materials, products or services to the Loan Parties (measured by the
aggregate amount purchased by the Loan Parties during the (i) Fiscal Year most
recently ended and (ii) the most recently closed Fiscal Quarter, indicating the
amount of the existing contractual obligations for each such supplier (and
noting the relevant Loan Party).


6.34    Passive Foreign Investment Company. To the Knowledge of the Borrower or
any Loan Party, no Loan Party has had, for any tax year beginning after May 31,
2012, (i) 75% or more of its gross income from passive sources, as that term is
defined in Section 1297 of the Code, or (ii) 50% or more of its average assets
which either produce passive income or are held for the production of passive
income, as determined in accordance with Section 1297 of the Code.


6.35    Absence of Certain Practices. On the Closing Date, except as set forth
on Schedule 6.35, no Loan Party or any of its Subsidiaries, or, to the Knowledge
of the Borrower or any Loan Party, any director, officer, agent, employee or
other Person acting on their behalf, has given or agreed to give any gift or
similar benefit of more than nominal value to any customer, supplier,
governmental employee or official or any other Person who is or may be in a
position to help or hinder any Loan Party or its Subsidiaries or assist any Loan
Party or its Subsidiaries in connection with any proposed transaction involving
such Loan Party or its Subsidiaries, which gift or similar benefit, induced any
party to do business with such Loan Party. No Loan Party or any of its
Subsidiaries, or, to the Knowledge of the Borrower or any Loan Party, any
director, officer, agent, Employee or other Person acting on their behalf has
(i) used any corporate or other funds for unlawful contributions, payments,
gifts, or entertainment, or made any unlawful expenditures relating to political
activity to, or on behalf of, government officials or others; or (ii) accepted
or received any unlawful contributions, payments, gifts or expenditures.


6.36    Internal Controls. Each Loan Party and its Subsidiaries maintain a
system of internal control over financial reporting (as such term is defined in
Rule 13a-15(f) under the Exchange Act). Such internal controls over financial
reporting (a) provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP and (b) as to Borrower are designed to ensure
that all material information concerning Borrower and its Subsidiaries required
to be disclosed by Borrower in the reports that it is required to file, submit
or furnish under the Exchange Act is recorded, processed, summarized and
reported on a timely basis to the individuals responsible for the preparation of
such reports. As of the Fiscal Quarter ended September 30, 2017 and, to the
Borrower’s knowledge, as of any date after September 30, 2017, there are no
significant deficiencies or material weaknesses in the design or operation of
any Loan Party’s or its Subsidiaries’ ability to record, process, summarize and
report financial data. There is and has been no fraud, whether or not material,
that involves management or other employees who have a significant role in any
Loan Party’s and/or its Subsidiaries’ internal controls.


6.37    Accounts and Notes Receivable; Accounts and Notes Payable.


(a) Except as set forth in Schedule 6.37(a), all the accounts receivable and
notes receivable owing to any Loan Party or any of its Subsidiaries as of the
date hereof constitute valid and enforceable claims (without any previously
exercised rights of set off or compromise) arising from bona fide transactions
in the ordinary course of business, consistent with past practice, and, to the
Knowledge of the Borrower or any Loan Party, there are no known or, to the
Knowledge of the Borrower or any Loan Party, asserted claims, refusals to pay or
other rights of set-off against any thereof. Except as provided on Schedule
6.37(a), there is (i) no account debtor or note debtor delinquent in its payment
by more than thirty (30) days; (ii) no account debtor or note debtor that has
refused (or, to the Knowledge of the Borrower or any Loan Party, threatened to
refuse) to pay its obligations for any reasons; (iii) to the Knowledge of the
Borrower or any Loan Party, no account debtor or note debtor that is insolvent
or bankrupt other than as set forth on Schedule 6.37(a) and (iv) no account
receivable or note receivable which is hypothecated or pledged to any person
(except in connection with the Notes and the ABL Credit Agreement) by any Loan
Party or any of its Subsidiaries.
(b) All accounts payable and notes payable by any Loan Party or any of its
Subsidiaries to third parties as of the date hereof arise from bona fide
transactions in the ordinary course of business, consistent with past practice
and, except as set forth on Schedule 6.37(b), there is no such account payable
or note payable more than thirty (30) days delinquent in its payment, except
those contested in good faith.









--------------------------------------------------------------------------------






Article 7
REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS


Each Purchaser hereby severally and not jointly represents and warrants as
follows:
7.1    Authorization; No Contravention. The execution, delivery and performance
by such Purchaser of this Agreement: (a) is within its power and authority and
has been duly authorized by all necessary action; (b) does not contravene the
terms of its Charter Documents or any amendment thereof, and (c) will not, in
any material respect, violate, conflict with or result in any breach or
contravention of any of its Contractual Obligations, or any order or decree
directly relating to it.


7.2    Binding Effect. This Agreement has been duly executed and delivered by
such Purchaser and this Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency, or similar
laws affecting the enforcement of creditors’ rights generally or by equitable
principles relating to enforceability.


7.3    No Legal Bar. The execution, delivery, and performance of this Agreement
by such Purchaser will not violate in any material respect any Requirement of
Law applicable to it in any material respect, assuming the accuracy and
correctness of the representations and warranties made by the Borrower to the
Purchasers in the Note Documents.


7.4    Securities Laws.


(a) The Notes are being or will be acquired by such Purchaser hereunder for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof in any transaction which would be
in violation of state or federal securities laws.


(b) Such Purchaser is a sophisticated purchaser with respect to the purchase of
the Notes and is an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.


(c) Such Purchaser understands that (i) the Notes constitute “restricted
securities” under the Securities Act, (ii) the offer and sale of the Notes
hereunder is not registered under the Securities Act or under any “blue sky”
laws in reliance upon certain exemptions from such registration and that the
Borrower is relying on the representations made herein by such Purchaser in its
determination of whether such specific exemptions are available, and (iii) the
Notes may not be transferred except pursuant to an effective registration
statement under the Securities Act, or under an exemption from such registration
available under the Securities Act and under applicable “blue sky” laws or in a
transaction exempt from such registration. Such Purchaser acknowledges that: (1)
it has no right to require registration thereof under the Securities Act or any
“blue sky” laws, and (2) there is not now and is not contemplated to be any
public market therefor. As a result, such Purchaser is prepared and is able to
bear the economic risk of an investment in the Notes for an indefinite period of
time. Such Purchaser understands that any certificate representing the Notes
that are issued to the Purchaser may bear, in the Borrower’s discretion, the
following restrictive legend and will be restricted from transfer in accordance
with such legend:


“This Note has not been and will not be registered under the United States
Securities Act 1933 (the “Securities Act”) or with any securities regulatory
authority of any state or other jurisdiction of the United States. The holder
hereof, by purchasing or otherwise acquiring this security, acknowledges that
this security has not been registered under the Securities Act. The holder
agrees that this security may be offered, resold, pledged or otherwise
transferred only in compliance with the Securities Act and any applicable state
securities laws and only (1) pursuant to Rule 144 under the Securities Act or
(2) pursuant to an exemption from registration under the Securities Act, and in
each case in accordance with any applicable securities laws of the states of the
United States and other jurisdictions. The holder acknowledges that the purpose
of the foregoing limitation is, in part, to ensure that Company is not required
to register under the Securities Act.”









--------------------------------------------------------------------------------




(d) Such Purchaser (i) has been furnished with or has had access to all material
books and records of the Borrower and each Subsidiary and all of their
respective material contracts, agreements and documents and (ii) has had an
opportunity to ask questions of, and receive answers from, management and
representatives of the Borrower and its Subsidiaries and which representatives
have made available to them such information regarding the Borrower and its
Subsidiaries and their current respective businesses, operations, assets,
finances, financial results, financial condition and prospects in order to make
a fully informed decision to purchase and acquire the Notes. Such Purchaser has
generally such knowledge and experience in business and financial matters, and
with respect to investments in securities of privately held companies, as to
enable it to understand and evaluate the risks of an investment in the Notes and
form an investment decision with respect thereto. Such Purchaser acknowledges
that none of the Borrower or its Subsidiaries has given such Purchaser any
investment advice, credit information or opinion as to whether the purchase of
the Notes is prudent.


(e) The foregoing, however, does not limit or modify the representations and
warranties set forth in Article 6 of this Agreement or in any other Note
Document or the right of such Purchaser to rely thereon.


7.5    Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption or authorization of any Governmental Authority or any
other Person in respect of any Requirement of Law, and no lapse of a waiting
period under a Requirement of Law, is necessary or required in connection with
the execution, delivery or performance by it or enforcement against such
Purchaser of this Agreement or the transactions contemplated hereby.


7.6    Broker’s, Finder’s or Similar Fees. There are no brokerage commissions,
finder’s fees or similar fees or commissions payable in connection with the
transactions contemplated by the Note Documents based on any agreement,
arrangement or understanding with such Purchaser or any action taken by it.


Article 8
AFFIRMATIVE COVENANTS


Until the indefeasible payment in full in cash of all Obligations under the
Notes (other than contingent indemnification or expense reimbursement
obligations for which no claim has been made) or such later date as set forth
below, the Borrower hereby covenants and agrees with the Purchasers as follows:
8.1    Delivery of Financial and Other Information. The Borrower will, and will
cause each other Loan Party to, maintain a system of accounting established and
administered in accordance with GAAP (including reflecting in its financial
statements adequate accruals and appropriations to reserves). In addition, the
Borrower shall deliver or cause to be delivered to the Purchasers the following:


(a) Within ninety (90) days after the close of each Fiscal Year, an unqualified
audit report certified by KPMG LLP or any other “Big 4” accounting firm or such
other independent certified public accountants selected by the Borrower and
reasonably acceptable to Collateral Agent, prepared in accordance with GAAP,
without qualifications (including any (x) “going concern" or like qualification
or exception, (y) qualification or exception as to the scope of such audit, or
(z) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require a
material adjustment to such item) including consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated and consolidating statements of operations,
changes in shareholders’ equity and cash flows for such Fiscal Year, all such
financial statements to be prepared in accordance with GAAP and accompanied by
(i) any management letter prepared by said accountants, and (ii) a management
summary, discussion, and analysis prepared by an authorized officer of the
Borrower setting forth in narrative form all significant operational and
financial events and activities affecting the Borrower and its Subsidiaries
during such Fiscal Year; provided that if a management summary, discussion and
analysis is included in any Annual Report on Form 10-K, such management summary,
discussion and analysis included therein shall suffice for purposes of this
Section 8.1(a).


(b) Within forty-five (45) days after the close of each Fiscal Quarter beginning
with September 30, 2017, an unaudited consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries and as of the end









--------------------------------------------------------------------------------




of such Fiscal Quarter and the related consolidated and consolidating statements
of operations, changes in shareholders’ equity and cash flows for such Fiscal
Quarter and for the portion of the Fiscal Year ended at the end of such Fiscal
Quarter, prepared in accordance with GAAP and setting forth in each case in
comparative form, the figures for (i) the corresponding Fiscal Quarter and the
corresponding portion of the previous Fiscal Year (as applicable), (ii) the
immediately preceding Fiscal Quarter and (iii) the annual budget described in
Section 8.1(h) for the corresponding Fiscal Quarter and the corresponding
portion of the previous Fiscal Year, all of which shall be prepared in an
actual-to-budget comparative format in relation to the applicable annual budget
described in Section 8.1(h) hereof and shall be certified by an authorized
officer of the Borrower as fairly presenting, in all material respects, the
financial position of the Borrower and its Subsidiaries, as of the respective
dates thereof, and the results of operations and cash flows thereof, as of the
respective dates or for the respective periods set forth therein and accompanied
by a management summary, discussion, and analysis prepared by an authorized
officer of the Borrower setting forth in narrative form all significant
operational and financial events and activities affecting the Borrower and its
Subsidiaries during such Fiscal Quarter; provided that if a management summary,
discussion and analysis is included in any Quarterly Report on Form 10-Q, such
management summary, discussion and analysis included therein shall suffice for
purposes of this Section 8.1(a).


(c) Within fifteen (15) days after the close of each calendar month beginning
with December 31, 2017, (i) an unaudited consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries and the related consolidated and
consolidating statements of operations, changes in shareholders’ equity and cash
flows for such month and for the portion of the Fiscal Year ended at the end of
such month, prepared in accordance with GAAP and setting forth in each case in
comparative form, the figures for (A) the corresponding month and the
corresponding portion of the previous Fiscal Year (as applicable), (B) the
immediately preceding month, and (C) the annual budget described in Section
8.1(g) for the corresponding month and the corresponding portion of the previous
fiscal year, all of which shall be prepared in an actual-to-budget comparative
format in relation to the applicable annual budget described in Section 8.1(g)
hereof and shall be certified by an authorized officer of the Borrower as fairly
presenting, in all material respects, the financial position of the Borrower and
its Subsidiaries, as of the respective dates thereof, and the results of
operations and cash flows thereof, as of the respective dates or for the
respective periods set forth therein, (ii) an accounts payable aging report and
an accounts receivable aging report, each in form and substance reasonably
satisfactory to the Required Purchasers, (iii) a revenue report in form and
substance reasonably satisfactory to the Required Purchasers and with no less
detail than such report contained in the Borrower’s financial model delivered to
the Purchasers prior to the Closing Date, which report shall include, (w)
revenue, (x) deferred revenue, (y) bookings and (z) backlog and (iv) a report in
form and substance reasonably satisfactory to the Required Purchasers detailing
the transactions permitted by Section 9.9 between any Loan Party and Radisys
India Private Limited under the transfer pricing policies.


(d) Together with the financial statements required under Sections 8.1(a),
Section 8.1(b), and Section 8.1(c), a Compliance Certificate signed by an
authorized officer of the Borrower (i) evidencing the Loan Parties’ compliance
with the financial covenants contained in Section 9.20 hereof, (ii) stating
whether there exists on the date of such certificate any Default or Event of
Default and, if any Default or Event of Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto and (iii) solely with respect to the financial statements
required under Sections 8.1(a) and 8.1(b), certifying that all material Taxes
required to be paid in India and any locality therein have been paid on a timely
basis for the preceding Fiscal Quarter or Fiscal Year, as applicable, in
accordance with, and subject to the terms of, Section 8.5(a).
(e) By 3:00 p.m. (New York City time) on each Monday following the Closing Date,
a Compliance Certificate signed by an authorized officer of the Borrower
evidencing the Loan Parties’ compliance with the financial covenant contained in
Section 9.20(a) hereof.


(f) Promptly upon receipt thereof, any reports (including, without limitation,
any management letters and/or reports) submitted to the Borrower or any
Subsidiary (other than reports previously delivered pursuant to Sections 8.1(a),
8.1(b) and 8.1(c) above) by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any Subsidiary.


(g) Promptly upon receipt or transmission thereof, and in any event no later
than three (3) Business Days after the date of such receipt or transmission,
provided that the delivery thereof is not prohibited by any Requirement









--------------------------------------------------------------------------------




of Law, copies of all communications to and from Governmental Authorities
regarding notice of material enforcement proceedings, complaints, inspections,
and related matters addressed to the Borrower or any Subsidiary.


(h) As soon as available, but in any event no later than (i) January 31st of
each Fiscal Year, (x) consolidated capital and operating expense budgets,
projections of sources and applications of funds, balance sheets and profit and
loss projections, all for each month of the applicable Fiscal Year, all itemized
in detail (including itemization of provisions for officers’ compensation),
together with any material revisions thereto, which such budgets and projections
shall be certified by the chief financial officer of the Borrower and (y) a
certificate, signed by the chief financial officer of the Borrower, certifying
that the Borrower and its Subsidiaries, on a consolidated basis, are Solvent as
of such date, which such certificate shall include supporting information and
calculations acceptable to the Purchasers and (ii) July 31st of each Fiscal
Year, consolidated capital and operating expense budgets, projections of sources
and applications of funds, balance sheets and profit and loss projections, all
for each month of each Fiscal Year for the forthcoming three (3) Fiscal Years,
all itemized in detail (including itemization of provisions for officers’
compensation), together with any material revisions thereto, which such budgets
and projections shall be certified by the chief financial officer of the
Borrower.


(i) Promptly after filing, copies of the annual federal and state income Tax
Returns of the Borrower and each Subsidiary for the immediately preceding year,
any filings with the SEC and, if requested by any Purchaser, copies of all
reports filed with any federal, state or local Governmental Authority in the
United States.


(j) Promptly upon receipt by the Borrower or any Subsidiary, written notice of
any material default which has not been waived or cured, given to any such Loan
Party by any creditor or lessor to whom the Borrower or any Subsidiary has
material debt or other obligations.


(k) Promptly upon obtaining knowledge thereof, written notice of any litigation
claiming in excess of $250,000 from the Borrower or any Subsidiary, or which
could be expected to otherwise have a Material Adverse Effect and copies of any
pleadings associated therewith.


(l) As soon as available, copies of all statements, reports, press releases, and
other documents relating to the financial condition of the Borrower, each
Subsidiary and their respective business operations as required to be furnished
to any lender of the Borrower or any Subsidiary.


(m) Promptly, and in any event within five (5) Business Days after receipt
thereof by the Borrower or any Subsidiary, provided that the delivery thereof is
not prohibited by any Requirement of Law, copies of each notice or other
correspondence (other than correspondence that is solely administrative or
procedural rather than substantive) received from the SEC (or comparable agency
in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation by such agency regarding financial or other operational
results of the Borrower or any Subsidiary (other than routine comment letters
from the staff of the SEC relating to the Borrower’s filings with the SEC).


(n) Together with the financial statements required under Section 8.1(c), copies
of any (i) board materials provided to the Board of the Borrower or any
Subsidiary and (ii) monthly materials prepared for use by management of the
Borrower or any Subsidiary, in each case, not yet delivered to the Purchasers;
provided that the Purchasers may be denied access to any such materials, if and
to the extent the Borrower reasonably and in good faith determines (x) such
denial is reasonably necessary based on the reasonable advice of counsel to
preserve attorney-client privilege, (y) there exists an actual or potential
conflict of interest between the Purchasers, and the Borrower or its
Subsidiaries, as applicable, or (z) based on the reasonable advice of counsel,
such denial is required by Applicable Laws;


(o) Promptly upon the filing or sending thereof, and in any event within three
(3) Business Days after filing thereof, copies of all regular, periodic or
special reports of any Loan Party filed with the SEC; copies of all registration
statements of any Loan Party filed with the SEC (other than on Form S-8); and
copies of all proxy statements or other communications made to security holders
generally;











--------------------------------------------------------------------------------




(p) Promptly, and in any event within three (3) Business Days after receipt
thereof by the Borrower or any Subsidiary notice of any “default” or “event of
default” (and copies of any written notices thereof) pursuant to the terms of
the ABL Credit Agreement, or other notices, amendments, waivers, consents or
modifications (including borrowing notices, conversion notices, compliance
certificates, borrowing base certificates and any other material notices in the
ordinary course of business) required to be given under the ABL Credit
Agreement, whether or not such notice or notification requirement has been
waived by any party to such agreement;


(q) Promptly, and in any event within three (3) Business Days after the Borrower
or any other Loan Party becomes aware of or has knowledge of any event or
condition that constitutes a Default or Event of Default, provide written notice
of such event or condition and a statement of the curative action that the
Borrower proposes to take with respect thereto;


(r) Promptly, and in any event within one (1) Business Day after the Borrower or
any other Loan Party delivers to the ABL Lender any documents, certificates, or
other materials with respect to the Borrowing Base (as defined in the ABL Credit
Agreement) and as set forth in Sections 8.2 and 8.3 of the ABL Credit Agreement;


(s) To the extent not delivered to the ABL Lender (and delivered as required to
the Purchasers in accordance with Section 8.1(r)), the items set forth on
Schedule 8.1(r) within the timeframe specified therein. In addition, each Loan
Party agrees to use commercially reasonable efforts in cooperation with the
Purchasers to facility and implement a system of electronic collateral reporting
in order to provide electronic reporting of each of the items set forth Schedule
8.1(r);


(t) Promptly, and any in any event within five (5) Business Days after its
completion, disclose the terms and conditions of any transaction contemplated by
Section 9.9(b) (provided that no separate disclosure pursuant to this clause (t)
shall be required to the extent such transaction and the terms thereof are
already disclosed, or will be disclosed, in any filing (including in any Form
8-K, proxy statement or other report) by any Loan Party with the SEC); or


(u) Such other information (including non-financial information) as any
Purchaser may from time to time reasonably request.


Documents required to be delivered pursuant to Section 8.1(a), (b), (i), (j),
(k), (m) or (o) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address; or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website, if any,
to which each Purchaser has access; provided that: (i) the Borrower shall
deliver paper copies of such documents to any Purchaser upon its request to the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by such Purchaser and (ii) other than with
respect to reports and other documents filed or furnished with the SEC via the
EDGAR system, the Borrower shall notify each Purchaser (by telecopier or
electronic mail) of the posting of any such documents and provide electronic
mail electronic versions (i.e., soft copies) of such documents.
The Borrower hereby acknowledges that certain of the Purchasers (each, a “Public
Purchaser”) may have personnel who do not wish to receive material non-public
information (“MNPI”) with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities it will clearly and conspicuously mark the materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) that may be distributed to the Public Purchasers as either
(x) “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof or (y) “PRIVATE”. By marking Borrower
Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Purchasers to treat such Borrower Materials as not containing any MNPI (although
it may be sensitive and proprietary) with respect to the Borrower or its
securities for purposes of United States federal and state securities laws.
Notwithstanding anything to the contrary required in this Agreement, the









--------------------------------------------------------------------------------




Borrower hereby agrees that at the Collateral Agent’s or any Purchaser’s
request, it will not provide any information marked “PRIVATE” or any other MNPI
to any Public Purchaser. Unless such Purchaser has elected not to receive any
“PRIVATE” information or any other MNPI pursuant to the prior sentence, each
Purchaser acknowledges and agrees that it may receive MNPI hereunder concerning
the Loan Parties and their Affiliates and agrees to use such information in
compliance with all relevant policies, procedures and applicable Requirements of
Laws.
8.2    Use of Proceeds.


(a) The Borrower shall use the proceeds of the sale of the Notes hereunder only
as follows: (i) to repay borrowings outstanding under that certain Credit
Agreement, dated as of September 19, 2016, among the Borrower, Radisys
International, LLC, as a guarantor, Silicon Valley Bank, as administrative
agent, issuing lender and swingline lender and the lenders party thereto from
time to time, (ii) for general corporate purposes and working capital
requirements of the Borrower and its Subsidiaries, and (iii) to pay the closing
fee and all other fees and expenses in connection with this Agreement.


(b) The Borrower shall not use any proceeds of the sale of the Notes hereunder
to, directly or indirectly, purchase or carry any “margin stock” (as defined in
Regulation U) or to extend credit to others for the purpose of purchasing or
carrying any “margin stock” in violation of the provisions of Regulation T, U or
X of the Board of Governors of the Federal Reserve System.


8.3    Notice of Default or Material Adverse Effect. The Borrower will give
prompt notice in writing to the Purchasers upon becoming aware of the following:
(a) the occurrence of any Default or Event of Default under this Agreement (such
notice to specify the nature and period of existence thereof and what action the
Borrower is taking (and proposes to take) with respect thereto), (b) the
occurrence of any event which constitutes or which with the passage of time or
giving of notice or both would constitute an event of default under any Material
Contract, (c) the occurrence of any event which constitutes or which with the
passage of time or giving of notice or both would constitute a default under any
other Contractual Obligation which could reasonably be expected to have a
Material Adverse Effect and (d) any development or other information outside the
ordinary course of business of the Borrower or any Subsidiary which could
reasonably be expected to have a Material Adverse Effect.


8.4    Conduct of Business. The Borrower will, and will cause each other Loan
Party to, carry on and conduct its business in substantially the same manner and
in substantially the same fields of enterprise as it is presently conducted or
those reasonably related or ancillary thereto and do all things necessary to
remain duly incorporated or organized, validly existing and in good standing as
a domestic corporation or limited liability company in its jurisdiction of
incorporation or organization, as the case may be, and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted except to the extent the failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.


8.5    Taxes and Claims. The Borrower will, and will cause each of its
Subsidiaries to:
(a) Timely file United States federal and material state income and other
applicable foreign and material state and local Tax Returns required by law, in
each case with due regard for any extension of time within which to file such
Tax Return, and pay when due all material Taxes shown on such Returns, except
those which are being contested in good faith by appropriate proceedings and
with respect to which adequate reserves or other appropriate provisions, if any,
as shall be required in conformity with GAAP shall have been made or provided
therefor, which deferment of payment is permissible so long as no Lien, other
than a Permitted Lien has been entered; and


(b) Pay and perform (i) all Obligations under this Agreement and the other Note
Documents and (ii) except where failure to do so could not reasonably be
expected to have a Material Adverse Effect, all other Indebtedness, obligations
and liabilities in accordance with customary trade practices; provided that the
Borrower or such Subsidiary may contest any item described in clause (ii) above
in good faith so long as adequate reserves are maintained with respect thereto
in accordance with GAAP.


8.6    Insurance.











--------------------------------------------------------------------------------




(a) The Borrower will, and will cause each of its Subsidiaries to, maintain with
reputable insurance companies insurance in such amounts and covering such risks
as set forth on Schedule 8.6 and is otherwise consistent with sound business
practice, including, without limitation, (i) property and casualty insurance on
all of its Property, (ii) general liability insurance, workers compensation
insurance, business interruption insurance, and directors and officers liability
insurance, and (iii) the Accounts Receivable Insurance Policy, and maintain such
insurance as is required by the terms of any Collateral Document. The Borrower
shall endeavor to cause all such insurance policies to contain the provision
that the Purchasers be given thirty (30) days written notice of intent to
terminate by either the Borrower or any of its Subsidiaries or insuring company;
provided that the Accounts Receivable Insurance Policy shall contain the terms
required pursuant to Section 4.13. All such insurance policies shall name
Collateral Agent as additional insured thereunder. The Borrower will, and will
cause each of its Subsidiaries to, furnish to the Purchasers upon request full
information as to the insurance carried by it.


(b) The Borrower will, and will cause each of its Subsidiaries to, at all times
keep its Property which is subject to the Lien of any Collateral Document
insured in favor of the Purchasers, and all policies or certificates (or
certified copies thereof) with respect to such insurance. At or prior to the
Closing Date, the Borrower shall furnish certificates of insurance issued on
applicable ACORD Forms with respect to property and liability insurance for the
Borrower. The Borrower will, and will cause each of its Subsidiaries to, notify
the Purchasers, promptly, upon receipt of a notice of termination, cancellation,
or non-renewal from its insurance company of any such policy.


(c) If the Borrower shall fail to maintain all insurance in accordance with this
Section 8.6 or to timely pay or cause to be paid the premium(s) on any such
insurance, or if the Borrower shall fail to deliver all certificates with
respect thereto, the Purchasers shall have the right (but shall be under no
obligation) to procure such insurance or pay such premiums, and the Borrower
agrees to reimburse the Purchasers, on demand, for all costs and expenses
relating thereto.


8.7    Compliance with Laws and Material Agreements.


(a) The Borrower will, and will cause each of its Subsidiaries to, comply with
any and all Requirements of Law to which it may be subject including, without
limitation, all Environmental Laws, and obtain any and all Licenses necessary to
the ownership of its Property or to the conduct of its businesses, except, in
each case, where failure to do so could not reasonably be expected to have a
Material Adverse Effect. The Borrower will, and will cause each of its
Subsidiaries to, timely satisfy all material assessments, fines, costs and
penalties imposed by any Governmental Authority against such Person or any
Property of such Person except (i) to the extent such assessments, fines, costs,
or penalties are being contested in good faith by appropriate proceedings and
for which the Borrower or such Subsidiary has set aside on its books adequate
reserves in accordance with GAAP or (ii) where failure to do so could not
reasonably be expected to result in liability to the Loan Parties in excess of
$250,000. The Borrower will, and will cause each of its Subsidiaries to, comply
with any and all agreements or instruments evidencing Indebtedness and any other
material agreement to which it is a party or by which it is bound, where such
default would result in a Material Adverse Effect.


(b) The Borrower will file or furnish, on a timely basis in accordance in all
material respects with the applicable requirements of the Securities Act or the
Exchange Act (as the case may be), all statements, reports, schedules, forms and
other documents (other than any immaterial Form 3, 4, 5 or 8-K filings, other
immaterial statements, reports, schedules forms and other documents or any
filings relating solely to benefit plans), required to be filed or furnished
with or to the SEC.


8.8    Maintenance of Properties. The Borrower will, and will cause each of its
Subsidiaries to, do all things necessary to maintain, preserve, protect and keep
its Property (other than Property that is obsolete, surplus, or no longer used
or useful in the ordinary conduct of its business) in good repair, working order
and condition (ordinary wear and tear and casualty and condemnation excepted),
make all necessary and proper repairs, renewals and replacements such that its
business can be carried on in connection therewith and be properly conducted at
all times and pay and discharge when due the cost of repairs and maintenance to
its Property, and pay all rentals when due for all real estate leased by such
Person.











--------------------------------------------------------------------------------




8.9    Audits and Inspection. The Borrower will, and will cause each of its
Subsidiaries to, permit the Collateral Agent, and any of its representatives or
designees, to visit and inspect any of its Property, books of account, records
and reports to examine, audit and make copies thereof, and to discuss its
affairs, finances and accounts with, and to be advised as to the same by, its
officers, managers, employees and independent certified public accountants at
such times and intervals as the Collateral Agent may designate upon five (5)
day’s advance notice to the Borrower (except following the occurrence and during
the continuance of an Event of Default in which case no advance notice shall be
required). The reasonable and documented out-of-pocket costs and expenses
associated with such activities shall be paid by the Borrower. Such audits and
inspections shall not be undertaken more frequently than four (4) times per
year, unless an Event of Default has occurred and is continuing, in which case
such inspections and audits shall occur as often as the Collateral Agent shall
determine is necessary.


8.10    Issue Taxes. The Borrower shall pay all Taxes, if any, in connection
with the issuance of the Notes. The obligations of the Borrower hereunder shall
survive the payment of the Obligations and the termination of the Note
Documents.


8.11    Employee Benefit Plans. The Borrower will, and will cause each of its
Subsidiaries to, (a) keep in full force and effect any and all Plans which are
presently in existence or may, from time to time, come into existence under
ERISA and not withdraw from any such Plans, unless such withdrawal can be
effected or such Plans can be terminated without material liability to the
Borrower or its Subsidiaries, (b) make contributions to all such Plans in a
timely manner and in a sufficient amount to comply in all material respects with
the standards of ERISA, including, without limitation, the minimum funding
standards of ERISA, (c) comply in all material respects with all requirements of
ERISA, (d) notify the Purchasers promptly upon receipt by the Borrower or any
Subsidiary of any notice concerning the imposition of any withdrawal liability
or of the institution of any proceeding or other action which may result in the
termination of any such Pension Plans by the PBGC or the appointment of a
trustee to administer such Plans, (e) promptly advise the Purchasers of the
occurrence of any Reportable Event or non-exempt prohibited transaction (as
defined in ERISA) with respect to any such Pension Plans of which Borrower
becomes aware, and (f) amend any Plan that is intended to be qualified within
the meaning of Section 401 of the Code to the extent necessary to keep the Plan
qualified and to cause the Plan to be administered and operated in a manner that
does not cause the Plan to lose its qualified status.


8.12    Environmental Covenants. The Borrower will, and will cause each of its
Subsidiaries to:
(a) use and operate all of its facilities and Properties in compliance with all
Environmental Laws, keep all necessary Licenses in effect and remain in
compliance therewith, and handle all Hazardous Materials in compliance with all
applicable Environmental Laws, except, in each case, where failure to comply
would not be reasonably expected to have a Material Adverse Effect;
(b) promptly notify the Purchasers and provide copies upon receipt of all
written claims or complaints relating to compliance of the Properties with
Environmental Laws, and shall promptly seek to cure and diligently pursue and
have dismissed with prejudice any such actions and proceedings to the
satisfaction of the Purchasers; and


(c) provide such information and certifications which any Purchaser may
reasonably request from time to time to ensure compliance with this Section
8.12.


8.13    [Reserved].
  
8.14    Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, take any action reasonably requested by any Purchaser in order
to effectuate the purposes and terms contained in this Agreement or any of the
Note Documents.
8.15    Board Observation. For so long as the Obligations are outstanding, the
Purchasers shall have the right to appoint Trey Anderson (or another Hale
Capital representative acceptable to the Purchasers), by written notice to the
Borrower from time to time, as an observer (the “Observer”) to the board of
directors or similar governing body of the Borrower and each of its Subsidiaries
(the “Board”). The Observer shall have the right to attend (which attendance may
occur telephonically at the election of the Observer) and participate in all
meetings of the Board and any committees thereof. The Observer shall have no
right to vote on any matter presented to the Board or any committee thereof. The
Borrower shall give the Observer written notice of each meeting thereof at the
same time and in the same manner as









--------------------------------------------------------------------------------




the other members of the Board or such committee receive notice of such
meetings. The Borrower shall permit the Observer to attend and participate in
all meetings thereof. The Observer shall be entitled to receive all written
materials and other information given to other members of the Board and such
committees in connection with such meeting or otherwise, at the same time such
materials and information are given to the other members of the Board and such
committees, and the Observer shall keep such materials and information
confidential, and shall abide by the Borrower’s insider trading policy. To the
extent requested by the Borrower, the Observer shall execute a confidentiality
agreement in form and substance reasonably satisfactory to the Borrower and the
Observer. If the Borrower or any Subsidiary proposes to take any action by
written consent in lieu of a meeting of the Board, then the Borrower shall give
written notice thereof to the Observer describing the nature and substance of
such action and including the text of such written consents. The Borrower shall
pay and reimburse the reasonable and documented out-of-pocket costs and expenses
of the Observer incurred in connection with traveling to and attending such
meetings of the Board and committees in accordance with the Borrower’s policies
with respect to such reimbursements for board members in effect at the time.
Notwithstanding anything contained in this Section 8.15 to the contrary, the
Observer designated hereunder may be excluded from any meeting (or portion
thereof), or denied access to any materials, if and to the extent the Board
reasonably and in good faith determines (i) such recusal is reasonably necessary
based on the advice of counsel to preserve attorney-client privilege, (ii) there
exists, with respect to any deliberation or board or committee materials, an
actual or potential conflict of interest between the Observer, and the Borrower
or its Subsidiaries, as applicable, or (iii) based on the advice of counsel,
such recusal is required by Applicable Laws.


8.16    Intellectual Property.


(a) At the request of the Collateral Agent, in order to facilitate filings with
the United States Patent and Trademark Office and the United States Copyright
Office, the Borrower will, and will cause each Guarantor to, execute and deliver
to the Collateral Agent one or more Intellectual Property Security Agreements to
further evidence the Purchasers’ Lien on such Person’s Intellectual Property.
The Borrower will, and will cause each Guarantor to, take the steps described in
this Section 8.16 with respect to all new or acquired Intellectual Property to
which the Borrower or any Guarantor is now or later becomes entitled that is
necessary in the conduct of such Person’s business. The Borrower acknowledges
and agrees that the Purchasers shall have no duties with respect to any
Intellectual Property or Licenses of the Borrower or its Subsidiaries.


(b) The Borrower and the Guarantors shall have the duty, with respect to
Intellectual Property that is necessary in the conduct of such Person’s business
(i) to prosecute diligently any trademark application or service mark
application that is part of the trademarks pending as of the date hereof or
hereafter, (ii) to prosecute diligently any patent application that is part of
the patents pending as of the date hereof or hereafter, and (iii) to take all
reasonable and necessary action to preserve and maintain all of the Borrower’s
and the Guarantors’ trademarks, patents, copyrights, Licenses, and its rights
therein, including paying all maintenance fees and filing of applications for
renewal, affidavits of use, and affidavits of noncontestability, except in cases
of clauses (i) and (ii), where Borrower, in its reasonable opinion, determines
that the costs for engaging in such prosecution activities exceeds the likely
benefit of continued prosecution and except in the case of clause (iii) where
Borrower, in its reasonable opinion, determines that the costs of preserving and
maintaining exceeds the value Borrower obtains from such preservation and
maintenance. Borrower and each Guarantor shall require all employees,
consultants, and contractors of the Borrower and the Guarantors who were
involved in the creation or development of such Intellectual Property to sign
agreements containing assignment to the Borrower or such Guarantor of
Intellectual Property rights created or developed and obligations of
confidentiality. Neither the Borrower nor any Guarantor shall abandon any
Intellectual Property or License that is necessary in the conduct of the
Borrower’s or such Guarantor’s business.


(c) The Borrower will, and will cause each of the Guarantors to, promptly file
an application with the United States Copyright Office for any copyright that
has not been registered with the United States Copyright Office if such
copyright registration is necessary in connection with the conduct of such
Person’s business. Any expenses incurred in connection with the foregoing shall
be borne by the Borrower or the Guarantors.


(d) Neither the Borrower nor any Guarantor shall enter into any Intellectual
Property License to receive any license or rights in any Intellectual Property
of any other Person unless the Borrower or Guarantors have









--------------------------------------------------------------------------------




used commercially reasonable efforts to permit the assignment of or grant of a
Lien in such Intellectual Property License (and all rights of the Borrower or
Guarantors thereunder) to the Purchasers.


8.17    Replacement of Notes. Upon receipt of evidence reasonably satisfactory
to the Borrower of the loss, theft, destruction or mutilation of any Note, and,
in the case of any such loss, theft or destruction, upon delivery of a bond of
indemnity reasonably satisfactory to the Borrower (provided that an
institutional Purchaser of a Note may instead deliver to the Borrower an
indemnity agreement in form and substance reasonably satisfactory to the
Borrower), or, in the case of any such mutilation, upon surrender and
cancellation of the Note, as the case may be, the Borrower will issue a new Note
of like tenor, in lieu of such lost, stolen, destroyed or mutilated Note.


8.18    Landlord and Bailee Agreements. Each Loan Party shall (i) obtain a
landlord agreement or bailee or mortgagee waivers, as applicable, from the
lessor of each property leased from an Affiliate of a Loan Party and (ii) use
commercially reasonable efforts to obtain a landlord agreement or bailee or
mortgagee waivers, as applicable, from the lessor (other than Affiliates) of
each leased property, bailee in possession of any Collateral or mortgagee of any
owned property, in each case, with respect to the Borrower’s headquarters, any
location located in a landlord lien state, and each other location where any
Collateral having a value in excess of $250,000 is stored or located, which
agreement shall be reasonably satisfactory in form and substance to the
Collateral Agent.


8.19    Foreign Pension Plans and Benefit Plans. Except as disclosed on Schedule
8.19, none of the Loan Parties or any of their Subsidiaries maintain or
contribute to, or are required to maintain or contribute to, or have any
liability or contingent liability with respect to, any Foreign Benefit Plans and
Foreign Pension Plans.


8.20    Cash Collateral Account. The Borrower shall (a) at all times from the
Closing Date through and including June 30, 2018, maintain $4,000,000 in cash in
a deposit account at UMB Bank, n.a. and (b) at all times on and after July 1,
2018, $6,000,000 in such account (the “Cash Collateral Account”); provided, that
the Borrower shall deliver to the Collateral Agent a Deposit Account Control
Agreement in form and substance satisfactory to the Collateral Agent on or prior
to the date the ABL Debt is paid in full and the commitment under the ABL Credit
Agreement is terminated. Such Deposit Account Control Agreement shall provide,
among other things, that the bank, securities intermediary or other financial
institution party thereto has no rights of setoff or recoupment or any other
claim against the account subject thereto, other than for payment of its service
fees and other charges directly related to the administration of such account
and for returned checks or other items of payment. The funds on deposit in the
Cash Collateral Account shall serve as Collateral for the Notes and the ABL
Debt. Prior to an Event of Default, such funds may only be released to make
principal or interest payments on the Notes, to make principal or interest
payments on the ABL Debt or for other purposes approved by the Collateral Agent
in its sole discretion. Prior to an Event of Default, the Collateral Agent shall
direct the bank, securities intermediary or other financial institution party
thereto to disburse the amounts held in the Cash Collateral Account upon written
request signed by both the Borrower, the ABL Lender and the Collateral Agent.
From and after notice of an Event of Default and during the continuance thereof,
and provided that a copy thereof shall be delivered to the Collateral Agent, the
Collateral Agent and/or ABL Lender shall direct the bank, securities
intermediary or other financial institution party thereto to disburse amounts
held in the Cash Collateral Account upon the written request of the Collateral
Agent and/or ABL Lender without further consent by the applicable Credit Party.
Any such disbursement shall be on terms and conditions and for purposes
satisfactory to the Collateral Agent in its sole discretion. Any amounts
remaining on deposit in the Cash Collateral Account after the Obligations have
been paid in full shall be returned to the Borrower. For the avoidance of doubt,
this Section 8.20 is subject to the terms and conditions of the ABL/Term
Intercreditor Agreement.


8.21    Post-Closing Obligations.


(a) On or before July 3, 2018, the Borrower shall have used commercially
reasonable efforts to have caused all sales personnel, executives and any other
employees responsible for the creation and/or development of Intellectual
Property of the Borrower and its Subsidiaries to have executed non-compete
agreements and/or assignment of inventions agreements and provide written
confirmation of the same to the Collateral Agent.
(b) On or before February 2, 2018, the Borrower shall have provided to the
Collateral Agent endorsements in form and substance reasonably satisfactory to
the Collateral Agent for its general liability and property insurance policies.









--------------------------------------------------------------------------------






Article 9
NEGATIVE COVENANTS
Until the indefeasible payment in full in cash of all Obligations under the
Notes (other than contingent indemnification or expense reimbursement
obligations for which no claim has been made) or such later date as set forth
below, the Borrower hereby covenants and agrees with the Purchasers as follows:
9.1    Distributions. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, make or declare or incur any liability to make any
Distributions in respect of the Capital Stock of the Borrower, except that (i) a
Subsidiary of the Borrower may declare and pay dividends on its outstanding
Capital Stock to the Borrower or to a Wholly-owned Subsidiary of the Borrower
that is a Loan Party; (ii) the Borrower may declare and pay dividends with
respect to its Capital Stock payable solely in additional shares of its Capital
Stock, (iii) each Loan Party may, purchase common Capital Stock or common
Capital Stock options from present or former non-executive officers or employees
of the Borrower or any of its Subsidiaries upon the death, disability or
termination of employment of such non-executive officer or employee; provided
that no Default or Event of Default then exists or would result therefrom and
the aggregate amount of payments made under this clause (iii) shall not exceed
$100,000 in the aggregate during any Fiscal Year and (iv) in the event Borrower
reasonably determines that a reverse split of Borrower’s Capital Stock is
necessary in order to comply or be able to continue to comply with the rules and
regulations of The Nasdaq Stock Market, Borrower may repurchase any fractional
shares resulting from or caused by such reverse split in an aggregate amount not
to exceed $250,000 for such repurchase.


9.2    Indebtedness. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, create, incur or suffer to exist any Indebtedness (directly
or indirectly), except:


(a) the Obligations;
(b) Indebtedness existing on the date hereof and described in Schedule 9.2 and
any Permitted Refinancing Indebtedness in respect of such Indebtedness described
in Schedule 9.2;
(c) Capital Lease Obligations and purchase money Indebtedness in an aggregate
amount not to exceed $1,250,000 at any time outstanding;
(d) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;
(e) Indebtedness (contingent or otherwise) with respect to surety and appeal
bonds, performance bonds, bid bonds, completion guarantees and similar
obligations incurred in the ordinary course of business;
(f) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Borrower or any of its Subsidiaries, so long as the
amount of such Indebtedness is not in excess of the amount of the unpaid cost
of, and shall be incurred only to defer the cost of, such insurance for the year
in which such Indebtedness is incurred and such Indebtedness is outstanding only
during such year, and which, in all cases, does not exceed $550,000 outstanding
at any time;
(g) accrual of interest, accretion or amortization of original issue discount,
in each case, on Indebtedness permitted hereunder;
 
(h) Indebtedness in respect of bid, performance or surety bonds, workers’
compensation claims, self-insurance obligations and bankers acceptances issued
for the account of the Borrower or any Subsidiary in the ordinary course of
business, including guarantees or obligations of the Borrower or any Subsidiary
with respect to letters of credit supporting such bid, performance or surety
bonds, workers’ compensation claims, self-insurance obligations and bankers
acceptances (in each case other than for an obligation for money borrowed);
provided that neither the Borrower nor any Domestic Subsidiary shall incur such
Indebtedness for the account of, for the benefit of, or in support of any
Foreign Subsidiary;


(i) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts that are promptly repaid incurred
in the ordinary course of business;











--------------------------------------------------------------------------------




(j) unsecured Indebtedness in the ordinary course of business in respect of the
following bank products or services extended to any Loan Party in an aggregate
amount not to exceed $300,000 at any time: (i) cash management services and (ii)
commercial credit card and merchant card services; and


(k) Indebtedness of (i) any Loan Party owing to any other Loan Party solely to
the extent such Indebtedness is unsecured, evidenced by an intercompany note
pledged to the Collateral Agent and subject to a subordination agreement in form
and substance reasonably satisfactory to the Collateral Agent, (ii) any
Subsidiary that is not a Loan Party to any other Subsidiary that is not a Loan
Party, or (iii) any Loan Party owing to any other Subsidiary that is not a Loan
Party solely to the extent such Indebtedness is unsecured, evidenced by an
intercompany note pledged to the Collateral Agent and subject to a subordination
agreement in form and substance reasonably satisfactory to the Collateral Agent;


(l) guarantees of obligations (i) of any Loan Party of the Indebtedness of any
other Loan Party; (ii) of any Subsidiary (which is not a Loan Party) of the
Indebtedness of any Loan Party, or (iii) by any Subsidiary (which is not a Loan
Party) of the Indebtedness of any other Subsidiary (that is not a Loan Party),
provided that, the guarantees permitted under this Section 9.2(l) shall not be
permitted unless the Indebtedness so guaranteed is otherwise permitted by the
terms hereof and such guarantees are subject to a subordination agreement in
form and substance reasonably satisfactory to the Collateral Agent;


(m) Indebtedness of Radisys Technologies (Shenzhen) Co., Ltd. in favor of
Borrower or any of its Subsidiaries not to exceed $4,000,000 in the aggregate at
any time;


(n) unsecured Indebtedness of the Loan Parties and their respective Subsidiaries
in an aggregate principal amount, for all such Indebtedness taken together, not
to exceed $25,000 at any one time outstanding;


(o) the ABL Debt (including letters of credit) in an amount not to exceed the
maximum amount permitted by the ABL/Term Intercreditor Agreement, and
refinancings, renewals, or extensions of the ABL Debt so long as: (i) the terms
and conditions of such refinancings, renewals, or extensions do not, in
Purchasers’ judgment, impair the prospects of repayment of the Obligations by
Borrower or impairs Borrower’s creditworthiness, (ii) such refinancings,
renewals, or extensions do not result in an increase in the principal amount of,
or increase in the interest rate with respect to, the Indebtedness so
refinanced, renewed, or extended or add one or more additional Loan Parties
thereunder as liable with respect thereto if such additional Loan Party were not
liable with respect to the original Indebtedness, (iii) such refinancings,
renewals, or extensions do not result in a shortening of the average weighted
maturity of the ABL Debt so refinanced, renewed, or extended, nor are they on
terms or conditions, that, taken as a whole, are more burdensome or restrictive
to the Borrower, (iv) if the ABL Debt that is refinanced, renewed, or extended
was subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to Purchasers
as those that were applicable to the refinanced, renewed, or extended ABL Debt,
and (v) the ABL Debt that is refinanced, renewed, or extended is not recourse to
any Person that is liable on account of the Obligations other than those Persons
which were obligated with respect to the ABL Debt that was refinanced, renewed,
or extended;


(p) obligations (contingent or otherwise) of the Loan Parties and their
respective Subsidiaries existing or arising under any Hedging Agreement,
provided that such obligations are (or were) entered into by such Person in
accordance with Section 9.10; and


(q) with the prior written consent of the Required Purchasers (which consent
shall be granted in the Required Purchasers sole and absolute discretion),
Indebtedness incurred by any Loan Party subordinated to all of the Loan Parties’
now or hereafter arising Indebtedness pursuant to any Note Document (pursuant to
a subordination, intercreditor or other similar agreement in form and substance
satisfactory to the Collateral Agent in its sole and absolute discretion) on
terms acceptable to the Required Purchasers in their sole and absolute
discretion.


9.3    Mergers. The Borrower will not, and will not cause or permit any of its
Subsidiaries to, enter into any merger or consolidation or dissolve itself (or
suffer any dissolution), except that: solely to the extent that such mergers,
consolidations or dissolutions do not diminish the value of the Notes, (a) (i)
any Subsidiary of a Loan Party









--------------------------------------------------------------------------------




(other than the Borrower) may be merged or consolidated with or into a Loan
Party (provided that such Loan Party shall be the continuing or surviving
Person) or (ii) any Subsidiary that is not a Loan Party may be merged or
amalgamated with or into a Subsidiary that is not a Loan Party; and (b) any
Subsidiary of the Borrower may dissolve pursuant to any dissolution that results
in the assets of such Subsidiary being transferred to the Borrower or any other
Loan Party.


9.4    Sales of Assets. The Borrower will not, and will not cause or permit any
of its Subsidiaries to, sell, assign, License, lease, convey, exchange, transfer
or otherwise dispose of its Property (each, a “Disposition”) (including, without
limitation, any Capital Stock of any Subsidiary owned by the Borrower or another
Subsidiary) to any other Person, except:


(a) Dispositions of Inventory in the ordinary course of business;
(b) Dispositions of obsolete, worn-out or surplus assets no longer used or
usable in the business of the Borrower or any of its Subsidiaries in the
ordinary course of business;
(c) leases, non-exclusive licenses or sublicenses of real or personal property
in the ordinary course of business, in each case subject to the Liens granted
under the Note Documents;
(d) Investments in compliance with Section 9.5(b) and Dispositions permitted by
clause (b) of Section 9.3;
(e) Dispositions, settlements and writeoffs of (i) accounts receivable that are
covered by the Accounts Receivable Insurance Policy in connection with the
collection or compromise thereof in the ordinary course of business and (ii)
accounts receivable that are not covered by the Accounts Receivable Insurance
Policy in connection with the collection or compromise thereof in the ordinary
course of business and in an aggregate amount not to exceed $500,000 in any
fiscal year with respect to this clause (ii);
(f) Dispositions of Property to the extent that (i) such Property is exchanged
for credit against the purchase price of similar replacement property or (ii)
the proceeds of such Disposition are reasonably promptly applied to the purchase
price of such replacement property and, in each case, so long as Collateral
Agent has a Lien with respect to such replacement property with the same
priority as the Lien of Collateral Agent with respect to the Property disposed
of;
(g) subject to Section 3.2(c)(ii), Dispositions which constitute, or which are
subject to, a Casualty Event;
(h)Dispositions by (i) any Loan Party to any other Loan Party and (ii) by any
Subsidiary that is not a Loan Party to the Borrower or any other Subsidiary of
the Borrower;
(i)(i) any lapse of Intellectual Property by any Loan Party that is not
economically desirable in the conduct of the Loan Parties’ business or (ii) any
abandonment, cancellation, non-renewal or discontinuance of Intellectual
Property rights in the ordinary course of business so long as (in each case
under clauses (i) and (ii)), such lapse is not materially adverse to the
interests of the Purchasers and such Intellectual Property is not then being
used by the Loan Parties in the ordinary course of business; and
(j)Any exchange, disposition or other transfer of Cash Equivalents in a
substantially contemporaneous exchange in the same jurisdiction for receipt of
cash or other Cash Equivalents of an equivalent value to the exchanged, disposed
of or transferred Cash Equivalents.


9.5    Investments and Acquisitions. The Borrower will not, and will not cause
or permit any of its Subsidiaries to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or commitments therefor, or to become or remain a partner in any
partnership or joint venture, or to make any Acquisition of any Person, except
for:


(a) Cash Equivalent Investments, subject to Deposit Account Control Agreements
in favor of the Collateral Agent on behalf of the Purchasers or otherwise
subject to a perfected security interest in favor of the Collateral Agent on
behalf of the Purchasers, and purchases of assets in the ordinary course of
business;
(b) Investments (including intercompany Indebtedness permitted by, and made in
compliance with, Section 9.2(k)) by (x) any Loan Party in any other Loan Party
and (y) any Subsidiary that is not a Loan Party in any other Subsidiary that is
not a Loan Party; provided that in no event shall any Investments by and between
a Loan Party and a Subsidiary that is not a Loan Party be permitted;
(c) Investments comprised of (i) accounts receivables or notes payable owing to
the Borrower or Subsidiary if created or acquired in the ordinary course of
business, (ii) endorsements of negotiable instruments held









--------------------------------------------------------------------------------




for collection in the ordinary course of business or (iii) lease, utility and
other similar deposits made in the ordinary course of business;
(d) Investments in securities of trade creditors, customers, suppliers or
account debtors received in satisfaction or partial satisfaction of obligations
owing to it or upon foreclosure or pursuant to any plan of reorganization or
liquidation or similar arrangement upon the bankruptcy or insolvency of such
trade creditors, customers, suppliers or account debtors;
(e) deposits of cash made in the ordinary course of business to secure
performance of operating leases permitted hereunder;
(f) Investments existing on the Closing Date and set forth on Schedule 9.5;
(g) extensions of payment terms made to customers in the ordinary course of
business;
(h) guarantees permitted by Section 9.2(l)(i), (iii) or (iv) and Indebtedness
permitted by Section 9.2(m);
(i) loans and advances to employees of the Borrower or any of its Subsidiaries
in the ordinary course of business (including for travel, entertainment and
relocation expenses) in an aggregate amount for the Borrower and its
Subsidiaries not to exceed $400,000 at any one time outstanding;
(j) Investments to fund or pay obligations with respect to workers’
compensation, unemployment insurance, health, disability, pension, severance or
other employee benefits or other social security legislation, in each case, made
pursuant to applicable law; and
(k)in addition to Investments otherwise expressly permitted by this Section 9.5,
Investments (including in joint ventures, strategic alliances and corporate
collaborations) by the Borrower or any of its Subsidiaries the aggregate amount
of all of which Investments (valued at cost) does exceed $250,000.


9.6    Liens. The Borrower will not, and will not cause or permit any of its
Subsidiaries to, create, incur or suffer to exist, any Lien in, of or on its or
their Property (whether now owned or hereafter acquired, or upon any income,
profits or proceeds therefrom), except the following (“Permitted Liens”):


(a) Subject to Section 8.5 hereof, Liens for Taxes, assessments or governmental
charges or levies on its Property if the same shall not at the time be
delinquent or thereafter can be paid without penalty, or are being contested in
good faith and by appropriate proceedings and for which adequate reserves in
accordance with GAAP shall have been set aside on its books, so long as the
Borrower’s or Subsidiary’s title to, and its right to use, its Properties are
not materially adversely affected thereby;
(b) Subject to Section 8.5 hereof, Liens imposed by law, such as carriers’,
warehousemen’s and mechanics’ liens and other similar Liens arising in the
ordinary course of business which secure payment of obligations not more than 60
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books, so long as the Borrower’s or Subsidiary’s title to,
and its right to use, its Properties are not materially adversely affected
thereby;
(c) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
(d) (i) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character, as arise in the ordinary course of
business and that do not secure any monetary obligations and do not materially
detract from the value of the affected property or interfere with the ordinary
course of business of the Borrower or any Subsidiary and (ii) minor defects in
title, in each case, which do not materially interfere with the conduct of the
Borrower’s and its Subsidiaries’ business or the utilization thereof in the
business of the Borrower or its Subsidiaries;
(e) Liens existing on the date hereof and described in Schedule 9.6;
(f) Liens securing the Obligations;
(g) Liens securing Indebtedness permitted under Section 9.2(c); provided that
(i) such Liens shall be created substantially simultaneously with the
acquisition or lease of the related asset, (ii) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(iii) the amount of Indebtedness secured thereby is not increased and (iv) the
principal amount of Indebtedness secured by any such Lien shall at no time
exceed one hundred percent (100%) of the original purchase price of such
property at the time it was acquired;
(h) Liens arising out of judgments, attachments or awards not resulting in an
Event of Default under Section 10.1(i) or securing appeal or other surety bonds
relating to such judgments;









--------------------------------------------------------------------------------




(i) Liens (i) incurred in the ordinary course of business to secure the
performance of tenders, statutory obligations (other than excise taxes), surety,
stay, customs and appeal bonds, statutory bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed money)
or (ii) arising by virtue of deposits made in the ordinary course of business to
secure liability for premiums to insurance carriers;
(j) leases, licenses or sublicenses of the properties of the Borrower or its
Subsidiaries, in each case as otherwise permitted under Section 9.4 hereof and
entered into in the ordinary course of the Borrower’s or its Subsidiaries’
business so long as such leases, licenses or sublicenses do not, individually or
in the aggregate, (i) interfere in any material respect with the ordinary
conduct of the business of the Borrower or its Subsidiaries, or (ii) materially
impair the use (for its intended purposes) or the value of the property subject
thereto;
(k) (i) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrower or its Subsidiaries, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements and (ii) Liens of a
collection bank arising under Section 4-210 of the UCC on items in the course of
collection;
(l) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases otherwise permitted hereunder;
(m) Liens on cash and Cash Equivalents held in an Excluded Account securing
reimbursement obligations in respect of letters of credit and related
Indebtedness permitted to be incurred hereunder, and in any event, not securing
more than $100,000 of Indebtedness in the aggregate at any time;
(n) statutory Liens of landlords and lessors in respect of rent not in default;
(o) the title and interest of a lessor or sublessor in and to personal property
leased or subleased, in each case extending only to such personal property;
(p) non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;
(q) Liens on the collateral securing the ABL Debt to the extent such
Indebtedness is permitted by Section 9.2(o) and such Liens are permitted by and
subject to the ABL/Term Intercreditor Agreement; and
(r) Liens in favor of custom and revenue authorities arising as a matter of law
to secure the payment of custom duties in connection with the importation of
goods.


9.7    Capital Expenditures; Operating Leases.


(a) The Borrower will not, and will not cause or permit any of its Subsidiaries
to, make any Capital Expenditure if the sum of the aggregate amount of all
Capital Expenditures of the Borrower and its Subsidiaries on a pro forma basis
(calculated as if the Capital Expenditure in question was on made on the last
day of the most recently ended Fiscal Quarter) in the trailing twelve month
period most recently ended on a combined basis to exceed $2,000,000.


(b) The Borrower will not, and will not cause or permit any of its Subsidiaries
to, enter into any operating lease if the sum of the aggregate amount of all
expenditures under operating leases made or required to be made by the Borrower
and its Subsidiaries on a combined basis during such Fiscal Year would exceed
$2,700,000 and the sum of the aggregate amount of all expenditures under
operating leases made or required to be made by the Borrower and its
Subsidiaries on a combined basis would exceed $8,000,000 in the aggregate at all
times.


9.8    Licenses. The Borrower will not, and will not cause or permit any of its
Subsidiaries to, grant any rights or Licenses to any IP Rights of the Borrower
or its Subsidiaries other than non-exclusive rights or Licenses granted in the
ordinary course of business.


9.9    Affiliates. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, enter into any transaction or arrangement (including,
without limitation, the purchase or sale of any Property or service) with, or
make any payment or transfer to, any Affiliate, except for (a) transactions
permitted by this Agreement, (b) transactions in the ordinary course of business
and pursuant to the reasonable requirements of the Borrower’s or such
Subsidiary’s operating business and upon fair and reasonable terms that are
fully disclosed to the Purchasers in accordance with the terms and conditions of
Section 8.1(t) and that are no less favorable to the Borrower or such Subsidiary
than would be obtained in a comparable arm’s-length transaction with a Person
not an Affiliate and (c) transactions between any Loan Party and Radisys India
Private Limited under the transfer pricing policies in effect at the time.









--------------------------------------------------------------------------------






9.10    Permitted Hedging Arrangements. The Borrower will not, and will not
cause or permit any of its Subsidiaries to, enter into Hedging Agreements or
become liable for liabilities arising from Hedging Agreements, other than those
Hedging Agreements that are unsecured obligations of the Borrower.


9.11    Sale and Leaseback Transactions and Other Off-Balance Sheet Liabilities.
The Borrower will not, and will not cause or permit any of its Subsidiaries to,
enter into or suffer to exist any (a) Sale and Leaseback Transaction which is
not a Capital Lease or (b) any other transaction pursuant to which the Borrower
or any Subsidiary incurs or has incurred Off-Balance Sheet Liabilities.


9.12    Contingent Obligations. The Borrower will not, and will not cause or
permit any of its Subsidiaries to, make or suffer to exist any Contingent
Obligation (other than indemnities to officers and directors to the extent
permitted by applicable law), except Contingent Obligations (i) arising from the
Collateral Documents, (ii) existing on the Closing Date as permitted
Indebtedness, (iii) permitted by Section 9.2 or (iv) non-cancelable purchase
orders for inventory purchases in an amount not to exceed $2,000,000 at any time
solely to the extent such purchase orders are unsecured.


9.13    Subsidiaries.


(a) If the Borrower or any Subsidiary creates, forms or acquires any Subsidiary
on or after the date of this Agreement, the Borrower will, and will cause such
Subsidiaries (other than Immaterial Subsidiaries) to, contemporaneously with the
creation, formation or acquisition of such new Subsidiary (or at such later time
as the Collateral Agent may agree in writing), (i) grant to Collateral Agent a
perfected security interest in and Lien on all of the issued and outstanding
Capital Stock of such Subsidiary, in order to secure the Obligations (except
that, no pledge shall be made of (i) in excess of sixty-five percent (65%) of
the voting Capital Stock (but 100% of the non-voting Capital Stock) of any
first-tier Subsidiary that is a CFC or any CFC Holdco or (ii) any of the equity
interest of any lower-tier Subsidiary the direct or indirect parent of which is
a CFC) and (ii) cause such Subsidiary (excluding a Subsidiary that is a CFC, CFC
Holdco or Subsidiary of a CFC) to join the Guaranty and Collateral Agreement and
secure said Obligations as a “Grantor” under the Guaranty and Collateral
Agreement with a perfected security interest in and Lien on all of the accounts,
Inventory, documents, instruments, chattel paper, general intangibles, goods,
machinery, equipment, investment property, other tangible and intangible
personal property, real property and other assets and the books and records of
such Subsidiary and the thereof (except that, with respect to property of a
Domestic Subsidiary that constitutes voting Capital Stock in a CFC or CFC
Holdco, any such pledge, security interest or Lien shall be limited to
sixty-five percent (65%) of the voting Capital Stock of such CFC or CFC Holdco),
all pursuant to the Guaranty and Collateral Agreement. Notwithstanding anything
to the contrary in the foregoing, the Borrower shall not be required to take any
steps in India to perfect the Collateral Agent’s security interest in the
pledged Capital Stock of Radisys India Private Limited.    
(b) Neither the Borrower nor any Subsidiary shall create, form, or acquire any
Foreign Subsidiary without the express written consent of the Collateral Agent.
(c) No Subsidiary shall at any time acquire any material assets or operations
unless such Subsidiary shall have complied with the requirements of this Section
9.13 applicable to newly created, formed or acquired Subsidiaries.


9.14    Real Property. As soon as practicable after any permitted acquisition of
real property or lease (as lessee), the Borrower will, and will cause each of
its Subsidiaries to, deliver a perfected mortgage Lien in favor of the
Collateral Agent on any acquired real property of the Borrower or Subsidiary,
collateral assignment of lease and Collateral Access Agreement on any real
property leased by the Borrower or Subsidiary, and such insurance policies,
opinions of counsel and related documents as the Collateral Agent may reasonably
request (all in form and substance acceptable to the Collateral Agent).


9.15    Modifications of Charter Documents. The Borrower will not permit, and
will cause each of its Subsidiaries not to permit, such Person’s Charter
Documents to be amended or modified in any way that could reasonably be expected
to materially or adversely affect the interests of the Purchasers.











--------------------------------------------------------------------------------




9.16    Fiscal Year. The Borrower will not, and will not cause or permit any of
its Subsidiaries to, change its Fiscal Year so that it ends on other than the
last day of December.


9.17    Reserved.


9.18    Restrictive Agreements. The Borrower will not, and will not cause or
permit any of its Subsidiaries to, become or be a party to any contract or
agreement which materially impairs such Person’s ability to perform under this
Agreement, or under any other Note Document.


9.19    Use of Purchasers’ Names. Neither the Borrower nor any Subsidiary shall
use any Purchaser’s name in connection with any of its business operations.
Nothing herein contained is intended to permit or authorize the Borrower or its
Subsidiaries to make any contract on behalf of any Purchaser.


9.20    Financial Covenants. The Borrower and its Subsidiaries, on a
consolidated basis, shall not:


(a) Minimum Coverage Ratio. As of the last day of any week on or after the
Closing Date, permit the Coverage Ratio, in each case, for each weekly period
then ended to be less than the amount set forth across from such period in the
table below:


Calendar Week Ending
Minimum Amount
December 30, 2017
1.10: 1.00
January 6, 2018 through and including January 27, 2018
1.00: 1.00
February 3, 2018 through and including March 3, 2018
0.85: 1.00
March 10, 2018 through and including September 1, 2018
0.90: 1.00
September 8, 2018 through and including December 1, 2018
0.95: 1.00
December 8, 2018 through and including December 29, 2018
1.05: 1.00
January 4, 2018 and thereafter
1.10: 1.00







(b) [Reserved].


(c) Minimum Total Liquidity. At all times after the Closing Date, permit Total
Liquidity to be less than the amount set forth across from each time period set
forth in the table below:









--------------------------------------------------------------------------------




Time Periods
Minimum Amount
December 31, 2017 through and including August 31, 2018
$0.00
September 1, 2018 through and including November 30, 2018
$2,000,000
December 1, 2018 through and including December 31, 2018
$4,000,000
January 1, 2019 through and including the Maturity Date
$5,000,000



(d) Maximum Loss: Cash Flow from Operations. Permit cumulative cash flow from
operation loss (which shall be consistent with the breakout for such line item
provided in that certain model dated as of December 29, 2017 (the “Covenant
Model”) and delivered to the Purchasers prior to the Closing Date) to exceed
$(6,000,000) (negative) in the aggregate from December 1, 2017 through and
including the Maturity Date; provided that from December 1, 2017 through and
including the Maturity Date no more than $6,100,000 in the aggregate of
severance spend (as referenced in the Covenant Model) shall be permitted to be
added back to cumulative cash flow from operations for purposes of the
calculation of cumulative cash flow from operation loss for purposes of this
Section 9.20(d).


(e) Minimum Qualifying Revenue. As of the last day of any month on or after
December 1, 2017 on a trailing twelve-month basis, permit Qualifying Revenue to
be less than $25,000,000.
(f) Maximum Deferred Revenue. As of the last day of any month on or after
December 31, 2017 on a trailing twelve-month basis, permit long-term deferred
revenue to exceed $500,000; provided that such calculation of long-term deferred
revenue shall not include the deferred revenue pursuant to that certain
long-term DCEngine maintenance under the General Purchase Agreement between
Verizon Sourcing LLC and the Borrower in an aggregate amount not to exceed
$1,000,000.
Notwithstanding anything to the contrary contained herein, the Borrower and its
Subsidiaries shall be required to be in compliance with the financial covenants
contained in this Section 9.20 with respect to any test period solely to the
extent that the unrestricted cash and Cash Equivalents recorded on the balance
sheet of the Loan Parties (in each case, to the extent subject to a first
priority perfected security interest in favor of the Collateral Agent arising
under a Deposit Account Control agreement in favor of the Collateral Agent, but
excluding (i) any cash or Cash Equivalents subject to any other Liens permitted
and (ii) the cash and Cash Equivalents contained in the Cash Collateral Account,
is equal to an amount less than the aggregate principal amount of the Notes
outstanding at such time.
9.21    Management Fees; Board Fees. The Borrower will not, and will not cause
or permit any of its Subsidiaries to, pay any management, advisory or other
similar fee to any Persons, except with respect to (a) payment of reasonable
compensation to officers, employees, and Affiliates for actual services rendered
to the Loan Parties and their Subsidiaries and reimbursement of actual
out-of-pocket expenses, in all cases, in the ordinary course of business, (b)
payment of reasonable and market directors’ fees and reimbursement of actual
out-of-pocket expenses incurred in connection with attending board of director
and committee meetings and (c) payment of reasonable and documented fees and
reimbursement of actual out-of-pocket expenses incurred in connection with the
hiring of third party consultants and advisors that are not Affiliates of the
Borrower or its Subsidiaries.


9.22    Deposit Accounts. Unless consented to in advance in writing by the
Purchasers, the Borrower and its Subsidiaries shall not: (i) establish or
maintain any deposit account or securities account that is (x) not subject to a
Deposit Account Control Agreement in favor of the Collateral Agent or (y) not an
account held at UMB Bank, n.a. and governed by the ABL/Term Intercreditor
Agreement, (ii) deposit any payment items or the proceeds of any Note into a
deposit account or securities account that is (x) not subject to a Deposit
Account Control Agreement in favor of the Collateral Agent or (y) not an account
held at UMB Bank, n.a. and governed by the ABL/Term Intercreditor Agreement or
(iii) close or modify the terms governing any existing deposit account in a
manner adverse to the Purchasers; provided, however, that the foregoing shall
not apply to any Excluded Account. In the event that the ABL Debt is paid in
full and the commitment under the ABL Credit Agreement is terminated, the
Borrowers shall deliver to the Collateral Agent









--------------------------------------------------------------------------------




Deposit Account Control Agreements in favor of the Collateral Agent for all
deposit accounts and securities accounts of the Loan Parties (other than
Excluded Accounts) on or prior to the date that the payment in full of the ABL
Debt occurs.


9.23    Modifications of the ABL Credit Agreement. The Borrower shall not
directly or indirectly consent to (or suffer to exist) any amendment,
supplement, waiver or other modification of, or enter into any forbearance from
exercising any rights with respect to the terms or provisions contained in the
ABL Credit Agreement or any loan documents or other agreements entered into in
connection therewith, unless such modifications are expressly permitted by the
terms of the ABL/Term Intercreditor Agreement and agreed to by the Collateral
Agent.


9.24    No Negative Pledges. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, directly or indirectly, (a) create or otherwise
cause or suffer to exist or become effective any consensual restriction or
encumbrance of any kind on the ability of any Loan Party or Subsidiary to pay
dividends or make any other distribution on any of such Loan Party’s or
Subsidiary’s Capital Stock or to pay fees, including management fees, or make
other payments and distributions to the Borrower or any other Loan Party, or to
make loans or advances to the Borrower, or to transfer any of the properties or
assets of such Subsidiary to the Borrower, or (b) enter into, assume or become
subject to any Contractual Obligation prohibiting or otherwise restricting the
existence of any Lien upon any of its assets in favor of the Collateral Agent,
whether now owned or hereafter acquired; provided that the foregoing in this
Section 9.24 shall not apply to restrictions and conditions (i) imposed by
Requirements of Law, (ii) imposed by the Loan Documents or the ABL Credit
Agreement (or any related document), (iii) existing on the date hereof and
identified on Schedule 9.24 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iv) to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted by the terms of this Agreement; provided further that
clause (b) of the foregoing shall not apply to (i) restrictions or conditions
imposed by any agreement relating to secured Indebtedness (including Capital
Lease Obligations) permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness and
(ii) customary provisions in leases restricting the assignment thereof.


9.25    Accounts Payable. No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, directly or indirectly, allow the accounts or notes
payable from the suppliers set forth on Schedule 9.25 to be overdue for more
than thirty (30) days past the invoice date for such accounts payable, except
for such accounts payable subject to an ongoing good faith dispute or contest.


9.26    Passive Foreign Investment Company. No Loan Party shall become “passive
foreign investment company,” as defined in Section 1297 of the Code.


9.27    Issuances of Equity. No Subsidiary of the Borrower, or the direct parent
of such Subsidiary, shall issue or sell Capital Stock in such Subsidiary.


9.28    Foreign Subsidiaries. No Foreign Subsidiary shall, and will not cause or
permit any of its Subsidiaries to, directly or indirectly, (i) enter into any
transaction, contract, agreement, or other arrangement with any Person,
including, but not limited to, customer contracts and agreements, vendor
contracts and agreements, or any other agreement to which revenue (when combined
with the following clause (ii)) in excess of $150,000 per Fiscal Year is
attributable, (ii) bill or otherwise invoice or demand payment for any products
or services provided by such Foreign Subsidiary or accept payments with respect
to any products or services provided by such Foreign Subsidiary (when combined
with the preceding clause (i)) in excess of $150,000 per Fiscal Year, or (iii)
own any Intellectual Property.


Article 10
EVENTS OF DEFAULT


10.1    Events of Default. An “Event of Default” shall occur hereunder upon:


(a) Failure of the Borrower to pay the principal of any Note (or any installment
thereof) as and when due (whether at scheduled maturity, upon acceleration or
otherwise), or failure of the Borrower to pay within one (1)









--------------------------------------------------------------------------------




Business Day after the same shall become due (i) any interest upon any Note,
(ii) any fees or any other Indebtedness or Obligations to the Purchasers or
(iii) any other obligations under any of the Note Documents.


(b) Any representation or warranty made or deemed made by or on behalf of the
Borrower or any of its Subsidiaries to any Purchaser under or in connection with
this Agreement, the Notes or any other Note Document or any certificate or
information delivered in connection with any of the foregoing shall be
materially false when made.


(c) Failure of the Borrower or any of its Subsidiaries to comply with any term,
covenant, or provision contained in Sections 8.1(a), 8.1(b), 8.1(c), 8.1(d),
8.1(g), 8.2, 8.3 (other than (d)), 8.6, 8.15, 8.20, 8.21 or Article 9 of this
Agreement.


(d) Failure of the Borrower or any of its Subsidiaries to perform or observe any
other term, covenant or provision contained in this Agreement (other than those
specified elsewhere in this Section 10.1) or any other Note Document and any
such failure shall remain unremedied for thirty (30) days after occurrence.


(e) (i) Failure of the Borrower or any of its Subsidiaries to pay when due or
within any applicable grace period therefor any payments under any Indebtedness
(including the ABL Debt) in excess of $150,000 (other than the Obligations) or
(ii) the default by the Borrower or any of its Subsidiaries in the performance
(beyond the applicable grace period with respect thereto, if any) of any other
term, provision or condition contained in any agreement, contract or instrument
under which any such Indebtedness (including the ABL Debt) was created or is
governed, the effect of which default is to cause, or to permit the holder or
holders of such other Indebtedness to cause, such Indebtedness to become due
prior to its stated maturity, or (iii) any other event shall occur or condition
exist, the effect of which event or condition is to cause, or to permit the
holder or holders of such other Indebtedness (including the ABL Debt) to cause,
such Indebtedness to become due prior to its stated maturity; or (iv) any such
Indebtedness (including the ABL Debt) of the Borrower or any of its Subsidiaries
shall be declared to be due and payable or required to be prepaid or repurchased
(other than by a regularly scheduled payment) prior to the stated maturity
thereof; or (v) the Borrower or any of its Subsidiaries shall admit in writing
its inability to pay its debts generally as they become due.
(f) The Borrower or any Subsidiary shall (i) file or consent to the entry of an
order for relief with respect to it under any federal, state or foreign
bankruptcy, insolvency, receivership, liquidation or similar law as now or
hereafter in effect, (ii) make an assignment for the benefit of creditors, (iii)
apply for, seek, consent to, or acquiesce in, the appointment of a receiver,
custodian, trustee, examiner, liquidator or similar official for it or any
substantial part of its Property, (iv) institute any proceeding seeking an order
for relief under any federal, state or foreign bankruptcy, insolvency,
receivership, liquidation or similar law as now or hereafter in effect seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, winding up,
liquidation, reorganization, arrangement, adjustment or composition of it or its
debts under any such law relating to bankruptcy, insolvency or reorganization or
relief of debtors, fail to file an answer or other pleading denying the material
allegations of any such proceeding filed against it or file an answer admitting
the material allegations of a petition filed against itself in any such
proceeding, (v) dissolve, wind up or liquidate, (vi) take any corporate,
organizational or similar action to authorize or effect any of the foregoing
actions set forth in this Section 10.1(f), or (vii) fail to contest in good
faith any appointment or proceeding described in Section 10.1(g).


(g) Without the application, approval or consent of the Borrower or any
Subsidiary, as applicable, a receiver, trustee, examiner, liquidator or similar
official shall be appointed for such Loan Party or any substantial part of its
Property, or a proceeding described in Section 10.1(f) shall be instituted
against such Loan Party and such appointment continues undischarged or such
proceeding continues undismissed or unstayed for a period of forty-five (45)
consecutive days.


(h) Any court, government, or Governmental Authority shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any material
portion of the Property of the Borrower or any Subsidiary.


(i) The Borrower or any Subsidiary shall fail within 30 days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
aggregating in excess of $250,000 (or the equivalent thereof in currencies other
than U.S. Dollars) in the aggregate, or (ii) nonmonetary judgments or orders
which, individually or









--------------------------------------------------------------------------------




in the aggregate, could reasonably be expected to have a Material Adverse
Effect, which judgment(s), in any such case, is/are not stayed on appeal or
otherwise being appropriately contested in good faith.


(j) The occurrence of a Reportable Event with respect to any Plan; the filing of
a notice of intent to terminate a Plan by the Borrower, any ERISA Affiliate or
any Subsidiary, the institution of proceedings to terminate a Plan by the PBGC
or any other Person; the withdrawal in a “complete withdrawal” or a “partial
withdrawal” as defined in Sections 4203 and 4205, respectively, of ERISA by the
Borrower, any ERISA Affiliate or any Subsidiary of the Borrower from any
Multiemployer Plan; the incurrence of any material increase in the contingent
liability of the Borrower or any of its Subsidiaries with respect to any
“employee welfare benefit plan” as defined in Section 3(1) of ERISA which covers
retired employees and its beneficiaries; or the Unfunded Liabilities of all
Single Employer Plans shall exceed (in the aggregate) $250,000, in each such
case which, either individually or in the aggregate, would be reasonably
expected to result in liability to any Loan Party in excess of $250,000.
(k) The institution by the Borrower, any ERISA Affiliate or any Subsidiary of
steps to terminate any Plan if, in order to effectuate such termination, the
Borrower, such ERISA Affiliate or such Subsidiary, as the case may be, would be
required to make a contribution to such Plan, or would incur a liability or
obligation to such Plan, in excess of (i) $2,000,000 with respect to the Radisys
India Private Limited Gratuity Trust or (ii) $500,000 with respect to any other
Plan, or the institution by the PBGC of steps to terminate any Plan, which would
reasonably be expected to result in material liability to any Loan Party.


(l) The Borrower or any Subsidiary shall (i) be the subject of any proceeding
pertaining to the release by the Borrower, any such Subsidiary or any other
Person of any Hazardous Material into the environment, or (ii) violate any
Environmental Law, which, in either case could reasonably be expected to have a
Material Adverse Effect.
(m) [Reserved].
(n) Any Collateral Document shall for any reason fail to create a valid and
perfected first priority (subject to any Permitted Liens) security interest in
any collateral purported to be covered thereby (other than the ABL Priority
Collateral) and a valid and perfected second priority (subject to any Permitted
Liens) security interest in an ABL Priority Collateral purported to be covered
thereby, except as permitted by the terms of any Collateral Document, or any
Collateral Document shall fail to remain in full force or effect or any action
shall be taken to discontinue or to assert the invalidity or unenforceability of
any Collateral Document.


(o) The occurrence of a Change of Control.
(p) The occurrence of a Material Adverse Effect.
(q) The ABL/Term Intercreditor Agreement or any subordination or intercreditor
agreement relating to any other Indebtedness of any Loan Party subordinated to
the Obligations, or any subordination provisions of any note or other document
running to the benefit of the Collateral Agent or Purchasers in respect of such
Indebtedness, shall cease for any reason to be in full force and effect or any
Loan Party or any of their Subsidiaries shall so assert in writing.


(r) Borrower’s SEC reporting obligations under the Securities Exchange Act of
1934, as amended, are terminated or Borrower’s Capital Stock are delisted from
The Nasdaq Stock Market and not listed on any other national stock exchange (for
the avoidance of doubt a “national stock exchange” shall not include OTC
Bulletin Board or any other similar over the counter exchange).


(s) Any Loan Party or any Subsidiary shall be enjoined, restrained, or in any
way prevented by court order from continuing to conduct all or any material part
of its business.


(t) Any Loan Party or any of its Subsidiaries shall be convicted under any
criminal law that could lead to a forfeiture of any property of such Person
where either (i) the property subject to forfeiture has a fair market value of
$500,000 or more, or (ii) the forfeiture of such property could reasonably be
expected to have a Material Adverse Effect.


10.2    Acceleration. If an Event of Default occurs and is continuing under
Section 10.1(f), or (g) or clause (v)(B) of Section 10.1(e), then the
outstanding principal of and interest on the Notes shall automatically become
immediately due and payable along with the Prepayment Fee, without presentment,
demand, protest or notice of any









--------------------------------------------------------------------------------




kind, all of which are expressly waived. If any other Event of Default occurs
and is continuing, the Required Purchasers, by written notice to the Borrower,
may declare the principal of and interest on the Notes to be due and payable
immediately along with the Prepayment Fee. Upon any such declaration of
acceleration, such principal and interest shall become immediately due and
payable, without presentment, demand, protest or notice of any kind, all of
which are expressly waived, and the Collateral Agent (acting at the direction of
the Required Purchasers) shall be entitled to exercise all of its rights and
remedies hereunder and under such Note or any other Note Document whether at law
or in equity.


10.3    Set-Off. Upon the occurrence and during the continuation of an Event of
Default, in addition to all other rights and remedies that may then be available
to any Purchaser of any Note, each Purchaser of any Note and the Collateral
Agent is hereby authorized at any time and from time to time, without notice to
the Borrower (any such notice being expressly waived by the Borrower) to set off
and apply any and all Indebtedness at any time owing by such Purchaser or the
Collateral Agent to or for the credit or the account of the Borrower or any of
its Subsidiaries against all amounts which may be owed to such Purchaser or the
Collateral Agent by the Borrower or any of its Subsidiaries in connection with
this Agreement or any other Note Document. If any Purchaser of the Notes shall
obtain from the Borrower payment of any principal of or interest on any Note
held by it or payment of any other amount under this Agreement or such Note held
by it or any other Note Document through the exercise of any right of set-off,
and, as a result of such payment, such Purchaser shall have received a greater
percentage of the principal, interest or other amounts then due to such
Purchaser under the Note Documents than the percentage received by any other
Purchaser, it shall promptly make such adjustments (including without limitation
purchasing risk participations) with such other Purchaser from time to time as
shall be equitable, to the end that all the Purchasers of the Notes shall share
the benefit of such excess payment (net of any expenses which may be incurred by
such Purchaser in obtaining or preserving such excess payment) pro rata in
accordance with the unpaid principal and/or interest on the Notes or other
amounts (as the case may be) owing to each of the Purchasers of the Notes. To
such end, all Purchasers of the Notes shall make appropriate adjustments among
themselves if such payment is rescinded or must otherwise be restored. Any
Purchaser of the Notes taking action under this Section 10.3 shall promptly
provide notice to the Borrower of any such action taken; provided that the
failure of such Purchaser to provide such notice shall not prejudice its rights
hereunder.


10.4    Suits for Enforcement. In case any one or more Events of Default
described in Section 10.1 shall have occurred and be continuing, unless such
Events of Default shall have been waived, the Purchaser of each Note with
respect to which any such Event of Default has occurred may proceed to protect
and enforce its rights under this Article 10 by suit in equity or action at law.
It is agreed that in the event of any such action, or any action between the
Purchasers of the Notes and the Borrower (including its officers and agents) in
connection with a breach or enforcement of this Agreement, the Purchasers of the
Notes shall be entitled to receive all reasonable and documented out-of-pocket
fees, costs and expenses incurred, including without limitation such fees and
expenses of outside counsel (whether or not litigation is commenced) and fees,
costs and expenses of appeals.


10.5    License. The Borrower and its Subsidiaries hereby grant to the
Collateral Agent a non-exclusive, worldwide and royalty-free license to use or
otherwise exploit all Intellectual Property rights of the Borrower or Subsidiary
for the purpose of: (a) completing the manufacture of any in-process materials
following any Event of Default so that such materials become saleable inventory,
all in accordance with the same quality standards previously adopted by the
Borrower or Subsidiary for its own manufacturing; and (b) selling, leasing or
otherwise disposing of any or all collateral following any Event of Default.


Article 11
INDEMNIFICATION


11.1    Indemnification. In addition to all other sums due hereunder or provided
for in this Agreement, the Borrower shall indemnify and hold harmless each
Purchaser, the Collateral Agent, its respective Affiliates and each of its
respective managers, officers, directors, agents, employees, Subsidiaries,
partners, members, attorneys, accountants and controlling persons (each, an
“Indemnified Party”) to the fullest extent permitted by law from and against any
and all reasonable and documented out-of-pocket losses, claims, damages,
expenses (including, without limitation, fees, disbursements and other charges
of outside counsel and costs of investigation incurred by an Indemnified Party
in any action or proceeding between the Borrower (or any of its Subsidiaries)
and such Indemnified Party (or Indemnified









--------------------------------------------------------------------------------




Parties) or between an Indemnified Party (or Indemnified Parties) and any third
party or otherwise) or other liabilities or losses (collectively,
“Liabilities”), in each case resulting from or arising out of any breach of any
representation or warranty, covenant or agreement of the Borrower or any of its
Subsidiaries in this Agreement or any other Note Document, including without
limitation, the failure to make payment when due of amounts owing pursuant to
this Agreement or any other Note Document, on the due date thereof (whether at
the scheduled maturity, by acceleration or otherwise) or any legal,
administrative or other actions (including, without limitation, actions brought
by any holders of equity or Indebtedness of the Borrower or any of its
Subsidiaries or derivative actions brought by any Person claiming through or in
the Borrower’s or any such Subsidiary’s name), proceedings or investigations
(whether formal or informal), or written threats thereof, based upon, relating
to or arising out of the Note Documents, the transactions contemplated thereby,
or any Indemnified Party’s role therein or in the transactions contemplated
thereby, or the gross negligence or willful misconduct of the Borrower or any of
its Affiliates and its respective directors, officers, and employees; provided,
however, that the Borrower shall not be liable under this Section 11.1 to an
Indemnified Party to the extent that it is finally judicially determined that
such Liabilities resulted primarily from the willful misconduct or gross
negligence of an Indemnified Party; provided, further, that if and to the extent
that such indemnification is unenforceable for any reason, the Borrower shall
make the maximum contribution to the payment and satisfaction of such
Liabilities which shall be permissible under Applicable Laws. In connection with
the obligation of the Borrower to indemnify for expenses as set forth above, the
Borrower further agrees, upon presentation of appropriate invoices, to reimburse
each Indemnified Party for all such reasonable and documented out-of-pocket
expenses (including, without limitation, fees, disbursements and other charges
of outside counsel and costs of investigation incurred by an Indemnified Party
in connection with any Liabilities) as they are incurred by such Indemnified
Party. The obligations of the Borrower under this Section 11.1 shall survive the
payment in full of the other Obligations and the termination of this Agreement.
11.2    Procedure; Notification. Each Indemnified Party under this Article 11
will, promptly after the receipt of notice of the commencement of any action,
investigation, claim or other proceeding against such Indemnified Party in
respect of which indemnity may be sought from the Borrower under this Article
11, notify the Borrower in writing of the commencement thereof. The omission of
any Indemnified Party to so notify the Borrower of any such action shall not
relieve the Borrower from any liability which it may have to such Indemnified
Party, except to the extent that such omission impairs the Borrower’s ability to
defend the action, claim or other proceeding. In case any such action, claim or
other proceeding shall be brought against any Indemnified Party and it shall
notify the Borrower of the commencement thereof, the Borrower shall be entitled
to assume the defense thereof at its own expense, with counsel satisfactory to
such Indemnified Party in its judgment; provided that any Indemnified Party may,
at its own expense, retain separate counsel to participate in such defense.
Notwithstanding the foregoing, in any action, claim or proceeding in which the
Borrower, on the one hand, and an Indemnified Party, on the other hand, is, or
may become, a party, such Indemnified Party shall have the right to employ
separate counsel at the Borrower’s expense and to control its own defense of
such action, claim or proceeding if, in the opinion of counsel to such
Indemnified Party, a conflict or potential conflict exists between the Borrower,
on the one hand, and such Indemnified Party, on the other hand, that would make
such separate representation advisable. The Borrower agrees that it will not,
without the prior written consent of the Required Purchasers, settle, compromise
or consent to the entry of any judgment in any pending or threatened claim,
action or proceeding relating to the matters contemplated hereby (if any
Indemnified Party is a party thereto or has been actually threatened to be made
a party thereto) unless such settlement, compromise or consent includes an
unconditional release of the Purchaser and each other Indemnified Party from all
liability arising or that may arise out of such claim, action or proceeding. The
rights accorded to Indemnified Parties hereunder shall be in addition to any
rights that any Indemnified Party may have at common law, by separate agreement
or otherwise.




Article 12
MISCELLANEOUS


12.1    Survival of Representations and Warranties. All of the representations
and warranties made herein shall survive the execution and delivery of this
Agreement, any investigation by or on behalf of any Purchaser, acceptance of the
Notes and payment therefor, or termination of this Agreement. Except as
otherwise expressly provided by its terms, this Agreement and each other Note
Document shall terminate and be of no further force and effect on the earlier of
(a) the date on which the Obligations (other than contingent indemnification
obligations for which no claim has been made) have been satisfied in full in
cash, as set forth in writing by the Purchasers, and (b) such time as the
parties hereto mutually agree to the termination thereof.









--------------------------------------------------------------------------------






12.2    Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, or email (with receipt
confirmed), courier service or personal delivery:


(a)if to Collateral Agent:
HCP-FVG, LLC
c/o Hale Capital Partners, LP
17 State Street, Suite 3230
New York, NY 10004
Email: martin@halefunds.com
Telephone:    (212) 751-8807
Attention: Martin M. Hale, Jr.


With a copy (which shall not constitute notice) to:
Proskauer Rose LLP
One International Place
Boston, MA 02110
Email: SBoyko@proskauer.com
Telephone: (617) 526-9770
Attention: Stephen A. Boyko
(b)if to the Purchasers:
HCP-FVG, LLC
c/o Hale Capital Partners, LP
17 State Street, Suite 3230
New York, NY 10004
Email: martin@halefunds.com
Telephone:    (212) 751-8807
Attention: Martin M. Hale, Jr.




With a copy (which shall not constitute notice) to:


Proskauer Rose LLP
One International Place
Boston, MA 02110
Email: SBoyko@proskauer.com
Telephone: (617) 526-9770
Attention: Stephen A. Boyko


(c)if to the Borrower or any Subsidiary:
Radisys Corporation
5435 NE Dawson Creek Drive
Hillsboro, OR 97124
Email: jon.wilson@radisys.com
Telephone: (503) 615-1685
Attention: Jon Wilson


With a copy (which shall not constitute notice) to:
Baker & McKenzie LLP









--------------------------------------------------------------------------------




2300 Trammell Crow Center
2001 Ross Avenue
Dallas, TX 75201
Email: crews.lott@bakermckenzie.com
Telephone: (214) 978-3042
Attention: Crews Lott


All such notices and communications shall be deemed to have been duly given: if
personally delivered, when delivered by hand; if mailed, five (5) Business Days
after being deposited in the mail, postage prepaid; if delivered by courier, one
(1) Business Day after being deposited with a reputable overnight courier, with
charges prepaid; or if emailed, when receipt is acknowledged.
12.3    Successors and Assigns.


(a) This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of the parties hereto. Subject to applicable
securities laws, each Purchaser may, with the consent of the Collateral Agent
and upon notice to, but without the consent of the Borrower, transfer the Notes
held by it in whole or in part and may assign its rights under the Note
Documents to one or more assignees; provided that any such transfer or
assignment by a Purchaser to one or more of its Affiliates or Approved Funds may
be made at any time without requiring the consent of the Required Purchasers or
any other Person. In addition, each Purchaser may at any time, without the
consent of, or notice to, the Borrower sell participations to any Person in all
or a portion of such Purchaser’s rights and/or obligations under this Agreement
and the other Note Documents; provided that such Purchaser’s obligations under
this Agreement and the other Note Documents shall remain unchanged, and the
Borrower shall continue to deal solely and directly with such Purchaser, as the
case may be, in connection with the provisions of this Agreement and the other
Note Documents. Notwithstanding anything herein to the contrary, no assignments
may be made to, and no participations may be sold to, a Loan Party or any of its
Affiliates. Notwithstanding anything herein to the contrary, any Purchaser may,
at any time, create a security interest in, pledge or assign, all or any portion
of its rights under and interest in the Note Documents and the Notes in favor of
any secured creditor of such Purchaser, and such secured creditor may enforce
such pledge or security interest in any manner permitted under Applicable Law.
Neither the Borrower nor any Subsidiary may assign any of its rights, or
delegate any of its obligations, under this Agreement, the Notes without the
prior written consent of the Required Purchasers, and any such purported
assignment by the Borrower or any such Subsidiary without the written consent of
the Required Purchasers shall be void and of no effect. Except as provided in
Article 11, no Person other than the parties hereto and its successors and
permitted assigns is intended to be a beneficiary of any of the Note Documents


(b) The Borrower shall maintain at one of its offices in the United States a
copy of each assignment agreement delivered to it and a register for the
recordation of the names and addresses of the Purchasers, and the commitments
of, and principal amounts (and stated interest) of the Notes owing to, each
Purchaser pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower and the Purchasers shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Purchaser hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower and any Purchaser, at any reasonable time and from time to time
upon reasonable prior notice.


(c) Each Purchaser that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each participant and the principal amounts
(and stated interest) of each participant’s interest in the Notes or other
obligations under the Note Documents (the “Participant Register”); provided that
no Purchaser shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Note Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Purchaser shall treat each Person whose name is recorded









--------------------------------------------------------------------------------




in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


12.4    Amendment and Waiver.


(a) No failure or delay on the part of any of the parties hereto in exercising
any right, power, or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power, or remedy
preclude any other or further exercise thereof or the exercise of any other
right, power, or remedy. The remedies provided for in this Agreement are
cumulative and are not exclusive of any remedies that may be available to the
parties hereto at law, in equity or otherwise.


(b) Any amendment, waiver, supplement or modification of or to any provision of
this Agreement or the Notes and any consent to any departure by any party from
the terms of any provision of this Agreement or the Notes, shall be effective
(i) only if it is made or given in writing and signed by the Borrower and the
Required Purchasers and (ii) only in the specific instance and for the specific
purpose for which made or given; provided that, notwithstanding the foregoing,
without the prior written consent of the Purchaser affected thereby, an
amendment, waiver, supplement or modification of this Agreement, the Notes or
any consent to departure from a term or provision hereof or thereof may not: (A)
reduce the rate of or extend the time for payment of principal or interest on
the Notes; (B) reduce the principal amount of the Notes; (C) make the Notes
payable in money other than that stated in the Notes; (D) reduce the amount or
extend the time of payment of fees or other compensation payable to the
Purchasers hereunder; or (E) change any provision of this Section 12.4(b) or the
definition of “Required Purchasers” or any other provision specifying the number
or percentage of Purchasers required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder.
(c) Except where notice is specifically required by this Agreement, no notice to
or demand on the Borrower or any of its Subsidiaries in any case shall entitle
the Borrower or any of its Subsidiaries to any other or further notice or demand
in similar or other circumstances.


12.5    Signatures; Counterparts. Facsimile and electronic transmissions of any
executed original document and/or retransmission of any executed facsimile or
electronic transmission shall be deemed to be the same as the delivery of an
executed original. At the request of any party hereto, the other parties hereto
shall confirm facsimile transmissions by executing duplicate original documents
and delivering the same to the requesting party or parties. This Agreement may
be executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.


12.6    Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.


12.7    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, CONSTRUED IN
ACCORDANCE WITH, AND ENFORCED UNDER, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAW OF ANOTHER JURISDICTION.


12.8    JURISDICTION, JURY TRIAL WAIVER, ETC.


(a) EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR ANY
AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE BROUGHT IN THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, OR ANY APPELLATE
COURT FROM ANY THEREOF, AND HEREBY EXPRESSLY SUBMITS TO THE PERSONAL
JURISDICTION AND VENUE OF SUCH COURTS FOR THE PURPOSES THEREOF AND EXPRESSLY
WAIVES ANY CLAIM OF IMPROPER VENUE AND ANY CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM. EACH PARTY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OF ANY OF THE









--------------------------------------------------------------------------------




AFOREMENTIONED COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO ITS ADDRESS
SET FORTH IN SECTION 12.2, SUCH SERVICE TO BECOME EFFECTIVE 10 DAYS AFTER SUCH
MAILING.


(b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT
HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE NOTES OR ANY
OF THE OTHER NOTE DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. EACH OF THE LOAN PARTIES (i)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY HOLDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE PURCHASERS WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (ii) ACKNOWLEDGES THAT
THE PURCHASERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT, AND THE OTHER
NOTE DOCUMENTS TO WHICH IT IS PARTY BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN.


12.9    Severability. If any one or more of the provisions contained in this
Agreement, or the application thereof in any circumstance, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions hereof shall not be in any way impaired, unless the
provisions held invalid, illegal or unenforceable shall substantially impair the
benefits of the remaining provisions of this Agreement. The parties hereto
further agree to replace such invalid, illegal, or unenforceable provision of
this Agreement with a valid, legal, and enforceable provision that will achieve,
to the extent possible, the economic, business and other purposes of such
invalid, illegal, or unenforceable provision.


12.10    Rules of Construction. Unless the context otherwise requires, “or” is
not exclusive, and references to sections or subsections refer to sections or
subsections of this Agreement.


12.11    Entire Agreement. This Agreement, together with the exhibits and
schedules hereto and the other Note Documents, is intended by the parties as a
final expression of its agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein. This Agreement, together with the exhibits and schedules
hereto, and the other Note Documents supersede all prior agreements and
understandings between the parties with respect to such subject matter.


12.12    Certain Expenses. Subject to Section 2.2(b), the Borrower will pay all
expenses of the Purchasers and the Collateral Agent (including, without
limitation, fees, charges and disbursements of outside counsel and travel
expenses) in connection with (a) any administration, enforcement, amendment,
supplement, modification or waiver of or to any provision of this Agreement or
any of the other Note Documents or any documents relating thereto (including,
without limitation, a response to a request by the Borrower or any of its
Subsidiaries for the consent of such Purchaser or Collateral Agent to any action
otherwise prohibited hereunder or thereunder), (b) consent to any departure from
the terms of any provision of this Agreement or such other documents and (c) any
redemption of the Notes. The obligations of the Borrower under this Section
12.12 shall survive the payment in full of the other Obligations and the
termination of this Agreement.


12.13    Publicity. Except as may be required by Applicable Law or otherwise
expressly provided herein, none of the parties hereto shall issue a publicity
release or announcement or otherwise make any public disclosure concerning this
Agreement or the transactions contemplated hereby, without prior approval by the
other parties hereto, provided, however, that the Purchasers may, without the
approval of the Borrower, issue a press release and may publish and distribute
one or more tombstone or other announcements of the closing of the transactions
contemplated hereby using the Borrower’s name, product photographs, logo or
trademark. In addition to the foregoing, each Purchaser is hereby authorized to
deliver a copy of any financial statement or other information made available by
the Borrower or its Subsidiaries in connection herewith to any regulatory
authority having jurisdiction over such Purchaser, pursuant to any request
therefore and may further divulge to any assignee or purchaser of any portion of
the Notes (or any participation therein) or any prospective assignee or
purchaser of any portion of the Notes (or any participation therein),









--------------------------------------------------------------------------------




all information, and furnish to such Person copies of any reports, financial
statements, certificates, and documents obtained under any provision of this
Agreement, or related agreements and documents.


12.14    Further Assurances. Each of the parties shall execute such documents
and perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be required or desirable to carry out or to perform the provisions of
this Agreement, including without limitation, any post-closing assignment(s) by
any Purchaser of a portion of the Notes to a Person not currently a party
hereto, subject to the limitations set forth herein.


12.15    No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement and the other Note Documents. In
the event an ambiguity or question of intent or interpretation arises under any
provision of this Agreement or any Note Document, this Agreement or such other
Note Document shall be construed as if drafted jointly by the parties thereto,
and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any of the provisions of this Agreement or
any other Note Document. No knowledge of, or investigation, including without
limitation, due diligence investigation, conducted by, or on behalf of, the
Purchaser or any other Purchaser shall limit, modify or affect the
representations set forth in Article 6 of this Agreement or the right of any
Purchaser to rely thereon.


12.16    [Reserved].


12.17    Confidential Information. Each Purchaser agrees to use commercially
reasonable efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Note Document,
except that such information may be disclosed (i) with the Borrower’s consent,
(ii) to any investment committee of such Purchaser that is advised of the
confidential nature of such information and is instructed to keep such
information confidential in accordance with the terms hereof, (iii) to Persons
employed or engaged by Collateral Agent or such Purchaser or such Purchaser’s
Affiliates or Approved Funds in evaluating, approving, structuring or
administering the Notes, (iv) to the extent such information presently is or
hereafter becomes (A) publicly available other than as a result of a breach of
this Section 12.17 or (B) available to such Purchaser from a source (other than
any Loan Party) not known by such Purchaser to be subject to disclosure
restrictions, (v) to the extent disclosure is required by applicable
Requirements of Law or other legal process or requested or demanded by any
Governmental Authority or any insurance industry association, (vi) to any other
party hereto, (vii) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 12.17 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (iii) above), (viii) in connection with the exercise or
enforcement of any right or remedy under any Note Document or in connection with
any litigation or other proceeding to which Purchaser is a party or bound, (ix)
to any nationally recognized rating agency that requires access to information
about a Purchaser’s investment portfolio in connection with ratings issued with
respect to such Purchaser, (x) to any Purchaser’s independent auditors and other
professional advisors as to which such information has been identified as
confidential. In the event of any conflict between the terms of this Section
12.17 and those of any other Contractual Obligation entered into with any Loan
Party (whether or not a Note Document), the terms of this Section 12.17 shall
govern.




Article 13
COLLATERAL AGENT


13.1    Appointment of Agent; No Effect on Borrower’s Obligations. Hale Capital
is hereby appointed by each Purchaser and its successors and assigns as
Collateral Agent hereunder and under the other Note Documents and each Purchaser
hereby authorizes Hale Capital to act as Collateral Agent in accordance with the
terms hereof and the other Note Documents. Collateral Agent hereby agrees to act
in its capacity as such upon the express conditions contained herein and the
other Note Documents, as applicable. The provisions of this Article 13 are
solely for the benefit of Collateral Agent and each Purchaser, and no Loan Party
shall have any rights as a third party beneficiary of any of the provisions
thereof. Each Purchaser shall ratably, in accordance with the aggregate
outstanding principal amount of the Notes held by it, indemnify the Collateral
Agent (to the extent not reimbursed by the Loan Parties) against









--------------------------------------------------------------------------------




any cost, expense (including outside counsel fees and disbursements), claim,
demand, action, loss or liability (except such as result from the Collateral
Agent’s gross negligence or willful misconduct) that the Collateral Agent may
suffer or incur in connection with the Note Documents or any action taken or
omitted by the Collateral Agent hereunder or thereunder. The obligations of the
Purchasers under this Section 13.1 shall survive the payment in full of the
Obligations and the termination of this Agreement. This Article 13 sets forth
the rights and obligations solely as between the Collateral Agent and the
Purchasers, and nothing in this Article 13 creates any rights for any Loan Party
or releases the Borrower from its obligations under this Agreement, including
without limitation the obligation of any Loan Party to reimburse any Purchaser
for any payment made by such Purchaser to Collateral Agent under this
Section 13.1 on any Loan Party’s behalf.


13.2    Powers and Duties. Each Purchaser irrevocably authorizes Collateral
Agent to take such action on such Purchaser’s behalf and to exercise such
powers, rights, and remedies hereunder and under the other Note Documents as are
specifically delegated or granted to Collateral Agent by the terms hereof and
thereof, together with such powers, rights, and remedies as are incidental
thereto. Each Purchaser hereby further irrevocably authorizes Collateral Agent
to act as the secured party under each of the Collateral Documents. Collateral
Agent may exercise such powers, rights and remedies and perform such duties by
or through its agents or employees and may consult with legal counsel,
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or expert. Collateral
Agent may accept payments of principal, interest, fees and expenses due under
the Note Documents from the deposits from any Loan Party on the account or
benefit for any Purchaser.


13.3    Collateral Matters.


(a) Each Purchaser authorizes and directs the Collateral Agent to enter into the
Collateral Documents for the benefit of the Purchasers. Each Purchaser hereby
agrees, and each holder of any Note by the acceptance thereof will be deemed to
agree, that, except as otherwise set forth herein, any action taken by the
Required Purchasers or all of the Purchasers or the Collateral Agent at the
discretion of the Required Purchasers or all of the Purchasers, as applicable,
in accordance with the provisions of this Agreement or the other Note Documents,
and the exercise by the Required Purchasers, all of the Purchasers, or the
Collateral Agent, as applicable, of the powers set forth herein or therein,
together with such other powers as are incidental thereto, shall be authorized
and binding upon all of the Purchasers. The Collateral Agent is hereby
authorized on behalf of all of the Purchasers, without the necessity of any
notice to or further consent from any Purchaser, from time to time, to take any
action with respect to any Collateral or Note Document which may be necessary or
appropriate to perfect and maintain perfected the Liens granted pursuant to the
Collateral Documents.


(b) The Purchasers hereby authorize the Collateral Agent, at the election and on
the instruction of the Required Purchasers (i) to, in accordance with the terms
of (and at the times specified in) the Collateral Documents, release (x) any
Lien granted to or held by the Collateral Agent upon any collateral in
accordance with the terms of the Collateral Documents, and (y) any Guarantor
from its obligations under the Guaranty and Collateral Agreement; and (ii) to
subordinate or release any Lien on any collateral granted to or held by the
Collateral Agent under any Collateral Document to the holder of any Permitted
Lien described in Sections 9.6(g). Upon request by the Collateral Agent at any
time, the Purchasers will confirm in writing the Collateral Agent’s authority to
release or subordinate its interest in particular types or items of collateral,
or to release any Guarantor from any guaranty, in each case, as permitted
pursuant to this Section 13.3(b).


(c) The Collateral Agent shall have no obligation whatsoever to the Purchasers
or to any other Person to assure that any collateral exists or is owned by the
Borrower or any Subsidiary thereof or is cared for, protected or insured or that
the Liens granted to the Collateral Agent herein or pursuant to the Note
Documents have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 13.3 or in any of the Note
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent’s own interest in any collateral as one of the Purchasers and that the
Collateral Agent shall have no duty or liability whatsoever to the









--------------------------------------------------------------------------------




Purchasers, except for its gross negligence or willful misconduct. Neither the
Collateral Agent nor any of its directors, officers, partners, managers, agents
or employees shall be responsible for or have any duty to ascertain, inquire
into or verify (i) any statement, warranty or representation made in connection
with any Note Document or any borrowing hereunder; (ii) the performance or
observance of any of the covenants or agreements specified in any Note Document;
(iii) the satisfaction of any condition specified in any Note Document, except
receipt of items required to be delivered to the Collateral Agent; (iv) the
validity, effectiveness, sufficiency or genuineness of any Note Document or any
other instrument or writing furnished in connection therewith; (v) the existence
or non-existence of any Default or Event of Default; or (vi) the financial
condition of any Loan Party. Each Purchaser acknowledges that it has,
independently and without reliance upon the Collateral Agent or any other
Purchaser, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Purchaser also acknowledges that it will, independently and
without reliance upon the Collateral Agent or any other Purchaser, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking any action
under the Note Documents.


13.4    Actions with Respect to Defaults. The Collateral Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default except with respect to Defaults in the payment of principal, interest
and fees required to be paid to the Collateral Agent for the account of
Purchasers, unless the Collateral Agent shall have received written notice from
a Purchaser or a Loan Party referring to this Agreement, describing such Default
or Event of Default and stating that such notice is a “notice of default”. The
Collateral Agent will notify each Purchaser of its receipt of any such notice.
In addition to the Collateral Agent’s right to take actions on its own accord as
permitted under this Agreement, the Collateral Agent shall take such action with
respect to a Default or Event of Default as shall be directed by the Required
Purchasers or all of the Purchasers, as the case may be, provided that the
Collateral Agent shall not be required to take any action which in the
Collateral Agent’s opinion would expose the Collateral Agent or its Affiliates
to liability, and provided, further, that until the Collateral Agent shall have
received such directions, the Collateral Agent may (but shall not be obligated
to) take such ministerial action, or refrain from taking such ministerial
action, with respect to such Default or Event of Default as it shall deem
advisable and in the best interests of the Purchasers. The Collateral Agent may
at any time request instructions from the Purchasers with respect to any actions
or approvals which by the terms of this Agreement or of any of the Note
Documents the Collateral Agent is permitted or desires to take or to grant, and
if such instructions are promptly requested, the Collateral Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from any action or withholding any approval under any of the Note
Documents until it shall have received such instructions from the Required
Purchasers. Without limiting the foregoing, no Purchaser shall have any right of
action whatsoever against the Collateral Agent solely as a result of the
Collateral Agent acting or refraining from acting under this Agreement, except
with respect to its gross negligence or willful misconduct.


13.5    Successor Collateral Agent. The Collateral Agent may at any time give
notice of its resignation to the Purchasers and the Borrower. Upon receipt of
any such notice of resignation, the Required Purchasers shall have the right to
appoint a successor Collateral Agent. If no such successor shall have been so
appointed by the Required Purchasers and shall have accepted such appointment
within thirty (30) days after the retiring Collateral Agent gives notice of its
resignation, then (a) the resignation of the Collateral Agent shall become
effective on such 30th day, (b) the Required Purchasers shall perform the duties
of the Collateral Agent under the Note Documents until the Required Purchasers
appoint a successor Collateral Agent, (c) the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder and under the other Note
Documents and (d) all payments, communications and determinations provided to be
made by, to or through the Collateral Agent shall instead be made by or to each
Purchaser directly, until such time as the Required Purchasers appoint a
successor the Collateral Agent as provided for in this Section 13.5. Upon the
acceptance of a successor’s appointment as the Collateral Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Collateral Agent, and the
retiring Collateral Agent shall be discharged from all of its duties and
obligations hereunder and under the other Note Documents (if not already
discharged therefrom as provided herein). After the retiring Collateral Agent’s
resignation hereunder and under the other Note Documents, the provisions of this
Article 13 shall continue in effect for the benefit of such retiring Collateral
Agent and its sub-agents in respect of any actions taken or omitted to be taken
by any of them while the retiring Collateral Agent was acting or was continuing
to act as the Collateral Agent.
[Signature Page Follows]









--------------------------------------------------------------------------------

















--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by its respective officers hereunto duly authorized as of the date
first written.
 
BORROWER:
 
 
 
 
 
RADISYS CORPORATION,
 
an Oregon corporation
 
 
 
 
By:
/s/ Jonathan Wilson
 
Printed Name:
Jonathan Wilson
 
Title:
Chief Financial Officer, Vice President of Finance and Corporate Secretary



 
GUARANTOR:
 
 
 
 
 
RADISYS INTERNATIONAL LLC
 
 
 
 
 
 
By:
/s/ Jonathan Wilson
 
Printed Name:
Jonathan Wilson
 
Title:
Chief Financial Officer and Secretary














--------------------------------------------------------------------------------








 
HCP-FVG, LLC
 
in its capacity as Collateral Agent and as a Purchaser
 
 
 
 
 
 
By:
/s/ Martin Hale Jr.
 
Printed Name:
Martin Hale Jr.
 
Title:
Authorized Signatory














--------------------------------------------------------------------------------








 
CIDM LENDCO, LLC


 
as a Purchaser
 
 
 
 
 
 
By:
/s/ Julian Singer
 
Printed Name:
Julian Singer
 
Title:
President












